 

EXHIBIT 10.1
 
CREDIT AGREEMENT
- Among -
ASTRONICS CORPORATION
as Borrower
- And -
The Lenders Party Hereto
and
HSBC BANK USA, NATIONAL ASSOCIATION
as Agent, Swingline Lender, Issuing Bank and Arranger
 
DATED: As of May 13, 2008



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS
Page

         
ARTICLE I. DEFINITIONS
    1  
1.1 Definitions
    1  
1.2 Accounting Terms
    19  
1.3 Times of Day
    20  
1.4 Letters of Credit Amounts
    20  
 
       
ARTICLE II. THE CREDIT
    20  
2.1 The Revolving Credit
    20  
2.2 The Notes
    21  
2.3 Swingline Loans
    21  
2.4 Letters of Credit
    23  
2.5 Funding of Borrowings
    30  
2.6 Interest
    31  
2.7 Prepayments and Payments
    32  
2.8 Use of Proceeds
    34  
2.9 Special Provisions Governing Libor Loans — Increased Costs
    34  
2.10 Required Termination and Repayment of Libor Loans
    35  
2.11 Taxes
    35  
2.12 Commitment Fee
    36  
2.13 Revolving Loan Commitment Termination and Reduction
    36  
2.14 Payments
    36  
2.15 Payments with Respect to Defaulting Lenders
    37  
2.16 Upfront Fees
    37  
2.17 Agent Fees
    37  
2.18 Charge to Account
    37  
2.19 Substitution of Lender
    37  
2.20 Yield Protection
    38  
2.21 Changes in Capital Adequacy Regulations
    39  
2.22 Lender Statements; Survival of Indemnity
    39  
2.23 Expansion Option
    40  
 
       
ARTICLE III. CONDITIONS TO THE CREDIT
    41  
3.1 No Default
    41  
3.2 Representations and Warranties
    41  
3.3 Proceedings
    42  
3.4 Closing Conditions
    42  
3.5 Conditions to Subsequent Borrowing and Issuance
    44  
3.6 Subsequent Extensions of Credit
    45  
 
       
ARTICLE IV. REPRESENTATIONS AND WARRANTIES
    45  
4.1 Good Standing and Authority
    45  
4.2 Valid and Binding Obligation
    45  
4.3 Good Title
    45  
4.4 No Pending Litigation
    45  
4.5 No Consent or Filing
    45  

- i - 



--------------------------------------------------------------------------------



 



 

         
 
    Page
4.6 No Violations
    46  
4.7 Financial Statements
    46  
4.8 Tax Returns
    46  
4.9 Federal Regulations
    47  
4.10 Compliance with ERISA
    47  
4.11 Subsidiaries; Affiliates
    47  
4.12 Compliance
    47  
4.13 Fiscal Year
    48  
4.14 Default
    48  
4.15 Indebtedness for Borrowed Money
    48  
4.16 Securities
    48  
4.17 Environmental Matters
    48  
4.18 Burdensome Contracts; Labor Relations
    49  
4.19 Liens
    49  
4.20 Intellectual Property
    50  
4.21 Anti-Terrorism Laws.
    50  
4.22 Accuracy of Information, etc.
    51  
4.23 Solvency
    51  
 
       
ARTICLE V. AFFIRMATIVE COVENANTS
    52  
5.1 Payments
    52  
5.2 Financial Reporting Requirements
    52  
5.3 Notices
    52  
5.4 Taxes
    53  
5.5 Insurance
    53  
5.6 Litigation
    53  
5.7 Judgments
    53  
5.8 Corporate Standing
    54  
5.9 Books and Records
    54  
5.10 Compliance with Law
    54  
5.11 Pension Reports
    54  
5.12 Inspections
    54  
5.13 Environmental Compliance
    54  
5.14 Certain Subsidiaries to Become Guarantors
    55  
5.15 Additional Security; Further Assurances.
    55  
5.16 Accounting; Reserves; Tax Returns
    56  
5.17 Liens and Encumbrances
    56  
5.18 Defaults and Material Adverse Effects
    56  
5.19 Good Repair
    57  
5.20 Further Actions
    57  
 
       
ARTICLE VI. NEGATIVE COVENANTS
    57  
6.1 Indebtedness
    57  
6.2 Encumbrances
    57  
6.3 Investments and Guaranty Obligations
    58  
6.4 Equity Interest Repurchases
    59  
6.5 Limitation on Certain Restrictive Agreements
    59  
6.6 Material Indebtedness Agreements
    60  

- ii - 



--------------------------------------------------------------------------------



 



 

         
 
    Page
6.7 Consolidation, Merger, Acquisitions, Asset Sales, etc.
    60  
6.8 Transactions with Affiliates
    61  
6.9 Disposal of Hazardous Substances
    62  
6.10 Fiscal Year, Fiscal Quarters
    62  
6.11 Anti-Terrorism Laws
    62  
6.12 Changes in Business
    62  
6.13 Minimum Debt Service Coverage Ratio
    62  
6.14 Maximum Fiscal Capital Expenditures
    62  
6.15 Maximum Leverage Ratio
    62  
6.16 Minimum Net Worth
    62  
 
       
ARTICLE VII. DEFAULT
    63  
7.1 Events of Default
    63  
7.2 Effects of an Event of Default
    66  
7.3 Remedies
    66  
7.4 Application of Certain Payments and Proceeds
    66  
 
       
ARTICLE VIII. INDEMNIFICATION — COSTS AND EXPENSES
    67  
8.1 Indemnification
    67  
8.2 Expenses
    68  
 
       
ARTICLE IX. THE AGENT AND ISSUING BANK
    69  
9.1 Appointment and Authorization
    69  
9.2 Waiver of Liability of Agent
    69  
9.3 Note Holders
    70  
9.4 Consultation with Counsel
    70  
9.5 Documents
    70  
9.6 Agent and Affiliates
    70  
9.7 Knowledge of Default
    71  
9.8 Enforcement
    71  
9.9 Action by Agent
    71  
9.10 Notices, Defaults, etc.
    71  
9.11 Indemnification of Agent
    71  
9.12 Successor Agent
    72  
9.13 Lenders’ Independent Investigation
    72  
9.14 Amendments, Consents
    72  
9.15 Funding by Agent
    73  
9.16 Sharing of Payments
    73  
9.17 Payment to Lenders
    73  
9.18 Tax Withholding Clause
    74  
9.19 USA Patriot Act
    74  
9.20 Issuing Bank
    75  
9.21 Benefit of Article IX
    75  
 
       
ARTICLE X. MISCELLANEOUS
    75  
10.1 Amendments and Waivers
    75  
10.2 Delays and Omissions
    75  
10.3 Assignments/Participation
    75  

- iii - 



--------------------------------------------------------------------------------



 



 

         
 
    Page
10.4 Successors and Assigns
    77  
10.5 Notices
    77  
10.6 Governing Law
    78  
10.7 Counterparts
    78  
10.8 Titles
    78  
10.9 Inconsistent Provisions
    78  
10.10 Course of Dealing
    79  
10.11 USA Patriot Act Notification
    79  
10.12 JURY TRIAL WAIVER
    79  
10.13 CONSENT TO JURISDICTION
    79  

         
Exhibit A
  -   Revolving Note
Exhibit B
  -   Swingline Note
Exhibit C
  -   Compliance Certificate
Exhibit D
  -   Request Certificate
Exhibit E
  -   Assignment and Assumption  
Schedule 1
  -   Employee Benefits Plan
Schedule 2.1
  -   Lenders’ Commitments
Schedule 4.11
      -Subsidiaries; Affiliates
Schedule 6.2
  -   Liens and Indebtedness
Schedule 6.3
  -   Investments and Guaranty Obligations

- iv - 



--------------------------------------------------------------------------------



 



 

          This CREDIT AGREEMENT dated as of May 13, 2008 between ASTRONICS
CORPORATION, a New York corporation with its principal place of business at
130 Commerce Way, East Aurora, New York 14052 (“Borrower”) and the several banks
and other financial institutions from time to time party to this Agreement
(individually, a “Lender” and collectively, the “Lenders”) and HSBC BANK USA,
NATIONAL ASSOCIATION, a national banking association organized under the laws of
the United States of America with an office at Commercial Banking Department,
One HSBC Center, Buffalo, New York 14203 as Agent for the Lenders, Swingline
Lender, Issuing Bank and Arranger.
ARTICLE I. Definitions
          1.1 Definitions. As used in this Credit Agreement, unless otherwise
specified, the following terms shall have the following respective meanings:
          “ABR” or “Alternate Base Rate” — For any day, a rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to the greater of
(i) the Prime Rate, or (ii) the Federal Funds Effective Rate from time to time
in effect plus 0.5%. Any change in the Alternate Base Rate due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective from and
including the effective date of such change in the Prime Rate or Federal Funds
Effective Rate, respectively.
          “ABR Loan” — Any Loan for which interest is calculated based on the
Alternate Base Rate plus the Applicable Margin determined from time to time.
          “ABR Option” — The Rate Option in which interest is based upon the
Alternate Base Rate plus the Applicable Margin for the applicable Loan.
          “Affiliate” or “Affiliates” — Individually or collectively, any Person
that directly or indirectly, through one or more intermediaries, Controls, or is
Controlled by, or is under Common Control with the Person specified.
Notwithstanding the foregoing, no individual shall be considered an Affiliate of
a Person solely by reason of such individual’s position as an officer or
director of such Person or of an Affiliate of such Person, and neither the
Agents nor any Lender shall be considered an Affiliate of Borrower or any of
Borrower’s Subsidiaries.
          “Agent” — HSBC Bank USA, National Association and any successor
thereto appointed pursuant to the terms of this Agreement.
          “Agreement” — This Credit Agreement, as the same may from time to time
be amended, restated, supplemented or otherwise modified.
          “Anti-Terrorism Laws” — Any laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the laws
comprising or implementing the Bank Secrecy Act, and the laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the forgoing laws may from time to time be amended, renewed, extended or
replaced).



--------------------------------------------------------------------------------



 



- 2 -

          “Applicable Commitment Fee Rate” — (i) Initially, until changed in
accordance with the following provisions, the Applicable Commitment Fee Rate
shall be 0.125%; and (ii) commencing with the fiscal quarter of Borrower ended
on June 30, 2008, and continuing with each fiscal quarter thereafter, the Agent
shall determine the Applicable Commitment Fee Rate in accordance with the
following matrix, based on the Leverage Ratio:

                          Leverage     Level   Ratio   Commitment Fee   1    
< 1.00 to 1.0
    0.125 %   2    
> 1.00 to 1.0 but < 1.50 to 1.0
    0.150 %   3    
> 1.50 to 1.0 but <  2.00 to 1.0
    0.200 %   4    
> 2.00 to 1.0
    0.250 %

Changes in the Applicable Commitment Fee Rate shall become effective three
(3) Business Days immediately following the date of delivery by Borrower to the
Agent of a financial statement and a Compliance Certificate required to be
delivered pursuant to Sections 5.2(a) and (b) of this Agreement, and shall be
based upon the Leverage Ratio in effect at the end of the financial period
covered by such financial statement and Compliance Certificate. Notwithstanding
the foregoing provisions, during any period when the Borrower has failed to
deliver such a financial statement and Compliance Certificate when due, the
Applicable Commitment Fee Rate shall be applied at Level 4 above as of the first
Business Day after the date on which such financial statement and Compliance
Certificate were required to be delivered, regardless of the Leverage Ratio at
such time, until the date the required financial statement and Compliance
Certificate have been delivered. Any changes in the Applicable Commitment Fee
Rate shall be determined by the Agent in accordance with the provisions set
forth in this definition and the Agent will promptly provide notice of such
determinations to the Borrower and the Lenders. Any such determination by the
Agent shall be conclusive absent manifest error.
          “Applicable Lending Office” — With respect to each Lender, such
Lender’s Domestic Lending Office in the case of an ABR Loan and such Lender’s
Libor Lending Office in the case of a Libor Loan.
          “Applicable Margin” — (i) Initially, until changed in accordance with
the following provisions, the Applicable Margin shall be minus 0.250% for ABR
Loans and 0.750% for Libor Loans; (ii) commencing with the fiscal quarter of
Borrower ended on June 30, 2008, and continuing with each fiscal quarter
thereafter, the Agent shall determine the Applicable Margin in accordance with
the following matrix, based on the Leverage Ratio:



--------------------------------------------------------------------------------



 



- 3 -

                                  Leverage         Level   Ratio       Libor
Rate Option   ABR Option   1    
< 1.00 to 1.0
    0.750 %   Minus 0.250%   2    
> 1.00 to 1.0 but < 1.50
    1.000 %     0.000 %   3    
> 1.50 to 1.0 but < 2.00 to 1.0
    1.250 %     0.000 %   4    
> 2.0 to 1.0
    1.500 %     0.000 %

Changes in the Applicable Margin shall become effective three (3) Business Days
immediately following the date of delivery by Borrower to the Agent of a
financial statement and a Compliance Certificate required to be delivered
pursuant to Sections 5.2(a) and (b) of this Agreement, and shall be based upon
the Leverage Ratio in effect at the end of the financial period covered by such
financial statement and Compliance Certificate. Notwithstanding the foregoing
provisions, during any period when the Borrower has failed to deliver such
financial statement and Compliance Certificate when due, the Applicable Margin
shall be applied at Level 4 above as of the first Business Day after the date on
which such financial statement and Compliance Certificate were required to be
delivered, regardless of the Leverage Ratio at such time, until the date the
required financial statement and Compliance Certificate have been delivered. Any
changes in the Applicable Margin shall be determined by the Agent in accordance
with the provisions set forth in this definition and the Agent will promptly
provide notice of such determinations to the Borrower and the Lenders. Any such
determination by the Agent shall be conclusive absent manifest error.
          “Applicable Percentage” — With respect to any Lender, at any time, the
percentage of the Total Commitment represented by such Lender’s Commitment. Each
Lender’s initial Applicable Percentage based on the Total Commitment as of the
Closing Date is set forth on Schedule 2.1 to this Agreement. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Total Commitment most recently in effect, giving effect to any
assignments.
          “Arranger” — HSBC Bank and any successor of HSBC Bank as the Arranger
under this Agreement.
          “Asset Sale” — The sale, lease, transfer or other disposition
(including by means of sale and lease-back transactions, and by means of
mergers, consolidations, amalgamations and liquidations of a corporation,
partnership or limited liability company of the interests therein of Borrower or
any Subsidiary) by Borrower or any Subsidiary to any Person of Borrower’s or
such Subsidiary’s respective assets, provided that the term Asset Sale
specifically excludes (i) any sales, transfers or other dispositions of
inventory, or obsolete, worn-out or excess furniture, fixtures, equipment or
other property, real or personal, tangible or intangible, in each case in the
ordinary course of business; (ii) any actual or constructive total loss of
property or the use thereof, resulting from destruction, damage beyond repair or
other rendition of such property as



--------------------------------------------------------------------------------



 



- 4 -

permanently unfit for normal use from any casualty or similar occurrence
whatsoever; (iii) the destruction or damage of a portion of such property from
any casualty or similar occurrence whatsoever under circumstances in which such
damage cannot reasonably be expected to be repaired, or such property cannot
reasonably be expected to be restored to its condition immediately prior to such
destruction or damage, within ninety (90) days after the occurrence of such
destruction or damage or such longer reasonable time period as determined under
the Borrower’s plan of restoration or replacement for such property established
within a 90 day period after such occurrence provided such plan is acceptable to
the Agent in its reasonable judgment; (iv) the condemnation, confiscation or
seizure of, or requisition of title to or use of any property; or (v) in the
case of any unmovable property located upon a leasehold, the termination or
expiration of such leasehold.
          “Assignment and Assumption” — An assignment and assumption agreement
entered into by a Lender and an assignee and accepted by the Agent,
substantially in the form of Exhibit E hereto with all blanks appropriately
completed.
          “Astronics Advanced” — Astronics Advanced Electronic Systems Corp., a
Washington corporation, and a Domestic Subsidiary of the Borrower.
          “Authorized Officer” — With respect to Borrower or any Guarantor, any
of the following officers: the Chairman, the President, any Vice President, the
Chief Executive Officer, the Chief Financial Officer or the Treasurer, or such
other Person as is authorized in writing to act on behalf of Borrower and is
acceptable to the Agent. Unless otherwise qualified, all references herein to an
Authorized Officer shall refer to an Authorized Officer of the Borrower.
          “Available Amount” — With respect to any Letter of Credit issued in
Dollars, the stated or face amount of such Letter of Credit to the extent
available at the time for drawing (subject to presentment of all requisite
documents) as the same may be increased or decreased from time to time in
accordance with the terms of such Letter of Credit.
          “Availability Period” — The period from the Closing Date to, but
excluding, the earlier of the Revolving Credit Maturity Date and the date of
termination of the Commitments.
          “Borrower” — As defined in the opening paragraph to this Agreement.
          “Borrower Collateral” — As defined in Section 3.4(e) of this
Agreement.
          “Borrower Financing Statements” — As defined in Section 3.4(e) of this
Agreement.
          “Borrower Security Agreement” — As defined in Section 3.4(e) of this
Agreement.
          “Breakage Fee” — An amount determined by the applicable Lender at the
time of a prepayment of a Libor Loan to be equal to the sum of the costs,
losses, expenses and penalties incurred by such Lender as a result of such
prepayment; any loss to any Lender shall be deemed to be an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest



--------------------------------------------------------------------------------



 



- 5 -

which would have accrued on the principal amount of such Libor Loan had such
event not occurred, for the period from the date of such event to the last day
of the then current Interest Period therefor, over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period
for deposits of Dollars of a comparable amount and period from other banks in
the London Interbank Market. Any Lender’s calculation of any Breakage Fee shall
be conclusive absent manifest error.
          “Business Day”- (a) For all purposes other than as set forth in clause
(b) of this definition, any day excluding Saturday, Sunday and any day on which
banks in New York City are authorized by law or other governmental action to
close, and (b) with respect to Libor Loans, any day which is a Business Day
described in clause (a) and which is also a day for trading by and between banks
in U.S. dollar deposits in the London Interbank Eurodollar Market.
          “Capital Lease” — As applied to any Person means any lease of any
property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP, should be accounted for as a capital lease on the balance
sheet of that Person.
          “Capital Lease Obligations” — All obligations under Capital Leases of
the Borrower or any of its Subsidiaries, without duplication, in each case taken
at the amount thereof accounted for as liabilities identified as “capital lease
obligations” (or any similar words) on a consolidated balance sheet of the
Borrower and its Subsidiaries prepared in accordance with GAAP.
          “Change of Control” — (i) The occupation of a majority of the seats
(other than vacant seats) on the board of directors of Borrower by Persons who
were neither (A) nominated by the Board of Directors of Borrower nor
(B) appointed by directors so nominated; (ii) the acquisition of, or, if
earlier, the shareholder or director approval of the acquisition of, ownership
or voting control, directly or indirectly, beneficially or of record, on or
after the date of this Agreement, by any Person or group (within the meaning of
Rule 13d-3 of the SEC under the 1934 Act, as then in effect), other than Kevin
Keane and his estate and Immediate Family (as defined below) taken as a whole,
of shares representing more than 20% of the aggregate ordinary power to vote for
the election of directors represented by the issued and outstanding capital
stock of Borrower; or (iii) the occurrence of a change in control, or other
similar provision, under or with respect to any agreement evidencing Material
Indebtedness. As used herein, “Immediate Family” means Kevin Keane’s spouse,
children and siblings.
          “Closing Date” — May 13, 2008.
          “Code” — The Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and the rulings issued thereunder. Section
references to the Code are to the Code as in effect on the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
          “Collateral” — Collectively, the Borrower Collateral and the Guarantor
Collateral.



--------------------------------------------------------------------------------



 



- 6 -

          “Collateral Documents” — Collectively, the Security Agreements, any
Guaranty and the Financing Statements.
          “Commitment” — With respect to each Lender, the commitment of such
Lender to make Revolving Loans, to acquire participations in Letters of Credit,
and to acquire participations in Swingline Loans hereunder, expressed as an
amount representing the maximum aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (i) reduced from time to
time pursuant to Section 2.13 of this Agreement and (ii) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 10.3 of this Agreement. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.1 to this Agreement, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable.
          “Commitment Fee” — As defined in Section 2.12 of this Agreement.
          “Compliance Certificate” — A certificate of the Borrower substantially
in the form of Exhibit C hereto with all blanks appropriately completed.
          “Confidential Information Materials” — The collective reference to the
confidential information memorandum with respect to Borrower and the Revolving
Credit distributed to the Lenders on April 2, 2008.
          “Consideration” — In connection with an acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent),
excluding however trade payables and short term accruals in the ordinary course
of business, the payment of consulting fees (excluding any fees payable to any
investment banker in connection with such acquisition) or fees for a covenant
not to compete and any other consideration paid for the purchase.
          “Consolidated” or “Consolidated Basis” — The consolidation of the
accounts of any entity and its Subsidiaries in accordance with GAAP, including
principles of consolidation, consistent with those applied in the preparation of
the consolidated audited financial statements of Borrower delivered to the
Lenders.
          “Consolidated Capital Expenditures” — For any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities and including
in all events amounts expended or capitalized under Capital Leases and Synthetic
Leases but excluding any amount representing capitalized interest) of Borrower
and all Subsidiaries during such period determined on a Consolidated Basis that
may properly be classified as capital expenditures in conformity with GAAP,
provided that such term shall not include any such expenditure in connection
with replacement or repair of assets to the extent that casualty insurance
proceeds or the trade-in value of other equipment were used for such
expenditure.
          “Consolidated EBITDA” — For any period, an amount equal to (i) the sum
of the amounts for such period of (A) Consolidated Net Income, (B) Consolidated
Interest Expense, (C) provisions for taxes based on income, (D) total
depreciation expense, (E) total amortization expense and (F) other non-cash
items reducing Consolidated Net Income minus (ii) other non-



--------------------------------------------------------------------------------



 



- 7 -

cash items increasing Consolidated Net Income for such period. Notwithstanding
anything to the contrary in this definition, for purposes of computing the
Leverage Ratio and Debt Service Coverage Ratio hereunder, or in connection with
any pro-forma calculation required by this Agreement, the term “Consolidated
EBITDA” shall be computed, on a consistent basis, to reflect purchases and
acquisitions by Permitted Acquisition or otherwise made by Borrower and the
Subsidiaries during the relevant period as if they occurred at the beginning of
such period, and Borrower, during the twelve (12) month period following the
date of any such Permitted Acquisition may include in the calculation hereof the
necessary portion of the adjusted historical results of the entities acquired in
acquisitions that were achieved prior to the applicable date of the acquisition
for such time period as is necessary for Borrower to have figures on a Rolling
Four-Quarter Basis from the date of determination with respect to such acquired
entities.
          “Consolidated Interest Expense” — For any period, total interest
expense (including, without limitation, that which is capitalized and that which
is attributable to Capital Leases or Synthetic Leases) of the Borrower and its
Subsidiaries on a consolidated basis with respect to all outstanding
indebtedness of the Borrower and its Subsidiaries, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and net costs under hedge agreements computed on a
net basis after reduction for any interest income, and excluding amortization of
discount and amortization of debt issuance costs.
          “Consolidated Net Income” — For any period, the net income (or loss)
of the Borrower and its Subsidiaries on a consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP.
          “Consolidated Net Worth” — At any time, all amounts that, in
conformity with GAAP, would be included under the caption “total stockholders’
equity” (or any like caption) on a consolidated balance sheet of the Borrower at
such time.
          “Consolidated Total Assets” — At any date of determination, all
amounts that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or a similar caption) on a Consolidated balance sheet of
Borrower and all Subsidiaries at such date.
          “Consolidated Total Funded Debt” — The sum (without duplication) of
all Indebtedness of the Borrower and its Subsidiaries for borrowed money, all as
determined on a Consolidated Basis, less Borrower’s Excess Cash as of such date.
          “Contingent Obligation” — Of a Person means any agreement, undertaking
or arrangement by which such Person assumes, guaranties, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement or take-or-pay contract. The amount of any Contingent Obligation shall
be equal to the amount of the obligation that is so guarantied or supported that
is actually outstanding or otherwise due and payable from time to time, if a
fixed and determinable amount or if there is no fixed or determinable amount,
either (x) if a maximum amount is guaranteed, the



--------------------------------------------------------------------------------



 



- 8 -

maximum amount or (y) if there is no maximum amount, the amount of the
obligation that is so guarantied or supported.
          “Control”, “Controlling”, “Controlled by”, and “under Common Control
with” — The possession, directly or indirectly, of the power to either (i) vote
50% or more of the Equity Interests having voting power for the election of
directors, or persons performing similar functions, of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether by
contract or otherwise; provided however, no Plan or employee stock ownership
plan of Borrower shall be considered to have Control of Borrower or any
Subsidiary.
          “Debt Service Coverage Ratio” — The ratio of (a) Consolidated EBITDA
of the Borrower, to (b) Consolidated Interest Expense plus current maturities of
the Borrower’s long-term Indebtedness and the current portion of Capital Lease
Obligations on a Consolidated Basis.
          “Default” — Any of the events specified in Article VII whether or not
any requirement for the giving of notice, the lapse of time, or both, as been
satisfied.
          “Default Rate” — For any day, with respect to any Loan, a rate per
annum equal to 2% per annum above the interest rate that would otherwise be
applicable to such Loan and with respect to any interest, fees and any other
sums due hereunder, 2% per annum above the interest rate that would be
applicable to Revolving Loans that are ABR Loans pursuant to Section 2.6.
          “Defaulting Lender” — Any Lender that (i) on any borrowing date fails
to make available to the Agent such Lender’s Loans required to be made to
Borrower on such borrowing date or (ii) shall not have made a payment to the
Issuing Bank pursuant to Section 2.5 of this Agreement or the Agent pursuant to
Section 2.1(b) or 2.3 of this Agreement. Once a Lender becomes a Defaulting
Lender, such Lender shall continue as a Defaulting Lender until such time as
such Defaulting Lender makes available to the Agent the amount of such
Defaulting Lender’s Loans and/or to the Issuing Bank such payments requested by
the Issuing Bank together with all or other amounts required to be paid to the
Agent and/or the Issuing Bank pursuant to this Agreement.
          “Designated Hedge Agreement” — Any Hedge Agreement (other than a
commodities hedge agreement) to which Borrower or any Subsidiary is a party and
as to which a Lender or any of its Affiliates is a counterparty that, pursuant
to a written instrument signed by the Agent, has been designated as a Designated
Hedge Agreement so that Borrower’s or such Subsidiary’s counterparty’s credit
exposure thereunder will be entitled to share in the benefits of the Collateral
and the Collateral Documents to the extent the Collateral and such Collateral
Documents provide guarantees or security for creditors of Borrower or any
Subsidiary under Designated Hedge Agreements.
          “Disposal” — The intentional or unintentional abandonment, discharge,
deposit, injection, dumping, spilling, leaking, storing, burning, thermal
destruction or placing of any substance so that it or any of its constituents
may enter the Environment.
          “Dollars”, “U.S. Dollars” or “$” — Lawful money of the United States
of America.



--------------------------------------------------------------------------------



 



- 9 -

          “Domestic Lending Office” — With respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule 2.1 hereto or in the Assignment and Assumption pursuant to which it
became a Lender, as the case may be, or such other office of such Lender as such
Lender may from time to time specify to the Borrower and the Agent.
          “Domestic Subsidiary” — Any Subsidiary having any place of business
located in the United States of America.
          “ECIDA Bond Projects” — Two projects of LSI whereby LSI (i) acquired
15 acres of land in East Aurora, New York at an approximate purchase price of
$350,000; constructed a 70,000 square foot manufacturing facility thereon (“East
Aurora Facility”) at a cost of approximately $4,700,000; and purchased new
equipment at a cost of approximately $1,450,000; and (ii) constructed a 57,000
square foot addition to the East Aurora Facility, made related site improvements
and acquired related equipment at a cost of approximately $6,000,000, both of
which projects were financed by means of tax-exempt bonds issued by the Erie
County Industrial Development Agency.
          “ECIDA Letters of Credit” — The presently outstanding letters of
credit in the current amounts of approximately $3,339,939 and $6,084,000 issued
by HSBC Bank for the account of the Borrower to support the ECIDA Bond Projects.
          “Eligible Assignee” — (i) A Lender, (ii) an Affiliate of a Lender,
(iii) a fund that is administered or managed by a Lender or an Affiliate of a
Lender, or by an entity or an Affiliate of any entity that administers or
manages a Lender, and (iv) any other Person (other than a natural Person)
approved by (A) the Agent, (B) each Issuing Bank (but only in the case of any
assignment with respect to the Revolving Credit), and (C) unless an Event of
Default has occurred and is continuing, the Borrower (but only in the case of
any assignment with respect to the Revolving Credit), each such approval not to
be unreasonably withheld or delayed; provided, however, that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any Guarantor
or of their Affiliates or Subsidiaries.
          “Environment” — Any water including, but not limited to, surface water
and ground water or water vapor; and land including land surface or subsurface;
stream sediments; air; fish; wildlife; plants; and all other natural resources
or environmental media.
          “Environmental Law” — Any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any binding and enforceable
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment issued to or rendered against
Borrower or any Subsidiary relating to the Environment, employee health and
safety or Hazardous Substances, including, without limitation, CERCLA; RCRA; the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air
Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et
seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency
Planning and the Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.,
the Hazardous Material Transportation Act, 49 U.S.C. § 5101 et seq. and



--------------------------------------------------------------------------------



 



- 10 -

the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the extent
it regulates occupational exposure to Hazardous Substances); and any state and
local or foreign counterparts or equivalents, in each case as amended from time
to time.
          “Environmental Permits” — All licenses, permits, approvals,
authorizations, consents or registrations required by any applicable
Environmental Laws and all applicable judicial and administrative orders in
connection with ownership, lease, purchase, transfer, closure, use and/or
operation of Borrower’s property and/or as may be required for the storage,
treatment, generation, transportation, processing, handling, production or
Disposal of Hazardous Substances.
          “Equity Interest” — With respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting) of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will Equity
Interest include any debt securities convertible or exchangeable into equity
unless and until actually converted or exchanged.
          “ERISA” — The Employee Retirement Income Security Act of 1974, as
amended from time to time and the regulations and rulings promulgated and issued
thereunder.
          “ERISA Affiliate” — Each Subsidiary and any trade or business (whether
or not incorporated) that, together with Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or Section 4001(b)(1) of ERISA
or, solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.
          “Event of Default” or “Events of Default” — As defined in Section 7.1
of this Agreement.
          “Exchange Act” — The Securities Exchange Act of 1934, as amended.
          “Excess Cash” — Borrower’s Consolidated cash in excess of $1,000,000.
          “Executive Order No. 13224” — The Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, amended, renewed, extended or replaced.
          “Existing Bonds” — Collectively, the tax-exempt bonds issued in
connection with the New Hampshire Bond Project and the ECIDA Bond Projects.
          “Existing Letter of Credit” — The existing letter of credit in the
face amount of approximately U.S. $1,357,539.91 issued by HSBC Bank to HSBC Bank
Canada to secure a term loan to an Affiliate of the Borrower.
          “Federal Funds Effective Rate” — For any day, the rate per annum
(based on a year of 365 days and actual days elapsed and rounded upward to the
nearest 1/100th of 1%)



--------------------------------------------------------------------------------



 



- 11 -

announced by the Federal Reserve Bank of New York (or any successor) on such day
as being the weighted average of the rates on overnight federal funds
transactions arranged by federal funds brokers on the previous trading day, as
computed and announced by such Federal Reserve Bank (or any successor) in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate” as of the date of this Agreement; provided, if such Federal Reserve Bank
(or its successor) does not announce such rate on any day, the “Federal Funds
Effective Rate” for such day shall be the Federal Funds Effective Rate for the
last day on which such rate was announced.
          “Financing Statements” — Collectively, the Borrower Financing
Statements and the Guarantor Financing Statements.
          “Foreign Subsidiary” — Any Subsidiary that is not a Domestic
Subsidiary.
          “GAAP” — As of the date of any determination, generally accepted
accounting principles as promulgated by the Financial Accounting Standards Board
and/or the American Institute of Certified Public Accountants or any successor
entity or entities thereto, including, without limitation, any Public Company
Accounting Oversight Board established under the Sarbanes-Oxley Act of 2002, and
which are effective as of such date of determination, consistently applied and
maintained throughout the relevant periods and from period to period.
          “Governmental Authority” — The government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Guarantor” or “Guarantors” — Individually, each of Astronics Advanced
and LSI, and collectively, both of them, and any other Subsidiary of Borrower
which is required to deliver a Guaranty hereunder.
          “Guarantor Collateral” — As defined in Section 3.4(f) of this
Agreement.
          “Guarantor Financing Statements” — As defined in Section 3.4(f) of
this Agreement.
          “Guarantor Security Agreement” — As defined in Section 3.4(f) of this
Agreement.
          “Guaranty” — A guaranty agreement in form and content reasonably
satisfactory to the Agent and the Lenders evidencing the obligation of a Person
to guarantee payment of any Indebtedness and any other reimbursement, payment or
performance obligations of another Person which arise under this Agreement or
any other Loan Document.
          “Guaranty Obligations” — As to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation,



--------------------------------------------------------------------------------



 



- 12 -

any obligation of such Person, whether or not contingent, (i) to purchase any
such primary Indebtedness or any property constituting direct or indirect
security therefor, (ii) to advance or supply funds for the purchase or payment
of any such primary Indebtedness or to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
Indebtedness of the ability of the primary obligor to make payment of such
primary Indebtedness, or (iv) otherwise to assure or hold harmless the owner of
such primary Indebtedness against loss in respect thereof, provided, however,
that the definition of Guaranty Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guaranty Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary Indebtedness in respect of which
such Guaranty Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder), as determined by such Person in good faith.
          “Hazardous Substances” — Without limitation, any explosives,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, hazardous wastes, hazardous or toxic substances and any other
material defined as a hazardous substance in Section 101(14) of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(42 U.S.C. Section 9601 et seq.) the Hazardous Materials Transportation Act, as
amended (49 U.S.C. Sections 1801, et seq.), the Resource Conservation and
Recovery Act, as amended (42 U.S.C. Section 6901 et seq.), Articles 15 and 27 of
the New York State Environmental Conservation Law or any other applicable
Environmental Law and in the regulations promulgated thereunder.
          “Hedge Agreement” — An interest rate swap, cap or collar agreement, or
any arrangement similar to any of the foregoing between Borrower and any Lender
relating to any Indebtedness under this Agreement, each as providing for the
transfer or mitigation of interest rate risk either generally or under specific
contingencies.
          “HSBC Bank” — HSBC Bank USA, National Association, and its successors
and assigns.
          “Indebtedness” — At a particular date, without duplication (i) all
indebtedness of such Person for borrowed money; (ii) all bonds, notes,
debentures and similar debt securities of such Person; (iii) the deferred
purchase price of capital assets or services that in accordance with GAAP would
be shown on the liability side of the balance sheet of such Person; (iv) the
face amount of all letters of credit issued for the account of such Person and,
without duplication, all drafts drawn thereunder; (v) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances;
(vi) all Indebtedness of a second Person secured by any Lien on any property
owned by such first Person, whether or not such indebtedness has been assumed;
(vii) all Capitalized Lease Obligations of such Person; (viii) the present
value, determined on the basis of the implicit interest rate, of all basic
rental obligations under all Synthetic Leases of such Person; (ix) all
obligations of such Person to pay a specified purchase price for goods or
services whether or not delivered or accepted, i.e., take-or-pay and similar
obligations; (x) all net



--------------------------------------------------------------------------------



 



- 13 -

obligations of such Person under Hedge Agreements; (xi) the full outstanding
balance of trade receivables, notes or other instruments sold with full recourse
(and the portion thereof subject to potential recourse, if sold with limited
recourse), other than in any such case any thereof sold solely for purposes of
collection of delinquent accounts; (xii) the stated value, or liquidation value
if higher, of all redeemable Equity Interests of such Person; and (xiii) all
Guaranty Obligations of such Person (without duplication under clause (vi));
provided, however that (x) neither trade payables nor other similar accrued
expenses, in each case arising in the ordinary course of business, nor
obligations in respect of insurance policies or performance or surety bonds that
themselves are not guarantees of Indebtedness (nor drafts, acceptances or
similar instruments evidencing the same nor obligations in respect of letters of
credit supporting the payment of the same), shall constitute Indebtedness; and
(y) the Indebtedness of any Person shall in any event include (without
duplication) the Indebtedness of any other entity (including any general
partnership in which such Person is a general partner) to the extent such Person
is liable thereon as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide expressly that such Person is not liable thereon.
          “Interest Period” or “Interest Periods” — Individually, and
collectively, with respect to a Libor Loan, the one, two, three or six month
interest periods selected by the Borrower pursuant to the terms of this
Agreement to be applicable to specific Libor Loans from time to time or any such
other periods of such other durations as the Borrower and all Lenders may agree
shall be applicable to specific Libor Loans from time to time; provided,
however, that (i) no Interest Period may be selected that would end after the
Revolving Credit Maturity Date; (ii) if any Interest Period begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of such calendar month; (iii) if any Interest Period would otherwise expire on a
day that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; and (iv) if any Interest Period would otherwise expire
on a day that is not a Business Day but is a day of the month after which no
further Business Day occurs in such month, such Interest Period shall expire on
the next preceding Business Day.
          “Investment” — With respect to any Person, any loan, advance or other
extension of credit (other than unsecured normal trade credit extended upon
customary terms in the ordinary course of such Person’s business) or capital
contribution to, any purchase or other acquisition of any security of or
interest in, or any other investment in, any other Person.
          “IRB Letters of Credit” — Together, the New Hampshire Letter of Credit
and the ECIDA Letters of Credit.
          “Issuing Bank” — HSBC Bank, in its capacity as an issuer of Letters of
Credit under this Agreement, and any replacements or successors of HSBC Bank in
such capacity as provided in Section 2.4(j) of this Agreement.
          “Law” or “Laws” — Any law, constitution, statute, regulation, rule,
opinion, ruling, ordinance, order, injunction, writ, decree, bond or judgment of
any Governmental Authority.



--------------------------------------------------------------------------------



 



- 14 -

          “LC Disbursement” — A payment made by any Issuing Bank pursuant to a
Letter of Credit.
          “LC Exposure” — At any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (ii) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.
          “Lenders” — The Persons listed on Schedule 2.1 to this Agreement and
any other Person that shall have become a party hereto pursuant to an Assignment
and Assumption, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption. Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lender.
          “Letter of Credit” or “Letters of Credit” — Individually, and
collectively, any, and all, standby or commercial letters of credit issued by
HSBC Bank pursuant to this Agreement upon application by the Borrower exclusive
of the Existing Letter of Credit and the IRB Letters of Credit.
          “Letter of Credit Commitment” — With respect to the Issuing Bank, the
amount set forth opposite such Issuing Bank’s name on Schedule 2.1 hereto under
the caption “Letter of Credit Commitment” or, if the Issuing Bank has entered
into one or more Assignments and Assumptions, the amount set forth for the
Issuing Bank in the register maintained by the Agent as such Issuing Bank’s
“Letter of Credit Commitment,” as such amount may be reduced at or prior to such
time pursuant to Section 2.13.
          “Letter of Credit Facility” — At any time, an amount equal to the
amount of the Issuing Bank’s Letter of Credit Commitment at such time, as such
amount may be reduced at or prior to such time pursuant to Section 2.13 less the
aggregate Available Amount under all Letters of Credit outstanding at such time.
          “Letter of Credit Sublimit” — The $5,000,000 maximum aggregate face
amount of all Letters of Credit which can be outstanding at any one time.
          “Leverage Ratio” — The ratio of the Borrower’s Consolidated Total
Funded Debt as of a calculation date to Consolidated EBITDA, calculated on a
Rolling Four-Quarter Basis as of such calculation date.
          “Libor Interest Determination Date” — A Business Day that is two
(2) Business Days prior to the commencement of each Interest Period during which
the Libor Rate will be applicable.
          “Libor Lending Office” — With respect to any Lender, the office of
such Lender specified as its Libor Lending Office” opposite its name on
Schedule 2.1 hereto or in the Assignment and Assumption pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Agent.



--------------------------------------------------------------------------------



 



- 15 -

          “Libor Loan” — Any Loan on which interest is calculated based on the
Libor Rate plus the Applicable Margin.
          “Libor Rate” — The reserve adjusted rate of interest per annum
determined by HSBC Bank to be applicable to any selected Interest Period
appearing on Reuters Screen LIBOR01 Page or such other substitute page that
displays such rate or another alternate source selected by the Agent to
determine such rate on a Libor Interest Determination Date in an amount
approximately equal to the amount of the applicable Libor Loan.
          “Libor Rate Option” — The Rate Option in which interest is calculated
based upon the Libor Rate.
          “Lien” — Any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien, charge or encumbrance, or preference,
priority or other security agreement or preferential arrangement in respect of
any asset of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement or any financing lease
having substantially the same economic effect as any of the foregoing).
          “Loan” or “Loans” — Individually and collectively, any Revolving Loan,
whether such is an ABR Loan or a Libor Loan and any Swingline Loan under the
Revolving Credit.
          “Loan Account” — An account or accounts maintained with the Agent for
the Borrower into which the proceeds of a Revolving Loan shall be initially
deposited pursuant to Sections 2.1(b) and 2.5 of this Agreement.
          “Loan Document” — This Agreement and any other loan, guaranty, letter
of credit or collateral document executed and delivered by Borrower, any
Guarantor, or any other Subsidiary or the Lenders in connection with this
Agreement including, without limitation, the Notes, any Guaranty, any Letter of
Credit or any document in connection therewith, and the Collateral Documents, as
any of the same may be amended, modified, renewed or replaced from time to time.
The IRB Letters of Credit and the Existing Letter of Credit and the documents
executed and delivered in connection therewith are not Loan Documents.
          “LSI” — Luminescent Systems, Inc., a New York corporation, formerly
known as Flex-key Corporation, and a Subsidiary of the Borrower.
          “Material Adverse Effect” — An effect, individually or in the
aggregate, that (i) is materially adverse to the business, assets, financial
condition or results of operations of Borrower and its Subsidiaries, taken as a
whole, or (ii) does materially impair the ability of the Borrower to perform its
obligations under this Agreement, or any other Loan Documents, or (iii)
materially impairs the rights and remedies of the Agent, the Swingline Lender,
any Issuing Bank or any of the Lenders under the Loan Documents.
          “Material Indebtedness” — Indebtedness owing to a Person or Persons in
a single transaction or related transactions (other than the Loans and Letters
of Credit), or obligations in respect of one or more Hedge Agreements entered
into with a Person, of the Borrower and any Subsidiary in an aggregate principal
amount exceeding $3,500,000. For purposes of determining



--------------------------------------------------------------------------------



 



- 16 -

Material Indebtedness, the principal amount of the obligations of any Person in
respect of any Hedge Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Person would be required to
pay if such Hedge Agreement were terminated at such time.
          “Maximum Limit” — The maximum aggregate amount which the Borrower can
borrow from time to time under the Revolving Credit which on the date hereof is
$60,000,000.
          “Multiemployer Plan” — A Plan which is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA to which the Borrower, any Person under Common
Control with the Borrower, or any Person Controlled by the Borrower, has an
obligation to contribute.
          “Multiple Employer Plan” — A Plan subject to Title IV of ERISA and
described in Section 4063 of ERISA with respect to which the Borrower or any
ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in the
event such Plan has been or were to be terminated.
          “New Hampshire Bond Project” — A project of LSI, whereby LSI
constructed and equipped an 80,000 square foot manufacturing facility in
Lebanon, New Hampshire which was financed by means of a tax-exempt bond issued
by the Business Authority of the State of New Hampshire.
          “New Hampshire Letter of Credit” — The presently outstanding letter of
credit in the current amount of approximately $4,515,836 issued by HSBC Bank for
the account of the Borrower and LSI to support the New Hampshire Bond Project.
          “Non-Material Subsidiary” — Any Subsidiary that has, as of the date of
determination, total assets equal to less than 5% of Consolidated Total Assets,
based on the quarterly financial statements of Borrower most recently delivered
to the Lenders.
          “Note” or “Notes” — Individually, any, and collectively, all, of the
Revolving Notes and the Swingline Note and any or all replacements and renewals
thereof.
          “Operating Lease” — As applied to any Person means any lease of any
property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP is not accounted for as a Capital Lease on the balance
sheet of that Person.
          “Permitted Acquisition” — As defined in Section 6.7(c) of this
Agreement.
          “Permitted Encumbrance” — As defined in Section 6.2 of this Agreement.
          “Person” — Any individual, corporation, partnership, limited liability
company, joint venture, trust, unincorporated association, Governmental
Authority or other entity, body, organization or group.
          “Plan” — Any employee benefits plan which is covered by Title IV of
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is an
“employer” as defined in Section 3(5) of ERISA, each of which Plans is listed on
Schedule 1 to this Agreement.



--------------------------------------------------------------------------------



 



- 17 -

          “Prime Rate” — The rate of interest publicly announced by HSBC Bank
from time to time as its prime rate and is a base rate for calculating interest
on certain loans. The Prime Rate may or may not be the most favorable rate
charged by HSBC Bank to its customers from time to time.
          “Rate Option” or “Rate Options” — The choice of applicable interest
rates and Interest Periods offered to the Borrower pursuant to this Agreement to
establish the interest to be charged on certain portions of the unpaid principal
borrowed hereunder from time to time.
          “Release” — Release as defined in Section 101(22) of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended (42
U.S.C. Section 9601 et seq.), and the regulations promulgated thereunder.
          “Replaced Lender” or “Replacement Lender” — As defined in Section 2.19
of this Agreement.
          “Reportable Event” — Any event with regard to a Plan described in
Section 4043(b) of ERISA or in regulations issued thereunder.
          “Request Certificate” — A certificate in the form annexed hereto as
Exhibit D with all blanks appropriately completed, and duly executed by the
Borrower.
          “Required Lenders” — At any time, Lenders that together hold Revolving
Credit Exposures and Unused Commitments representing at least the Required
Percentage (as defined below) of the sum of the total Revolving Credit Exposures
and Unused Commitments at such time; provided, however, if any Lender shall be a
Defaulting Lender at such time, there shall be excluded from the determination
of Required Lenders at such time (i) the aggregate principal amount of Loans
owing to such Lender (in its capacity as a Lender) and outstanding at such time,
and (ii) the aggregate Commitment of such Lender at such time. For purposes of
this definition, the aggregate principal amount of Swingline Loans owing to the
Swingline Lender, the LC Disbursements owing to the Issuing Bank and the amount
available to be drawn under each Letter of Credit shall be considered to be owed
to the Lenders ratably in accordance with their respective Commitments. As used
herein, Required Percentage means (i) 100% if there are two or fewer Lenders
party to this Agreement at the time a determination of the Required Lenders is
necessary, or (ii) 51% if at such time there are more than two Lenders party to
this Agreement and no single Lender has 51% or more of the sum of the total
Revolving Credit Exposures and Unused Commitments, or (iii) 66-2/3% if at such
time there are more than two Lenders and one Lender has 51% or more of the sum
of the total Revolving Credit Exposures and Unused Commitments.
          “Revolving Credit” — The five-year revolving credit facility
(including Revolving Loans, Swingline Loans and Letters of Credit) made
available to the Borrower by the Lenders as provided in this Agreement.
          “Revolving Credit Exposure” — With respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure at such time.



--------------------------------------------------------------------------------



 



- 18 -

          “Revolving Credit Maturity Date” — May 13, 2013 which date may be
shortened in accordance with Section 7.2 of this Agreement.
          “Revolving Loan” or “Revolving Loans” — Individually and collectively,
each Loan by any Lender to Borrower whether initially made as an ABR Loan or a
Libor Loan under Section 2.1 of this Agreement or arising from Borrower’s
request for a Loan to repay a Swingline Loan under Section 2.3(c) of this
Agreement, or arising from Borrower’s request to reimburse an LC Disbursement
under Section 2.4(f) of this Agreement.
          “Revolving Note” or “Revolving Notes” — The promissory note or
promissory notes of the Borrower substantially in the form of Exhibit A hereto
with all blanks appropriately completed, and all replacements and renewals
thereof, evidencing the promise of the Borrower to repay Revolving Loans under
the Revolving Credit to the applicable Lender.
          “Rolling Four-Quarter Basis” — The four most recently completed
consecutive fiscal quarters of the Borrower immediately preceding a calculation
date.
          “SEC” — The U.S. Securities and Exchange Commission, any successor
thereto and any analogous Governmental Authority.
          “Securities Act” — The Securities Act of 1933, as amended.
          “Security Agreements” — Collectively, the Borrower Security Agreement
and the Guarantor Security Agreement.
          “Subsidiary” — Any limited liability company, partnership, association
or other entity the accounts of which would be consolidated with those of
Borrower in Borrower’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
corporation of which at least 50% of the voting Equity Interest is owned by any
entity directly, or indirectly through one or more Subsidiaries.
          “Swingline Exposure” — At any time for all Lenders, the aggregate
principal amount of all Swingline Loans outstanding at such time. The Swingline
Exposure of any Lender at any time shall be its Applicable Percentage of the
total Swingline Exposure at such time.
          “Swingline Lender” — HSBC Bank, in its capacity as lender of Swingline
Loans hereunder, and any replacement or successor to HSBC Bank in such capacity,
as provided in this Agreement.
          “Swingline Loan” — A loan made pursuant to Section 2.3 of this
Agreement.
          “Swingline Note” — A promissory note of Borrower substantially in the
form of Exhibit B hereto with all blanks appropriately completed, and all
replacements and renewals thereof evidencing the promise of the Borrower to
repay Swingline Loans to the Swingline Lender.



--------------------------------------------------------------------------------



 



- 19 -

          “Synthetic Lease” — Any lease (i) that is accounted for by the lessee
as an Operating Lease and (ii) under which the lessee is intended to be the
“owner” of the leased property for federal income tax purposes.
          “Taxes” — Any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Total Commitment” — The aggregate amount of the Commitments of the
Lenders, as such Commitments may be decreased pursuant to the terms of this
Agreement. The amount of the Total Commitment on the Closing Date is
$60,000,000.
          “Type” — When used in reference to any Loan or borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
borrowing, is determined by reference to the Libor Rate or the Alternate Base
Rate.
          “Unused Commitment” — With respect to any Lender at any time, (i) such
Lender’s Commitment at such time minus (ii) the sum of (x) the aggregate
principal amount of all Revolving Loans in each instance made by such Lender (in
its capacity as a Lender) and outstanding at such time, plus (y) such Lender’s
Applicable Percentage of (1) the aggregate Available Amount of all Letters of
Credit outstanding at such time, (2) the aggregate principal amount of all LC
Disbursements made by any Issuing Bank and outstanding at such time, and (3) the
aggregate principal amount of all Swingline Loans made by the Swingline Lender
and outstanding at such time.
          “USA Patriot Act” — The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
          1.2 Accounting Terms.
          (a) Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing Borrower’s audited financial
statements previously provided to the Agent and the Lenders, except as otherwise
specifically prescribed herein.
          (b) Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in this
Agreement, and either the Borrower or the Required Lenders shall so request, the
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall



--------------------------------------------------------------------------------



 



- 20 -

provide to the Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.
          1.3 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
          1.4 Letters of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any letter of
credit document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.
ARTICLE II. THE CREDIT
          2.1 The Revolving Credit.
               (a) Revolving Loans. Each Lender agrees, severally and not
jointly, subject to the terms and conditions and relying upon the
representations and warranties set forth in this Agreement and within the limits
hereof, to make one or more Revolving Loans to the Borrower, and Borrower may
make a request for a Revolving Loan or Revolving Loans from the Lenders, at any
one time and from time to time, during the Availability Period. The Borrower
shall not at any time permit, and no Lender shall have any obligation to permit,
the aggregate outstanding principal amounts of all Revolving Loans, Swingline
Loans and the face amount of outstanding Letters of Credit to exceed the Maximum
Limit or any such Revolving Loan to exceed such Lender’s Unused Commitment. The
Revolving Loans may be repaid and reborrowed in accordance with the provisions
hereof.
               (b) Method for Revolving Loans. When Borrower wants the Lenders
to make a Revolving Loan available, the Borrower shall notify the Agent not
later than 1:00 p.m. on the Business Day on which the Revolving Loan is to be
funded in the case of an ABR Loan, and in the case of a Libor Loan not later
than two (2) Business Days prior to the proposed commencement date of the
applicable Interest Period. In such notice, which may be by telephone, confirmed
immediately in writing, or telex or telecopier, by means of a Request
Certificate duly completed and executed by an Authorized Officer, the Borrower
shall specify (i) the aggregate amount of the Revolving Loan to be made on a
designated date which shall be in a minimum amount of $100,000 and shall be in
whole multiples of $100,000 for amounts in excess of such minimum amount;
(ii) whether the Revolving Loan shall be an ABR Loan or a Libor Loan, and if a
Libor Loan the applicable Interest Period, provided, however, such Interest
Period may in no event overlap more than nine (9) other Interest Periods; and
(iii) the proposed date on which the Revolving Loan is to be funded which shall
be a Business Day. Each Lender shall make available to the Agent in accordance
with Section 2.5 hereof, in immediately available



--------------------------------------------------------------------------------



 



- 21 -

funds, such Lender’s Applicable Percentage of such Loan in accordance with the
respective Commitment of such Lender. As early as practically possible on the
date on which a Revolving Loan is made and upon fulfillment of the conditions
set forth in Article III of this Agreement, the Agent will make the proceeds of
the Revolving Loan available to the Borrower by a deposit to the applicable Loan
Account.
          2.2 The Notes. (a) The Revolving Loans shall be evidenced by the
Revolving Notes, executed by an Authorized Officer and with all blanks
appropriately completed, payable as provided therein to the Lenders. Each
Revolving Note may be inscribed by the holder thereof on the schedule attached
thereto and any continuation thereof with the date of the making of each
Revolving Loan, the amount of each Revolving Loan, the applicable Rate Options
and Interest Periods, all payments of principal, and the aggregate outstanding
principal balance thereof.
               (b) The Swingline Loans shall be evidenced by the Swingline Note,
executed by an Authorized Officer with all blanks appropriately completed,
payable as provided therein to the Swingline Lender. The Swingline Note may be
inscribed by the holder thereof on the schedule attached thereto and any
continuation thereof with the date of the making of each Swingline Loan, the
amount thereof and all payments of principal, and the aggregate principal
balance thereof.
Any such inscription on the schedules to any Revolving Note or the Swingline
Note made by the holder thereof shall constitute prima facie evidence of the
accuracy of the information so recorded; provided, however, the failure of any
Lender or other holder to make any such inscription shall not affect the
obligations of the Borrower under any Revolving Note, the Swingline Note or this
Agreement.
          2.3 Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Loans (“Swingline Loans”) to
Borrower solely for the Swingline Lender’s own account, from time to time during
the Availability Period, up to an aggregate principal amount at any one time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $10,000,000 or (ii) the sum of the
aggregate Unused Commitments of the Lenders at such time being exceeded;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. The Swingline Lender shall not
make any Swingline Loan in the period commencing one Business Day after the
Swingline Lender shall have received written notice in accordance with
Section 10.5 of this Agreement from the Agent or any Lender that one or more of
the conditions contained in Article III are not then satisfied or a Default or
an Event of Default exists and ending upon the satisfaction or waiver of such
condition(s) or cure or waiver of such Default or Event of Default. Swingline
Loans shall bear interest at the Prime Rate from time to time in effect. Each
outstanding Swingline Loan shall be payable on the Business Day following demand
therefor or automatically without demand on the Revolving Credit Maturity Date,
together with interest accrued thereon, and shall otherwise be subject to all
other terms and conditions applicable to all Revolving Loans, except that all
interest thereon shall be payable to the Swingline Lender solely for its own
account other than in the case of the purchase of a participation therein in
accordance with Section 2.3(c) of this Agreement. Within the foregoing



--------------------------------------------------------------------------------



 



- 22 -

limits and subject to the terms and conditions set forth herein, Borrower may
borrow, repay and reborrow Swingline Loans.
               (b) To request a Swingline Loan, Borrower shall notify the Agent
of such request by telephone (confirmed by telecopy), not later than 1:00 p.m.
on the day of a proposed Swingline Loan. Each such notice shall be irrevocable
and shall specify the requested date (which shall be a Business Day) and amount
of the requested Swingline Loan. The Agent will promptly advise the Swingline
Lender of any such notice received from Borrower. The Swingline Lender shall
make each Swingline Loan available to Borrower by means of a credit to the
general deposit account of Borrower with the Swingline Lender (or, in the case
of a Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.4(f) of this Agreement, by remittance to such Issuing
Bank) by 3:00 p.m. on the requested date of such Swingline Loan.
               (c) At any time after making a Swingline Loan, the Swingline
Lender may request Borrower to, and upon request by the Swingline Lender,
Borrower shall, promptly request a Revolving Loan from all Lenders and apply the
proceeds of such Revolving Loan to the repayment of any Swingline Loan owing by
Borrower not later than the Business Day following the Swingline Lender’s
request. Notwithstanding the foregoing, and upon the earlier to occur of
(i) three (3) Business Days after demand for payment is made by the Swingline
Lender for a Swingline Loan, and (ii) the Revolving Credit Maturity Date, if
such Swingline Loan has not been paid by Borrower, such Swingline Loan shall
bear interest as an ABR Loan and each Lender (other than the Swingline Lender)
shall irrevocably and unconditionally purchase from the Swingline Lender,
without recourse or warranty, an undivided interest and participation in such
Swingline Loan in an amount equal to such Lender’s Applicable Percentage of such
Swingline Loan and promptly pay such amount to the Agent for the account of the
Swingline Lender by wire transfer of immediately available funds in the same
manner as provided in Section 2.5 of this Agreement with respect to Loans made
by such Lender, and the Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Lenders. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, shall be made without any offset, abatement,
withholding or reduction whatsoever and such payment shall be made by the other
Lenders whether or not an Event of Default or a Default is then continuing or
any other condition precedent set forth in Article III is then met and whether
or not Borrower has then requested a Revolving Loan in such amount. The Agent
shall notify Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Agent and not to the Swingline Lender. If any Lender
fails to make available to the Agent for the account of the Swingline Lender,
any amounts due to the Swingline Lender from such Lender pursuant to this
Section, the Swingline Lender shall be entitled to recover such amount, together
with interest thereon at the Federal Funds Effective Rate for the first three
(3) Business Days after Defaulting Lender receives such notice and thereafter at
the rate for ABR Loans, in either case payable (i) on demand, (ii) by setoff
against any payments made to the Swingline Lender for the account of Defaulting
Lender, or (iii) by payment to the Swingline Lender by the Agent of amounts
otherwise payable to Defaulting Lender under this Agreement. The failure of any
Lender to make available to the Agent for the



--------------------------------------------------------------------------------



 



- 23 -

account of the Swingline Lender its Applicable Percentage of any unpaid
Swingline Loan shall not relieve any other Lender of its obligation hereunder to
make available to the Agent for the account of the Swingline Lender, its
Applicable Percentage of any unpaid Swingline Loan on the date such payment is
to be made, but no Lender shall be responsible for the failure of any other
Lender to make available to the Agent for the account of the Swingline Lender
its Applicable Percentage of any unpaid Swingline Loan.
          2.4 Letters of Credit.
               (a) General. Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, to issue Letters of Credit for the account of
the Borrower from time to time on any Business Day during the period from the
Closing Date until two (2) Business Days prior to the Revolving Credit Maturity
Date (A) in an aggregate Available Amount for all Letters of Credit, not to
exceed at any time such Issuing Bank’s Letter of Credit Commitment at such time,
and (B) in an Available Amount for each such Letter of Credit not to exceed an
amount equal to the Unused Commitments of the Lenders at such time. Within the
limits of the Letter of Credit Facility, and subject to the limits referred to
herein, the Borrower may request the issuance of Letters of Credit under this
Section, repay any LC Disbursements resulting from drawings under Letters of
Credit pursuant to Section 2.4(f) and request the issuance of additional Letters
of Credit under Section 2.4(c). In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by Borrower to, or
entered into by Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
               (b) Letter of Credit Fees. The Issuing Bank shall have the right
to receive, solely for its own account, and Borrower shall pay on demand with
respect to any Letter of Credit the Issuing Bank’s reasonable and customary
administrative, issuance, amendment, drawing and negotiation charges in
connection with letters of credit. The Issuing Bank shall also be paid a
fronting fee which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
Unreimbursed LC Disbursements) attributable to Letters of Credit issued by the
Issuing Bank during the Availability Period (“Fronting Fee”). The Fronting Fee
shall be payable to the Issuing Bank quarterly in arrears. For each day during
(i) the period beginning on the date of this Agreement and ending June 30, 2008,
(ii) each full calendar quarter thereafter during the term of this Agreement and
(iii) the period beginning on the first day of the calendar quarter containing
the Revolving Credit Maturity Date and ending on the day before the Revolving
Credit Maturity Date, the Borrower shall pay, on the first Business Day
following each such calendar quarter or other time period, to the Agent for the
account of each Lender participating in such Letters of Credit a non-refundable
letter of credit fee equal to such Lender’s Applicable Percentage, on such day,
of the product obtained by multiplying (A) that portion of LC Exposure
representing the aggregate undrawn face amount of Letters of Credit on such day
first by (B) the Applicable Margin then in effect for Libor Loans and then by
(C) 1/360.



--------------------------------------------------------------------------------



 



- 24 -

               (c) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions; Reports. (i) To request the issuance of a Letter of Credit (or the
amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Agent (at least two (2) Business Days in
advance of the requested date of issuance, amendment, renewal or extension for a
Letter of Credit) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the Available Amount of such
Letter of Credit, the Applicable Currency, the name and address of the
beneficiary thereof, the purpose for which such Letter of Credit is to be
issued, and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. Such notice, to be effective, must be
received by the Issuing Bank not later than 2:00 p.m. or the time agreed upon by
such Issuing Bank and the Borrower on the last Business Day on which such notice
can be given under this Section 2.4(c). If requested by the Issuing Bank, the
Borrower also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit.
                    (ii) A Letter of Credit shall be issued, amended, renewed or
extended only if, (x) after giving effect to such issuance, amendment, renewal
or extension (i) the LC Exposure shall not exceed $5,000,000, and (ii) the sum
of the total Revolving Credit Exposures shall not exceed the Total Commitment,
(y) as of the date of such issuance amendment, renewal or extension, no order,
judgment or decree of any court, arbitrator or Governmental Authority shall
purport by its terms to enjoin or restrain the Issuing Bank from issuing the
Letter of Credit and no law, rule or regulation applicable to the Issuing Bank
and no request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit or
request that the Issuing Bank refrain from the issuance of letters of credit
generally or the issuance of that Letter of Credit. Unless the Issuing Bank has
been notified by the Agent or the Required Lenders in writing that a Default or
an Event of Default has occurred and is continuing, in which case the Issuing
Bank shall have no obligation to issue, amend, renew or extend any Letter of
Credit until such notice is withdrawn by the Agent or the Required Lenders or
such Default or Event of Default has been effectively waived in accordance with
the provisions of this Agreement, the Issuing Bank shall, upon fulfillment of
the applicable conditions set forth in Article III, make such Letter of Credit
available to the Borrower as agreed between the Issuing Bank and the Borrower in
connection with such issuance.
                    (iii) The Issuing Bank shall furnish (i) to the Agent on the
first Business Day of each week a written report summarizing issuance and
expiration dates of Letters of Credit issued during the previous week and
drawings during such week under all Letters of Credit, (ii) to the Agent, the
Borrower, and each Lender on the first Business Day of each month a written
report summarizing issuance and expiration dates of Letters of Credit issued
during the preceding month and drawings during such month under all Letters of
Credit, and (iii) to the Agent, the Borrower, and each Lender on the first
Business Day of each calendar quarter a



--------------------------------------------------------------------------------



 



- 25 -

written report setting forth the average daily aggregate Available Amount during
the preceding calendar quarter of all Letters of Credit.
               (d) Expiration Date. No Letter of Credit shall have an expiration
date (including all rights of the Borrower or the beneficiary to require
renewal) later than one (1) Business Day prior to the Revolving Credit Maturity
Date. The foregoing notwithstanding, any standby Letter of Credit may, by its
terms, be renewable annually upon notice (a “Notice of Renewal”) given to the
Issuing Bank and the Agent on or prior to any date for notice of renewal set
forth in such Letter of Credit (but in any event at least two (2) Business Days
prior to the date of the proposed renewal of such standby Letter of Credit) and
upon fulfillment of the applicable conditions set forth in Article III unless
the Issuing Bank shall have notified the Borrower (with a copy to the Agent) on
or prior to the date for notice of termination set forth in such Letter of
Credit (but in any event at least thirty (30) Business Days prior to the date of
automatic renewal) of its election not to renew such standby Letter of Credit (a
“Notice of Termination”); provided that the terms of each standby Letter of
Credit that is automatically renewable annually shall not permit the expiration
date (after giving effect to any renewal) of such standby Letter of Credit in
any event to be extended to a date later than one (1) Business Day before the
Revolving Credit Maturity Date. If either a Notice of Renewal is not given by
the Borrower or a Notice of Termination is given by the Issuing Bank pursuant to
the immediately preceding sentence, such standby Letter of Credit shall expire
on the date on which it otherwise would have been automatically renewed;
provided, however, that even in the absence of receipt of a Notice of Renewal,
the Issuing Bank may, in its discretion unless instructed to the contrary by the
Agent or the Borrower, deem that a Notice of Renewal had been timely delivered
and, in such case, a Notice of Renewal shall be deemed to have been so delivered
for all purposes under this Agreement.
               (e) Participations. (i) Immediately upon issuance by the Issuing
Bank of any Letter of Credit in accordance with the procedures set forth in
Section 2.4(c) of this Agreement, each Lender shall be deemed to have
irrevocably and unconditionally purchased and received from the Issuing Bank,
without recourse or warranty, an undivided interest and participation equal to
its Applicable Percentage of such Letter of Credit (including, without
limitation, all obligations of the Borrower with respect thereto) and any
security therefor or guaranty pertaining thereto.
                    (ii) In the event that the Issuing Bank makes any LC
Disbursement and the Borrower shall not have repaid such amount to the Issuing
Bank pursuant to Section 2.4(f) of this Agreement, the Issuing Bank shall
promptly notify the Agent and each Lender of such failure, and each Lender shall
promptly and unconditionally pay to the Agent for the account of the Issuing
Bank the amount of such Lender’s Applicable Percentage of the unreimbursed
amount of any LC Disbursement in the same manner as provided in Section 2.5 of
this Agreement with respect to Revolving Loans made by such Lender and the Agent
shall promptly pay to such Issuing Bank the amounts so received by it from the
Lenders.
                    (iii) If any Lender fails to make available to the Issuing
Bank any amounts due to the Issuing Bank pursuant to this Section 2.4(e), the
Issuing Bank shall be



--------------------------------------------------------------------------------



 



- 26 -

entitled to recover such amount, together with interest thereon, at the Federal
Funds Effective Rate for the first three (3) Business Days after Defaulting
Lender receives such notice and thereafter at the rate for ABR Loans, in either
case payable (i) on demand, (ii) by setoff against any payments made to such
Issuing Bank for the account of Defaulting Lender or (iii) by payment to the
Issuing Bank by the Agent of amounts otherwise payable to Defaulting Lender
under this Agreement. The failure of any Lender to make available to the Agent
for the account of the Issuing Bank its Applicable Percentage of the
unreimbursed amount of any LC Disbursement shall not relieve any other Lender of
its obligation hereunder to make available to the Agent for the account of the
Issuing Bank its Applicable Percentage of the unreimbursed amount of any LC
Disbursement on the date such payment is to be made, but no Lender shall be
responsible for the failure of any other Lender to make available to the Agent
for the account of the Issuing Bank its Applicable Percentage of the
unreimbursed amount of any LC Disbursement on the date such payment is to be
made.
                    (iv) Whenever the Issuing Bank receives a payment on account
of an LC Disbursement, including any interest thereon, it shall promptly pay to
each Lender which has funded its participating interest therein, in like funds
as received an amount equal to such Lender’s pro rata share thereof based on the
amount funded.
                    (v) The obligations of a Lender to make payments to the
Agent for the account of the Issuing Bank with respect to LC Disbursements shall
be absolute, unconditional and irrevocable, not subject to any counterclaim,
set-off, qualification or exception whatsoever and shall be made in accordance
with the terms and conditions of this Agreement under all circumstances, whether
or not an Event of Default or a Default is then continuing.
                    (vi) In the event any payment by Borrower received by the
Agent with respect to a Letter of Credit and distributed by the Agent to the
Lenders on account of their participations is thereafter set aside, avoided or
recovered from the Agent in connection with any receivership, liquidation,
reorganization or bankruptcy proceeding, each Lender which received such
distribution shall, upon demand by the Agent, contribute such Lender’s
Applicable Percentage of the amount set aside, avoided or recovered together
with interest at the rate required to be paid by the Agent upon the amount
required to be repaid by it.
               (f) Reimbursement. If the Issuing Bank shall make any LC
Disbursement, the Borrower shall reimburse such LC Disbursement by paying to the
Agent for the account of the Issuing Bank an amount equal to such LC
Disbursement not later than 12:00 Noon on the date that such LC Disbursement is
made, if the Borrower shall have received notice by telephone or otherwise of
such LC Disbursement prior to 10:00 a.m. on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 Noon on (i) the Business Day that the Borrower receives such
notice, if such notice is received prior to 10:00 a.m. on the day of receipt, or
(ii) the Business Day immediately following the day that the Borrower receives
such notice, if such notice is not received prior to such time on the day of
receipt; provided that the Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.1 or 2.3 of this
Agreement that such payment be financed with an ABR Loan or Swingline Loan in an
equivalent amount and, to the extent so



--------------------------------------------------------------------------------



 



- 27 -

financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Loan or Swingline Loan.
               (g) Obligations Absolute. The Borrower’s obligations to reimburse
LC Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
strictly with the terms of such Letter of Credit so long as it complies in all
material respects, (iv) the existence of any claim, set-off, defense or other
right which Borrower or any Subsidiary may have at any time against the
beneficiary named in a Letter of Credit or any transferee of any Letter of
Credit (or any Person for whom any such transferee may be acting), the Issuing
Bank, any Lender, any other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transaction (including any underlying transactions between Borrower, any
Subsidiary and the beneficiary named in any Letter of Credit), (v) the
occurrence of any Event of Default or Default, or (vi) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. As among the Borrower, the Issuing Bank and the Lenders, the Borrower
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of the Letters of Credit requested by
it. In furtherance and not in limitation of the foregoing, the Issuing Bank and
the Lenders shall not be responsible for (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of any Letter of Credit, even
if it should in fact prove to be in any or all respect invalid, insufficient,
inaccurate, fraudulent or forged; (ii) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
(iii) failure of the beneficiary of a Letter of Credit to comply fully with
conditions required in order to draw upon such Letter of Credit so long as such
beneficiary is in material compliance with such conditions; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise; (v) errors in interpretation of
technical terms; (vi) misapplication by the beneficiary of a Letter of Credit of
the proceeds of any drawing under such Letter of Credit; or (vii) any
consequences arising from causes beyond the control of the Issuing Bank or the
Lenders. In addition to amounts payable as elsewhere provided in this
Section 2.4, Borrower hereby agrees to protect, indemnify, pay and save the
Agent, the Issuing Bank and each Lender harmless from and against any and all
claims, demands, liabilities, damages, losses, posts, charges and expenses
(including reasonable attorneys’ fees) arising from the claims of third parties
against the Agent or the Issuing Bank in respect of any Letter of Credit
requested by the Borrower. In furtherance and extension and not in limitation of
the specific provisions hereinabove set forth, any action taken or omitted by
the Issuing Bank or any Lender under or in



--------------------------------------------------------------------------------



 



- 28 -

connection with the Letters of Credit or any related certificates, if taken or
omitted in good faith, shall not put the Issuing Bank, the Agent or such Lender
under any resulting liability to Borrower or relieve Borrower of any of their
obligations hereunder to the Issuing Bank, the Agent or any Lender.
Notwithstanding anything to the contrary contained in this Section 2.4(g),
Borrower shall not have any obligations to indemnify the Issuing Bank under this
Section 2.4(g) in respect of any liability incurred by the Issuing Bank that is
found in a final judgment by a court of competent jurisdiction to have resulted
primarily from the Issuing Bank’s own gross negligence or willful misconduct,
unless such action or inaction on the part of the Issuing Bank which gave rise
to the liability was taken at the request of Borrower or from the wrongful
failure to pay the Letter of Credit except if pursuant to an order from a
Governmental Authority (even if such order is later invalidated).
               (h) Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Agent and the Borrower by telephone (confirmed by telecopy) of such
demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of the Borrower’s obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.
               (i) Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then regardless of the time of Borrower’s receipt of notice of
such LC Disbursement, unless the Borrower shall reimburse such LC Disbursement
in full on the date such LC Disbursement is made, the unpaid amount thereof
shall bear interest, for each day from and including the date such LC
Disbursement is made to, but excluding, the date that Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to ABR Loans; provided
that, if the Borrower fails to reimburse such LC Disbursement when due pursuant
to paragraph (f) of this Section, then the default interest rate set forth in
Section 2.6(c) of this Agreement shall apply. Interest accrued pursuant to this
paragraph shall be for the account of such Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph
(e)(ii) or (e)(iii) of this Section to reimburse such Issuing Bank shall be for
the account of such Lender to the extent of such payment.
               (j) Replacement of the Issuing Bank. The Issuing Bank may be
replaced at any time by written agreement among the Borrower, the Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Agent shall notify the
Lenders of any such replacement of the Issuing Bank. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank. From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all



--------------------------------------------------------------------------------



 



- 29 -

the rights and obligations of the Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
               (k) Cash Collateralization. If any Event of Default shall occur
and be continuing, on the Business Day that the Borrower receives notice from
the Agent or the Required Lenders (or, if the maturity of the Loans has been
accelerated, Lenders with LC Exposure representing greater than fifty percent
(50%) of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an interest-bearing
account with the Agent, in the name of the Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to any of the Borrower
described in Section 7.1(d) or (e) of this Agreement. Such deposit shall be held
by the Agent as Collateral for the payment and performance of the obligations of
the Borrower under this Agreement. The Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the interest-bearing account or on any investment of
such deposits, which investments shall be made at the option and sole discretion
of the Agent and at the Borrower’s risk and expense, such deposits shall not
bear interest. Interest or profits, if any, on such investments shall accumulate
in such account. Moneys in such account shall be applied by the Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than fifty percent
(50%) of the total LC Exposure), be applied to satisfy other obligations of the
Borrower under this Agreement. If the Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived.
               (l) Existing Letter of Credit. The Existing Letter of Credit will
remain in effect. The per annum fee applicable thereto will be payable quarterly
in arrears, on each February 25, May 25, August 25 and November 25 while such
letter of credit is outstanding, and will be determined on the date of this
Agreement based on and equal to, the then applicable Applicable Margin for the
LIBOR Rate Option for and calculated on the basis of a 360-day year and actual
days elapsed. The Existing Letter of Credit shall also be subject to HSBC Bank’s
normal and customary amendment and drawing fees upon the occurrence of such
events. Except as modified herein, the applicable reimbursement agreement for
the Existing Letter of Credit shall remain in full force and effect and shall
continue to govern the Existing Letter of Credit.



--------------------------------------------------------------------------------



 



- 30 -

               (m) IRB Letters of Credit. The stand-by letter of credit fees
applicable to the IRB Letters of Credit shall continue to be determined, and
shall be payable, as provided in the applicable reimbursement agreements or bond
documents which currently govern such IRB Letters of Credit, and such
reimbursement agreements and bond documents shall remain in full force and
effect and shall continue to govern the IRB Letters of Credit.
          2.5 Funding of Borrowings. (a) Each Lender shall fund its Applicable
Percentage of each Loan to be made hereunder on the proposed date thereof by
wire transfer of immediately available funds by 2:00 p.m., in the case of
Revolving Loans, to the account most recently designated by the Agent for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.3 hereof. The Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to the
Loan Account; provided that ABR Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.4(f) of this Agreement shall be remitted
by the Agent to the appropriate Issuing Bank and that Loans made to repay
Swingline Loans as provided in Section 2.3 of this Agreement shall be remitted
by the Agent to the Swingline Lender.
          (b) Unless the Agent shall have received notice from a Lender in
accordance with Section 10.5 of this Agreement that such Lender will not make
available to the Agent such Lender’s share of such borrowing, the Agent may
assume that such Lender has made such share available on such date in accordance
with paragraph (a) of this Section and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable borrowing available to
the Agent, then the Defaulting Lender and the Borrower severally agree to pay to
the Agent forthwith on demand such corresponding amount with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Agent, at (i) in the case
of Defaulting Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If a Defaulting Lender pays such amount to the Agent, then such
amount, less any interest paid from such amount to the Agent, shall constitute
such Lender’s Loan included in such borrowing. Any Defaulting Lender shall pay
on demand to the Borrower the amount equal to the excess of the interest
actually paid by the Borrower to the Agent over the interest which would have
otherwise been payable by the Borrower to such Defaulting Lender had such
Defaulting Lender funded its share of the applicable borrowing, plus interest on
such amount at the rate applicable to ABR Loans.



--------------------------------------------------------------------------------



 



- 31 -

          2.6 Interest.
               (a) Rates. (i) The Revolving Notes shall bear interest, prior to
maturity (whether by acceleration or otherwise) on the balance of principal
thereof from time to time unpaid, payable in arrears on the first day of each
quarter for interest accrued during the preceding quarter in the case of ABR
Loans and in the case of Libor Loans payable in arrears on the last day of the
applicable Interest Period, and in the case of an Interest Period in excess of
three months also payable on the dates that are successively three months after
the commencement of such Interest Period. The Revolving Loans shall bear
interest in accordance with the Rate Option selected by the Borrower pursuant to
the terms hereof.
                    (ii) The Swingline Note shall bear interest payable monthly
in arrears on the first day of each month for interest accrued during the
preceding month on the balance of principal from time to time unpaid.
               (b) Rate Options. (i) Unless the Borrower has selected a Libor
Rate in accordance with the provisions of this Agreement, the Borrower shall be
deemed to have selected the ABR Option to apply to any portion of a Revolving
Note not subject to a Libor Rate, and such rate shall continue in effect until
the earlier of when a Libor Rate and Interest Period are available and properly
selected, or until the applicable Revolving Note is paid in full.
          Notice by the Borrower of the selection of a Libor Rate or Interest
Period for any Revolving Loan, the amount subject thereto, and the applicable
Interest Periods shall be irrevocable. Such notice may be given to the Agent by
a duly completed Request Certificate executed by an Authorized Officer of the
Borrower.
                    (ii) The Swingline Note shall bear interest at the Prime
Rate in effect from time to time, and such rate shall continue until the
Swingline Note is paid in full.
               (c) Default Rate. Upon notice to the Borrower by the Agent of the
occurrence of an Event of Default and during the continuance thereof and after
maturity, whether by acceleration or otherwise, the Revolving Notes and
Swingline Note shall bear interest at the applicable Default Rate. Overdue fees
and other amounts payable by the Borrower under this Agreement other than
principal (“Overdue Amounts”) shall also bear interest at the applicable Default
Rate. In no event shall the rate of interest on the Revolving Notes or the
Swingline Note, or the rate of interest applicable to Overdue Amounts, exceed
the maximum rate of interest authorized by law.
               (d) Late Charge. Upon written notice from the Agent to the
Borrower of the failure to make any regularly scheduled payment of interest or
principal on the Revolving Credit within ten (10) days of the due date thereof,
the Borrower promises to pay to the Agent for the benefit of the Lenders a late
charge equal to five percent (5%) of the amount of any such overdue amount.



--------------------------------------------------------------------------------



 



- 32 -

               (e) Computation of Interest. Interest on ABR Loans shall be
calculated on the basis of a year of 365 days, or 366 days during a leap year,
for the actual number of days elapsed. Interest on Libor Loans shall be
calculated on the basis of the actual number of days elapsed in a year of
360 days, which will result in a higher effective annual rate. If any of the
Notes are not paid when due, whether because such Notes become due on a
Saturday, Sunday or bank holiday or for any other reason, the Borrower will pay
interest thereon at the aforesaid rate until the date of actual receipt of
payment by the holder of the Notes.
               (f) Rate Conversions and Continuations. For any Revolving Loan,
the Borrower may elect to convert any portion of (i) an ABR Loan to a Libor
Loan, or (ii) a Libor Loan to an ABR Loan, or to continue any Libor Loan or ABR
Loan as a new loan of the same Type; provided, however, Libor Loans may only be
converted to ABR Loans or continued on the expiration date of the applicable
Interest Period.
          Subject to the foregoing, with respect to a Revolving Loan, the
Borrower may elect to convert any ABR Loan to a Libor Loan, or, to continue a
Libor Loan as a new Libor Loan, by Borrower giving irrevocable notice of such
election to the Agent by 1:00 p.m. at least two (2) Business Days prior to the
requested rate change date and, in the case of any Libor Loan, such conversion
or continuation shall take place on the last day of the applicable Interest
Period with respect to the Revolving Loan being so converted or continued. Such
notice may be given by a duly completed and executed Request Certificate. Each
such request to convert or continue shall include the requested rate change date
(which shall be a Business Day), the Rate Option selected, and the amount to be
converted or continued (which shall be in a principal amount of $100,000 or more
and in whole multiples of $100,000 in the case of conversion to, or continuation
as, a Libor Loan). If no Event of Default or Default is then existing at such
time, and the Borrower is in compliance with the terms of this Agreement as
evidenced by the Agent’s receipt of a properly completed and executed Request
Certificate, such conversion or continuation shall be made on the requested rate
change date, subject to the foregoing limitations in connection with the
conversion or continuation of Libor Loans.
          The Agent shall not incur any liability to Borrower in acting upon any
telephonic notice which the Agent believes to have been given by a duly
authorized officer or other designated representative of Borrower, and which is
confirmed by delivery to the Agent from the Borrower or the Borrower of a
written or facsimile notice signed by Borrower or the Borrower, or for otherwise
acting in good faith hereunder.
          2.7 Prepayments and Payments.
               (a) Optional Prepayments.
                    (i) ABR Loans. Borrower shall have the right to prepay at
any time without premium all or any portion of the ABR Loans.
                    (ii) Libor Loans. Borrower shall have the right to prepay
without premium all or any portion of the Libor Loans on the expiration day of
the applicable



--------------------------------------------------------------------------------



 



- 33 -

Interest Period. If any Libor Loan is prepaid at any other time, Borrower shall
pay to the applicable Lender an amount equal to the Breakage Fee within 10 days
of notice thereof from the Agent, setting forth the amount of such Breakage Fee.
          All prepayments of the Revolving Loans shall be subject to a minimum
amount of $100,000, and incremental multiples of $100,000 thereafter.
               (b) Mandatory Prepayments.
                    (i) Net Proceeds. Borrower shall make a mandatory prepayment
to the Agent for the account of the Lenders in accordance with their Applicable
Percentages, promptly upon receipt thereof, equal to all (100%) of the Net
Proceeds received by the Borrower or any Subsidiary from (1) any Asset Sale
(other than as described in (2) hereof) in excess of $1,000,000 unless the
proceeds of such sale are reinvested in assets within one hundred twenty
(120) days of the occurrence of such Asset Sale; (2) insurance, condemnation and
similar recoveries other than such recoveries that, within ninety (90) days
after receipt thereof, are applied in the ordinary course of business toward
repair or replacement of the damaged property or such longer reasonable time
period as determined under the Borrower’s plan of restoration or replacement for
such property established within a ninety (90) day period after such occurrence
provided such plan is acceptable to the Agent in its reasonable judgment; and
(3) the reversion of Plan assets from an over-funded Plan, but only to the
extent of such over-funding. Borrower shall give to the Agent written notice of
the occurrence of an event requiring a mandatory prepayment hereunder promptly,
but not later than within thirty (30) days after the occurrence of such an
event.
                    (ii) Commitments Exceeded. If on any date, the Revolving
Credit Exposures of the Lenders exceed the Total Commitment, or the Revolving
Credit Exposure of any Lender exceeds such Lender’s Commitment, or the aggregate
principal amount of Swingline Loans exceeds the Swingline Commitment, or the
total LC Exposure exceeds the Letter of Credit Commitment, then in each case the
Borrower shall, upon request made by the Agent, prepay on such date the
principal amount of Loans in an aggregate amount equal to such excess or, in the
case where total LC Exposure exceeds the Letter of Credit Commitment, pay to the
Agent an amount in cash equal to such excess to be held as security for the
reimbursement obligations of the Borrower in respect of Letters of Credit
pursuant to a cash collateral agreement to be entered into in form and substance
reasonably satisfactory to the Agent, the Borrower and the Issuing Bank.
          In the event of any repayment or prepayment of any Loan (other than a
repayment or prepayment of an ABR Loan prior to the end of the Availability
Period with no related Commitment reduction), the Borrower shall pay all accrued
interest on the principal amount repaid or prepaid on the date of such repayment
or prepayment.
          The proceeds of any mandatory prepayments paid to or for the account
of the Lenders as provided herein shall be applied by the Lender entitled
thereto on the applicable Indebtedness hereunder, without any premium or penalty
(except for applicable Breakage Fees), first to accrued interest, fees and
expenses payable thereon and then to principal.



--------------------------------------------------------------------------------



 



- 34 -

          2.8 Use of Proceeds. Borrower covenants to the Lenders that Borrower
will use the proceeds borrowed under this Agreement to refinance the
indebtedness of Borrower under the Credit Agreement dated as of January 5, 2007,
as amended, between the Borrower and HSBC Bank; for Borrower’s ongoing working
capital and business requirements including Permitted Acquisitions.
          2.9 Special Provisions Governing Libor Loans — Increased Costs. (a) In
the event that on any Libor Interest Determination Date, any Lender shall have
determined (which determination shall be final, conclusive and binding) that:
                    (1) by reason of conditions in the London Interbank Market
or of conditions affecting the position of such Lender in such market occurring
after the date hereof, adequate fair means do not exist for establishing the
Libor Rate, or
                    (2) by reason of (i) changes in any applicable law or
governmental rule, regulation, guideline or order (or any written interpretation
thereof and including any new law or governmental rule, regulation, guideline or
order but excluding any of the foregoing relating to Taxes referred to in
Section 2.11 of this Agreement), or (ii) other circumstances affecting the
Lenders or the London Interbank Market or the position of the Lenders in such
market (such as, but not limited to, official reserve requirements), the Libor
Rate does not represent the effective pricing to the Lenders for U.S. dollar
deposits of comparable amounts for the relevant period due to such increased
costs; then, and in either such event, the Lenders shall on such date (and in
any event as soon as possible after being notified of a new Interest Period)
give notice by telephone, confirmed in writing, to the Borrower or the Borrower
and the Agent of such determination.
               (b) Thereafter, the Borrower shall pay to the applicable Lender
upon written request therefor, such additional amounts as such Lender shall
reasonably determine to be required to compensate such Lender for such increased
costs. A certificate as to such additional amounts submitted to the Borrower and
the Agent by a Lender shall, absent manifest error, and if prepared on a good
faith reasonable basis, be final, conclusive and binding upon the Borrower and
such Lender.
               (c) In lieu of paying to a Lender such additional amounts as
required by this Section 2.9, the Borrower may exercise the following options:
                    (1) If such determination by a Lender relates only to a
Libor Loan then being requested by the Borrower pursuant to the terms hereof,
the Borrower may, on such Libor Interest Determination Date by giving notice by
telephone to such Lender, withdraw such request; or
                    (2) The Borrower may, by giving notice by telephone to a
Lender require such Lender to make the Libor Loan then being requested in the
form of an ABR Loan or to convert its outstanding Libor Loan that is so affected
into an ABR Loan at the end of the then current Interest Period.



--------------------------------------------------------------------------------



 



- 35 -

          2.10 Required Termination and Repayment of Libor Loans. (a) In the
event a Lender shall have reasonably determined, at any time (which
determination shall be final, conclusive and binding but shall be made only
after consultation with the Borrower and the Agent), that the making or
continuation of any or all of the Libor Loans hereunder:
                    (1) has become unlawful by compliance by Lender in good
faith with any applicable law, governmental rule, regulation, guideline or
order, or
                    (2) would cause Lender severe hardship as a result of a
contingency occurring after the date hereof which materially and adversely
affects the London Interbank Market (such as, but not limited to disruptions
resulting from political or economic events); then, and in either such event,
such Lender shall on such date (and in any event as soon as possible after
making such determination) give telephonic notice to the Borrower and the Agent,
confirmed in writing, of such determination, identifying which of the Libor
Loans was so affected.
               (b) The Borrower then shall, upon the termination of the then
current Interest Period applicable to each Libor Loan so affected or, if
earlier, when required by law, repay each such affected Libor Loan, together
with all interest accrued thereon.
               (c) In lieu of the repayment to the applicable Lender required by
Section 2.10(b) of this Agreement, the Borrower may exercise the following
options:
                    (1) If the determination by such Lender relates only to a
Libor Loan then being requested by Borrower pursuant to the terms hereof, the
Borrower may, on such date by giving notice by telephone to such Lender,
withdraw such request; or
                    (2) The Borrower may, by Borrower giving notice by telephone
to such Lender, require the Lender to make the Libor Loan then being requested
in the form of an ABR Loan, or to convert its outstanding Libor Loan or Loans
that are so affected into an ABR Loan at the end of the then current Interest
Period applicable to each such Libor Loan (or at such earlier time as repayment
is otherwise required to be made pursuant to the terms hereof). Such notice
shall pertain only to the Libor Loan outstanding or to be outstanding during
each such affected Interest Period.
          2.11 Taxes. If any Taxes shall be payable, or ruled to be payable, by
or to any Governmental Authority, by, or in respect of any amount owing to, any
Lender which has complied with Section 9.18 of this Agreement, relating to any
of the transactions contemplated by this Agreement (including, but not limited
to, execution, delivery, performance, enforcement, or payment of principal or
interest of or under the Notes or the making of any Libor Loan), by reason of
any now existing or hereafter enacted statute, rule, regulation or other
determination (excluding any Taxes imposed on or measured by the net income of
any Lender), the Borrower will:
               (a) pay on written request therefor all such Taxes, including
interest and penalty, if any,



--------------------------------------------------------------------------------



 



- 36 -

               (b) promptly furnish the Agent and the Lenders with evidence of
any such payment, and
               (c) indemnify and hold the Agent and the Lenders and any holder
or holders of the Notes harmless and indemnified against any liability or
liabilities with respect to or in connection with any such Taxes or the payment
thereof or resulting from any delay or omission to pay such Taxes.
Without prejudice to the survival of any other agreement of the Borrower under
this Agreement, the agreement and obligations of the Borrower contained in this
Section 2.11 shall survive the termination of this Agreement.
          2.12 Commitment Fee. For each day during (i) the period beginning on
the date of this Agreement and ending June 30, 2008, (ii) each full calendar
quarter thereafter during the term of this Agreement and (iii) the period
beginning on the first day of the calendar quarter containing the Revolving
Credit Maturity Date and ending on the day before the Revolving Credit Maturity
Date, the Borrower shall pay, on demand, following each such calendar quarter or
other time period, to the Agent for the account of each Lender a fee equal to
the sum of the Applicable Commitment Fee Rate times the actual average daily
amount by which the Total Commitment on each such day exceeds the sum of (x) the
outstanding amount of Loans and (y) the outstanding amount of the total LC
Exposure of the Lenders multiplied by 1/360.
          2.13 Revolving Loan Commitment Termination and Reduction. (a) Unless
previously terminated, the Commitment shall terminate on the Revolving Credit
Maturity Date.
               (b) The Borrower may, at any time by three (3) Business Days
prior written notice from the Borrower to the Agent, state the Borrower’s desire
to reduce the Maximum Limit to any amount which is not less than the aggregate
of the then outstanding principal amount of Revolving Loans, Swingline Loans and
the face amount of outstanding undrawn Letters of Credit, if any. Any reductions
of the Maximum Limit shall not be reinstated at any future date and any partial
reduction shall be in the amount of $1,000,000 and in incremental multiples of
$1,000,000 thereafter. Two Business Days after receipt of such reduction notice,
the obligation of the Lenders to make Revolving Loans hereunder or purchase
participations in Swingline Loans or Letters of Credit hereunder shall be
limited to the Maximum Limit as reduced pursuant to said notice. Any such
reduction of the Commitment shall be accompanied by payment of any applicable
Breakage Fees.
          2.14 Payments. All payments of interest, principal, fees and other
expenses by the Borrower under this Agreement unless otherwise specified shall
be made in lawful currency of the United States of America, and in immediately
available funds without counterclaim or setoff and free and clear and without
reduction for any present or future income, stamp or other Taxes, deductions or
withholdings, all of which shall be paid by the Borrower for its own account
except as otherwise provided in Section 9.18 of this Agreement. All payments
shall be made not later than 12:00 Noon on the due date at the Agent’s office.
All payments (unless stated herein otherwise) shall be applied first to the
payment of all fees, expenses and other amounts due to the Lenders (excluding
principal and interest), then to accrued interest, and the balance on account of
outstanding principal; provided, however, that after a Default or an Event



--------------------------------------------------------------------------------



 



- 37 -

of Default, payments will be applied to the obligations of Borrower to the
Lenders as the applicable Lender determines in its sole discretion.
          2.15 Payments with Respect to Defaulting Lenders. No payments of
principal, interest or fees delivered to the Agent for the account of any
Defaulting Lender shall be delivered by the Agent to such Defaulting Lender.
Instead, such payments shall, for so long as such Defaulting Lender shall be a
Defaulting Lender, be held by the Agent, and the Agent is hereby authorized and
directed by all parties hereto to hold such funds in escrow and apply such funds
as follows:
               (a) First, if applicable, to any payments due to the Issuing Bank
pursuant to Section 2.4(e) of this Agreement or the Agent under Section 2.1(b),
Section 2.3 or Section 2.5 of this Agreement; and
               (b) Second, to Loans required to be made by such Defaulting
Lender on any borrowing date to the extent such Defaulting Lender fails to make
such Loans; and
               (c) Third, to the payment of any amount due to the Borrower under
Section 2.5(b) of this Agreement.
Notwithstanding the foregoing, upon the termination of the Commitments and the
payment and performance of all of the Indebtedness and other obligations of the
Borrower under this Agreement (other than those owing to a Defaulting Lender),
any funds then held in escrow by the Agent pursuant to the preceding sentence
shall be distributed to each Defaulting Lender, pro rata in proportion to
amounts that would be due to each Defaulting Lender but for the fact that it is
a Defaulting Lender.
          2.16 Upfront Fees. Upon the execution of this Agreement by all of the
parties hereto, the Lenders shall have earned, and the Borrower shall be
obligated to pay, an upfront fee in the aggregate amount of $60,000 (“Upfront
Fee”). The Borrower shall pay the Upfront Fee to the Agent for the account of
the Lenders on the date of this Agreement.
          2.17 Agent Fees. The Borrower shall pay to the Agent for its own
account the arrangement and agency fees in the amounts and on the dates
previously agreed to by the Borrower and the Agent.
          2.18 Charge to Account. On the date that any principal or interest on
the Notes or any fees or charges payable under this Agreement are due, the
Borrower authorizes HSBC Bank to debit account number 770-804683 of the Borrower
maintained with HSBC Bank on such date in an amount equal to such unpaid
principal, interest, fees or charges, as applicable.
          2.19 Substitution of Lender. If (a) the obligation of any Lender to
make or maintain Libor Loans has been suspended pursuant to Section 2.10 of this
Agreement when not all Lenders’ obligations to do so have been suspended,
(b) any Lender has demanded compensation under Sections 2.9 or 2.10 of this
Agreement, or Yield Protection under Section 2.20 of this Agreement or a payment
for a change in Capital Adequacy Regulations under Section 2.21 of this
Agreement, in each case when all Lenders have not done so, (c) any



--------------------------------------------------------------------------------



 



- 38 -

Lender is a Defaulting Lender or (d) any payment of Taxes by the Borrower is
required under Section 2.11 hereof, the Borrower shall have the right, if no
Default then exists, to replace such Lender (a “Replaced Lender”) with one or
more other lenders (each, a “Replacement Lender”) reasonably acceptable to the
Agent, provided that (i) at the time of any replacement pursuant to this
Section 2.19, each Replacement Lender shall enter into one or more Assignment
and Assumptions pursuant to which the Replacement Lender shall acquire the
Commitments and outstanding Loans and other obligations of the Replaced Lender
and, in connection therewith, shall pay to the Replaced Lender in respect
thereof an amount equal to the sum of (A) the amount of principal of, and all
accrued interest on, all outstanding Loans of the Replaced Lender, (B) the
amount of all accrued, but theretofore unpaid, fees and expenses, if applicable,
owing to the Replaced Lender hereunder and (C) the amount which would be payable
by the Borrower to the Replaced Lender pursuant to Section 2.7(a)(ii) of this
Agreement, if any, if the Borrower prepaid at the time of such replacement all
of the Loans of such Replaced Lender outstanding at such time and (ii) all
obligations of the Borrower under this Agreement and the other Loan Documents
then owing to the Replaced Lender (other than those specifically described in
clause (i) above in respect of which the assignment purchase price has been, or
is concurrently being, paid) shall be paid in full by the Borrower to such
Replaced Lender concurrently with such replacement. Upon the execution of the
respective Assignment and Assumption, the payment of amounts referred to in
clauses (i) and (ii) above and, if so requested by the Replacement Lender,
delivery to the Replacement Lender of the appropriate Note or Notes executed by
the Borrower, the Replacement Lender shall become a Lender hereunder and the
Replaced Lender shall cease to constitute a Lender hereunder. The provisions of
this Agreement shall continue to govern the rights and obligations of a Replaced
Lender with respect to any Loans made or any other actions taken by such
Replaced Lender while it was a Lender. Nothing herein shall release any
Defaulting Lender from any obligation it may have to the Borrower, the Agent,
the Issuing Bank, Swingline Lender or any other Lender.
          2.20 Yield Protection. If the introduction of any change in, or change
in the interpretation of, after the date of this Agreement, any law or any
governmental or quasi governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any change or
modification thereof,
               (a) has the effect of changing the basis of taxation of payments
to any Lender in respect of its Loans or other amounts due it hereunder
(excluding income taxes and franchise taxes (imposed in lieu of income taxes)
imposed on the Agent or any Lender as a result of a present or former connection
between the Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein, other than any such connection arising solely from the Agent
or such Lender having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Loan
Document), or
               (b) has the effect of increasing or deeming applicable any
reserve, assessment, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender, or
               (c) imposes any other condition the result of which is to
increase the cost to any Lender of making, funding or maintaining loans or
reduces any amount receivable by



--------------------------------------------------------------------------------



 



- 39 -

any Lender in connection with loans, or requires any Lender to make any payment
calculated by reference to the amount of loans held or interest received by it
(excluding for such purpose “Taxes” as to which Section 2.11 shall apply), by an
amount reasonably deemed material by such Lender,
then, within fifteen (15) days of demand by such Lender, the Borrower shall pay
such Lender that portion of such increased expense incurred or reduction in an
amount received which such Lender reasonably determines is attributable to
making, funding and maintaining its Loans or its Commitment.
          2.21 Changes in Capital Adequacy Regulations. If a Lender reasonably
determines the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender is increased as a result of a
Change (as defined below), then, within fifteen (15) days of demand by such
Lender, the Borrower shall pay such Lender the amount necessary to compensate
for any shortfall in the rate of return on the portion of such increased capital
which such Lender determines is attributable to this Agreement, its Loans or its
obligation to make Loans hereunder (after taking into account such Lender’s
policies as to capital adequacy). As used herein, “Change” means (a) any change
after the date of this Agreement in the Risk Based Capital Guidelines (as
defined below) or (b) any adoption of or change in any other law, governmental
or quasi governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the date of this
Agreement which affects the amount of capital required or expected to be
maintained by any Lender or any corporation controlling any Lender. “Risk Based
Capital Guidelines” means (i) the risk based capital guidelines in effect in the
United States of America on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States of America implementing the July 1988
report of the Basel Committee on Banking Regulation and Supervisory Practices
Entitled “International Convergence of Capital Measurements and Capital
Standards,” including transition rules, and any amendments to such regulations
adopted prior to the date of this Agreement.
          2.22 Lender Statements; Survival of Indemnity. To the extent
reasonably possible, each Lender shall designate an alternate office, branch or
Affiliate with respect to its Libor Loans to reduce any liability of Borrower to
such Lender under Sections 2.9, 2.11, 2.20 and 2.21 of this Agreement, so long
as such designation is not disadvantageous to such Lender in any material
respect. If any amount is due to a Lender under Section 2.9, 2.11, 2.20 or 2.21
of this Agreement, then such Lender shall deliver a written statement to the
Borrower (with a copy to the Agent) as to the amount due. Such written statement
shall set forth in reasonable detail the calculations upon which such Lender
determined such amount and shall state that amounts determined in accordance
with such procedures are being charged by such Lender to other Borrower with
credit facilities similar to this Agreement and credit characteristics
comparable to the Borrower as determined by such Lender and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such sections in connection with a Libor
Loans shall be calculated as though each Lender funded such Loans through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the interest rate applicable to such Loan, whether
in fact that is the case or not. Unless otherwise provided herein, the amount
specified in any written



--------------------------------------------------------------------------------



 



- 40 -

statement of any Lender shall be payable on demand after receipt by the Borrower
of such written statement. The obligations of the Borrower under Sections 2.9,
2.20 and 2.21 of this Agreement shall survive payment of the Indebtedness under
this Agreement and termination of this Agreement. The Borrower shall have no
obligation to compensate any Lender with respect to amounts provided in
Sections 2.20 and 2.21 of this Agreement with respect to any period prior to the
date which is ninety (90) days prior to the date such Lender delivers its
written statement hereunder requesting compensation.
          2.23 Expansion Option.
               (a) Request for Increase. Provided there exists no Event of
Default, and no Event of Default would be caused thereby and the Total
Commitment has not been previously reduced in accordance with Section 2.13
hereof, upon notice to the Agent and the Lenders, the Borrower may on the
Closing Date and from time to time thereafter prior to the Revolving Credit
Maturity Date request an increase in the Commitments so long as, after giving
effect thereto, the Total Commitment does not exceed $80,000,000, and no such
increase shall result in any increase in the Letter of Credit Sublimit or the
Swingline Sublimit. The Agent may arrange for any such increase to be provided
by one or more Lenders (each Lender so agreeing to an increase in its
Commitment, an “Increasing Lender”) or by one or more new banks, financial
institutions or other entities (each such new bank, financial institution or
other entity, an “Augmenting Lender”), to increase their existing Commitment or
extend a Commitment, as the case may be; provided that each Augmenting Lender
shall be subject to the reasonable approval of the Agent and the Borrower, and
each Increasing Lender and each Augmenting Lender executes documentation in form
and content satisfactory to the Agent to either become a party to this Agreement
or reflect the increase of such Lender’s Commitment under this Agreement. At the
time of sending a notice requesting an increase in the Commitments, the Agent
shall specify the time period within which each Lender is requested to respond
which shall in no event be less than ten (10) Business Days from the date of
delivery of such notice to the Lenders (“Notice Period”).
               (b) Lender Elections to Increase. Each Lender shall notify the
Agent within the Notice Period whether or not it agrees to increase its
Commitment and the amount thereof. Any Lender not responding within such time
period shall be deemed to have declined to increase its Commitment (any Lender
declining to increase its Commitment, a “Non-Increasing Lender”).
               (c) Notifications by Agent and Borrower. The Agent shall notify
the Borrower and each Lender of the Lenders’ responses to each request made
hereunder. The Agent shall notify the Borrower and the Lenders of the name of
each Augmenting Lender and the applicable Commitment of such Lender.
               (d) Effective Date and Allocations. If the Commitments are
increased as provided in this Section, the Agent and the Borrower shall
determine the effective date (“Increase Effective Date”) and the final
allocation of such increase. The Agent shall



--------------------------------------------------------------------------------



 



- 41 -

promptly notify the Lenders of the final allocation of such increase and the
Increase Effective Date.
               (e) Conditions to Effectiveness of Increase. As a condition
precedent to such increase, the Borrower shall deliver to the Agent a
certificate dated as of the Increase Effective Date (in sufficient copies for
each Lender) signed by an Authorized Officer of Borrower (i) certifying and
attaching the resolutions adopted by Borrower approving or consenting to such
increase, and (ii) certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article IV and the
other Loan Documents are true and correct on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.23, the
representations and warranties contained in Section 4.7 shall be deemed to refer
to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 5.2, and (B) no Event of Default or Default exists.
               (f) Commitment Adjustments. Each of the parties hereto agrees
that the Agent may, in consultation with Borrower, take any and all actions as
may be reasonably necessary to ensure that after giving effect to any increase
in the Commitment pursuant to this Section, the outstanding Loans (if any) are
held by the Lenders with Commitments in accordance with their new Commitment
Percentages. This may be accomplished at the discretion of the Agent: (i) by
requiring the outstanding Loans to be prepaid with the proceeds of new Loans;
(ii) by causing the Non-Increasing Lenders to assign portions of their
outstanding Loans to Increasing Lenders and Augmenting Lenders; (iii) by
permitting the Loans outstanding at the time of any increase in the Commitment
pursuant to this Section 2.23 to remain outstanding until the last days of the
respective Interest Periods, therefor, even though the Lenders would hold such
Loans other than in accordance with their new Commitment Percentages; or (iv) by
any combination of the foregoing.
ARTICLE III. CONDITIONS TO THE CREDIT
          The Lenders’ agreement to lend, contained in this Agreement, shall be
effective only upon fulfillment of the following conditions at or prior to the
Closing Date or such date or time as specifically provided herein.
          3.1 No Default. (i) There not existing at the time such Loan is to be
made any Event of Default or Default and (ii) such Lender not reasonably
believing that any Event of Default or Default so exists or, if such Loan is
made, will occur or exist.
          3.2 Representations and Warranties. (i) Each representation and
warranty made in this Agreement being true and correct in all material respects
as of the Closing Date and, except to the extent updated in a certificate
executed by an Authorized Officer of Borrower and received by each Lender before
the time such Loan is to be made, as of such time, (ii) each other
representation and warranty made to any Lender by or on behalf of the Borrower
pursuant to any Loan Document before the time such Loan is to be made being true
and correct in all material



--------------------------------------------------------------------------------



 



- 42 -

respects as of the date thereof, (iii) each financial statement provided to any
Lender by or on behalf of the Borrower pursuant to any Loan Document before the
time such Loan is to be made having fairly presented the financial information
it purports to reflect as of the date thereof and (iv) such Lender not
reasonably believing that (A) any such representation or warranty, except to the
extent so updated, was or is other than true and correct in all material
respects as of any date or time of determination of the truth or correctness
thereof, (B) any event or condition the occurrence, non-occurrence, existence or
non-existence of which is a subject of any such representation or warranty would
have any Material Adverse Effect or (C) any such financial statement did not so
fairly present such information as of the date thereof.
          3.3 Proceedings. Such Lender being satisfied as to each corporate or
other proceeding of the Borrower or any Subsidiary in connection with any
transaction contemplated by this Agreement.
          3.4 Closing Conditions. The receipt by each Lender on the date of this
Agreement, or the Swingline Lender or the Issuing Bank, as appropriate, unless
otherwise indicated, of the following, in form and substance satisfactory to
each Lender:
               (a) A Revolving Note payable to the order of such Lender,
appropriately completed and duly executed by the Borrower;
               (b) A request for the Revolving Loan determined by the Agent to
meet the requirements for such a request set forth in Section 2.1 of this
Agreement;
               (c) A Swingline Note payable to the order of the Swingline Lender
appropriately completed and duly executed by the Borrower;
               (d) Each of the Guarantors shall have executed and delivered to
the Agent a Guaranty.
               (e) Borrower (i) shall have executed and delivered to Agent a
security agreement (“Borrower Security Agreement”) in form and content
satisfactory to the Agent granting to the Agent for the benefit of the Lenders,
and granting to HSBC Bank for its benefit as issuer of the IRB Letters of
Credit, security interests (“Borrower Security Interests”) in all of Borrower’s
personal property and fixtures (other than project assets financed with, and
which currently secure the Existing Bonds or IRB Letters of Credit and other
than the 15,000 shares of common stock of Tel-Instrument Electronics Corp.
currently owned by Borrower), but including 100% of the issued and outstanding
Equity Interest in each Domestic Subsidiary other than Astronics Air LLC,
whether now owned or hereafter acquired, wherever located, and any and all
proceeds thereof (“Borrower Collateral”), as continuing collateral security for
the payment of any and all Indebtedness and liabilities, whether now existing or
hereafter incurred, of (i) the Borrower to the Agent and the Lenders arising
under this Agreement and the Loan Documents and (ii) the Borrower to HSBC Bank
arising under the IRB Letters of Credit or the documents executed and delivered
in connection therewith; and hereby authorizes the Agent to file appropriate
financing statements (“Borrower Financing Statements”) to perfect the Borrower
Security Interests, which Borrower Security Interests shall, at the time of the
execution of this



--------------------------------------------------------------------------------



 



- 43 -

Agreement, be superior to all other liens and security interests in such
property except as to liens and security interests approved by the Agent.
               (f) Each Guarantor (i) shall have executed and delivered to the
Agent a security agreement (together, the “Guarantor Security Agreement”) in
form and content satisfactory to the Agent granting to the Agent for the benefit
of the Lenders and granting to HSBC Bank for its benefit as issuer of the IRB
Letters of Credit, security interests (“Guarantor Security Interests”) in all of
Guarantor’s respective personal property and fixtures (other than project assets
financed with and which directly secure the Existing Bonds or IRB Letters of
Credit), including 100% of the issued and outstanding Equity Interest in each
Domestic Subsidiary, whether now owned or hereafter acquired, wherever located,
and any and all proceeds thereof (collectively, the “Guarantor Collateral”), as
continuing collateral security for the payment of any and all Indebtedness and
liabilities, whether now existing or hereafter incurred, of the Guarantor to the
Agent and the Lenders arising under its Guaranty and the Loan Documents and of
the Guarantor to HSBC Bank arising under the IRB Letters of Credit or the
documents executed and delivered in connection therewith; and (ii) hereby
authorizes the Agent to file appropriate financing statements (together, the
“Guarantor Financing Statements”) to perfect the Guarantor Security Interests,
which Guarantor Security Interests shall, at the time of the execution of this
Agreement, be superior to all other liens and security interests in such
property except as to liens and security interests approved by the Agent.
               (g) An opinion of Hodgson Russ LLP, counsel to the Borrower,
addressed to the Agent, each Lender and counsel to the Agent, and in form and
content satisfactory to the Agent as to the matters referred to in Article IV of
this Agreement;
               (h) Evidence that each of the Borrower, the Guarantors and all
other Domestic Subsidiaries are (i) in good standing under the Law of the
jurisdiction in which it is organized and (ii) duly qualified and in good
standing as a foreign Person of its type authorized to do business in each
jurisdiction in which such qualification is necessary except where the failure
to so qualify would not have any Material Adverse Effect;
               (i) A copy of the certificate or articles of incorporation or
organization, by-laws, operating or partnership agreement or other charter,
organizational or governing document of each of the Borrower, the Guarantors and
all other Domestic Subsidiaries certified by their respective Secretary, or a
Person having functions with respect to it similar to those of the Secretary of
a corporation, to be complete and accurate;
               (j) Evidence of the taking and the continuation in full force and
effect of each corporate or other action of the Borrower and each Guarantor, or
any other Person necessary to authorize the obtaining of all Loans by the
Borrower, the execution, delivery and performance of each Loan Document by each
Person other than any Lender and the imposition or creation of each security
interest, mortgage and other lien and encumbrance imposed or created pursuant to
any Loan Document;
               (k) Evidence (i) that no asset subject to any mortgage, security
interest or other lien or encumbrance pursuant to any Collateral Document is
subject to any other security interest, mortgage or other lien or encumbrance,
except for Permitted Encumbrances,



--------------------------------------------------------------------------------



 



- 44 -

and (ii) of the making of each recording and filing, and of the taking of each
other action, deemed necessary or desirable by the Agent at the sole option of
the Agent to perfect or otherwise establish, preserve or protect the priority of
any such security interest, mortgage or other lien or encumbrance;
               (l) Evidence that each requirement contained in any Loan Document
with respect to insurance is being met;
               (m) Each additional agreement, instrument and other writing
(including, but not limited to, each agreement, instrument and other writing
intended to be filed or recorded with any Governmental Authority to perfect or
otherwise establish, preserve or protect the priority of any security interest,
mortgage or other lien or encumbrance created or imposed pursuant to any Loan
Document; and
               (n) Payment of all costs and expenses incurred as of the Closing
Date by the Agent and payable pursuant to this Agreement, or arrangements for
payment satisfactory to the Agent for payment thereof having been made.
          3.5 Conditions to Subsequent Borrowing and Issuance. The obligation of
the appropriate Lender to make a Loan to Borrower or issue or renew a Letter of
Credit (collectively, “Issuance”) and the right of the Borrower to request a
Loan or Issuance after the date of this Agreement shall each be subject to the
further conditions that on the date of the making of such Loan or such Issuance:
               (a) Each of the conditions listed in Section 3.4 shall have been
satisfied or waived in accordance with this Agreement.
               (b) The following statements shall be true and the Agent shall
have received a Request Certificate signed by an Authorized Officer of Borrower
dated the date of such Loan or Issuance stating that:
                    (i) there does not exist at the time such Loan or Issuance
is to be made any Event of Default, Default or Material Adverse Effect; and
                    (ii) each representation and warranty made in this Agreement
and any Loan Document to which the Borrower is a party and in any certificate,
document or financial or other statement furnished at any time thereunder is
true, correct and complete in all material respects with the same effect as
though such representations and warranties had been made as of the time such
Loan or Issuance is to be made, except to the extent any such representation and
warranty relates solely to an earlier date, or to the extent any such
representation and warranty has been updated in a certificate executed by an
Authorized Officer and received by the Agent before the time such Loan or
Issuance is to be made.
               (c) The Agent shall have received such other approvals, opinions
or documents as the Agent may reasonably, in both time and scope, request, and
all legal matters incident to such Loan or Issuance shall be satisfactory to
counsel to the Agent.



--------------------------------------------------------------------------------



 



- 45 -

          3.6 Subsequent Extensions of Credit. Subsequent to the satisfaction of
the conditions set forth herein, each request to the Agent for a Revolving Loan,
Swingline Loan or Letter of Credit after the date hereof shall constitute
confirmation by the Borrower of all the factual matters set forth in the form of
Compliance Certificate as of the date of such request in the same manner as if a
written Compliance Certificate had been delivered, and such factual matters
shall be true in all material respects on the date such Revolving Loan,
Swingline Loan or Letter of Credit is made or issued. No Revolving Loan,
Swingline Loan or Letter of Credit shall be made if such certification is not
made without qualification.
ARTICLE IV. REPRESENTATIONS AND WARRANTIES
          The Borrower makes the following representations and warranties:
          4.1 Good Standing and Authority. Borrower, each Guarantor and each
other Subsidiary is a corporation, duly organized, validly existing, and in good
standing under the laws of the state of its incorporation or other place of
organization; has powers and authority to transact the business in which it is
engaged; is duly licensed or qualified and in good standing in each jurisdiction
in which the conduct of such business requires such licensing or such
qualification except where failure to qualify would not reasonably be expected
to have a Material Adverse Effect; and has all necessary power and authority to
enter this Agreement and to execute, deliver and perform this Agreement, any
Note and any other document executed in connection with this Agreement, all of
which have been duly authorized by all proper and necessary corporate and
shareholder action.
          4.2 Valid and Binding Obligation. This Agreement, the Notes and any
other document executed in connection herewith have been duly executed and
delivered by the Borrower and constitute the legal, valid and binding
obligations of the Borrower and each Guarantor, as the case may be, enforceable
against the Borrower or such Guarantor, as the case may be, in accordance with
their respective terms.
          4.3 Good Title. Each of the Borrower, each Guarantor and each other
Subsidiary has good and marketable title to all of its assets, none of which is
subject to any mortgage, indenture, pledge, lien, conditional sale contract,
security interest, encumbrance, claim, trust or charge except Permitted
Encumbrances.
          4.4 No Pending Litigation. There are not any actions, suits,
proceedings (whether or not purportedly on behalf of the Borrower or any
Guarantor or any other Subsidiary) or investigations pending or, to the
knowledge of the Borrower, threatened against the Borrower, any Guarantor or any
other Subsidiary or any basis therefore which reasonably could be expected to
have a Material Adverse Effect, or which question the validity of this
Agreement, the Notes or other documents required by this Agreement, or any
action taken or to be taken pursuant to any of the foregoing.
          4.5 No Consent or Filing. No consent, license, approval or
authorization of, or registration, declaration or filing with, any court,
Governmental Authority or other Person is required on the part of the Borrower
or any Subsidiary in connection with the valid execution,



--------------------------------------------------------------------------------



 



- 46 -

delivery or performance of this Agreement, the Notes or other documents required
by this Agreement or in connection with any of the transactions contemplated
thereby other than the filing of financing statements in connection with the
Borrower Security Agreement and the Guarantor Security Agreement.
          4.6 No Violations. Neither the Borrower nor any Guarantor or other
Subsidiary is in violation of any term of its certificate of incorporation or
by-laws or other organizational documents, or of any mortgage, borrowing
agreement or other instrument or agreement pertaining to Indebtedness for
borrowed money which might reasonably be expected to result in a Material
Adverse Effect, and will not result in the creation of any Lien upon any
properties or assets except in favor of the Agent and the Lenders. Neither the
Borrower nor any Guarantors or other Subsidiary is in violation of any term of
any other indenture, instrument, or agreement to which it is a party or by which
it may be bound, resulting, or which might reasonably be expected to result, in
a Material Adverse Effect. Neither the Borrower nor any Subsidiary is in
violation of any order, writ, judgment, injunction or decree of any court of
competent jurisdiction or of any statute, rule or regulation of any competent
governmental authority which might reasonably be expected to result in a
Material Adverse Effect. The execution and delivery of this Agreement, the Notes
and other documents required by this Agreement and the performance of all of the
same is and will be in compliance with the foregoing and will not result in any
violation or result in the creation of any mortgage, lien, security interest,
charge or encumbrance upon any properties or assets except in favor of the Agent
and the Lenders. There exists no fact or circumstance not disclosed in this
Agreement, in the documents furnished in connection herewith, the Borrower’s
filings under the Exchange Act, or in the financial projections furnished to the
Lenders which has, or could reasonably be expected to have, a Material Adverse
Effect, except those facts and circumstances which generally affect all Persons
engaged in the Borrower’s lines of business.
          4.7 Financial Statements. The Borrower has furnished to the Lenders
Consolidated financial statements showing the Borrower’s and all Subsidiaries’
financial condition as of December 31, 2007 and the results of operations and
their cash flows for the fiscal year then ended audited by Ernst & Young LLP,
which statements fairly present their Consolidated financial position and the
results of their operations as of the date and for the period referred to and
have been prepared in accordance with GAAP consistently applied throughout the
interval involved. Since the date of such financial statements to the date of
execution hereof, there have not been any materially adverse changes in the
Consolidated financial condition of the Borrower and the Subsidiaries from that
disclosed in such financial statements. None of the property or assets shown in
the Consolidated financial statements delivered to the Lenders has been
materially adversely affected as the result of any fire, explosion, accident,
flood, drought, storm, earthquake, condemnation, requisition, statutory or
regulatory change, act of God, or act of public enemy or other casualty, whether
or not insured.
          4.8 Tax Returns. The Borrower, the Guarantors and any other Domestic
Subsidiaries have duly filed all federal and other tax returns required to be
filed except where an extension has been obtained and has duly paid all taxes
required by such returns through its fiscal year ending December 31, 2007.
Federal income tax liability of the Borrower, the Guarantors and the other
Domestic Subsidiaries has been reviewed by the United States Internal Revenue



--------------------------------------------------------------------------------



 



- 47 -

Service through its fiscal year ending December 31, 2004, and the Borrower has
not received any assessments by the Internal Revenue Service or other taxing
authority for additional unpaid taxes.
          4.9 Federal Regulations. Neither the Borrower nor any Guarantor or any
other Subsidiary is engaged principally, or as one of its important activities,
in the business of extending or arranging for the extension of credit for the
purpose of purchasing or carrying “margin stock” (as defined in Regulation U
issued by the Board of Governors of the Federal Reserve System). Except for the
stock owned by the Borrower and described on Schedule 6.3, neither the Borrower
nor any Guarantor or other Subsidiary owns nor intends to carry or purchase any
such “margin stock”, and the Borrower will not use the proceeds of any Loan or
Letters of Credit to purchase or carry (or refinance any borrowing the proceeds
of which were used to purchase or carry) any such “margin stock”. Neither the
Borrower nor any Guarantor or other Subsidiary is subject to regulation with
respect to the incurrence of Indebtedness under the Investment Company Act of
1940, as amended, the Interstate Commerce Act as amended, the Federal Power Act,
as amended, the Energy Policy Act of 2005, as amended, or any applicable state
public utility law.
          4.10 Compliance with ERISA. Compliance by the Borrower with the
provisions hereof and in the incurrence of the Indebtedness under this Agreement
will not involve any prohibited transaction within the meaning of ERISA or
Section 4975 of the Code. The Borrower and their Subsidiaries (i) have fulfilled
all obligations under minimum funding standards of ERISA and the Code with
respect to each Plan, (ii) have satisfied all respective contribution
obligations in respect of each Multiemployer Plan and each Multiple Employer
Plan, (iii) are in compliance with all other applicable provisions of ERISA and
the Code with respect to each Plan, each Multiemployer Plan and each Multiple
Employer Plan, except to the extent failure to comply has not had, and will not
have, a Material Adverse Effect and (iv) have not incurred any liability under
the Title IV of ERISA to the PBGC with respect to any Plan, any Multiemployer
Plan, any Multiple Employer Plan, or any trust established thereunder. No Plan
or trust created thereunder has been terminated. There has been no Reportable
Event with respect to any Plan or trust created thereunder or with respect to
any Multiemployer Plan or Multiple Employer Plan, which Reportable Event will or
could result in the termination of such Plan, Multiemployer Plan or Multiple
Employer Plan and give rise to a material liability of the Borrower or any ERISA
Affiliate in respect thereof. Neither Borrower nor any ERISA Affiliate is at the
date of this Agreement, or has been at any time within the two years preceding
the date of this Agreement, an employer required to contribute to any
Multiemployer Plan or Multiple Employer Plan, or a “contributing sponsor” (as
such term is defined in Section 4001 of ERISA) in any Multiemployer Plan or
Multiple Employer Plan. Neither the Borrower nor any ERISA Affiliate has any
contingent liability with respect to any post-retirement “welfare benefit plan”
(as such term is defined in ERISA) except as has been disclosed in accordance
with GAAP in the financial statements delivered to the Lenders in accordance
with this Agreement.
          4.11 Subsidiaries; Affiliates. The Borrower has no (a) Subsidiaries
except (i) as listed on Schedule 4.11 to this Agreement or (b) Affiliates, other
than its Subsidiaries.
          4.12 Compliance. The present and anticipated conduct of the business
and operations of the Borrower and each Subsidiary and the present and
anticipated ownership and



--------------------------------------------------------------------------------



 



- 48 -

use of each asset of the Borrower and each Subsidiary are in compliance in each
material respect with each applicable statute, regulation and other law
(including, but not limited to, the Environmental Protection Act, the
Occupational Health and Safety Act, the Comprehensive Environmental Response,
Compensation and Liability Act and the Resource Conservation and Recovery Act),
except where noncompliance would not result in a Material Adverse Effect. Each
authorization, approval, permit, consent, franchise and license from, each
registration and filing with, each declaration, report and notice to, and each
other act by or relating to, any Person necessary for the present or anticipated
conduct of the business or operations of the Borrower and each Subsidiary or for
the present or anticipated ownership or use of any material asset of the
Borrower and each Subsidiary has been duly obtained, made, given or done, and is
in full force and effect, except where failure to so obtain, make, give or do
would not have a Material Adverse Effect.
          4.13 Fiscal Year. The fiscal year of the Borrower is the year ending
December 31.
          4.14 Default. There does not exist any Default or Event of Default as
of the Closing Date nor will any Default or Event of Default begin to exist
immediately after the execution and delivery hereof.
          4.15 Indebtedness for Borrowed Money. The Borrower and its
Subsidiaries have no Indebtedness arising from the borrowing of any money,
except for Indebtedness (a) to the Lenders under this Agreement, (b) outstanding
on the date of this Agreement pursuant to any lease, loan or credit facility
fully and accurately described in Schedule 6.2 to this Agreement, (c) incurred
with the prior written consent of the Agent, and (d) owing to the Borrower or a
Subsidiary.
          4.16 Securities. Each outstanding share of stock, debenture, bond,
note and other security of the Borrower has been validly issued in full
compliance with each statute, regulation and other law, and, if a share of
stock, is fully paid and nonassessable.
          4.17 Environmental Matters. (a) No above ground or underground storage
tanks containing Hazardous Substances are or have been located on any property
owned, leased or operated by the Borrower or any Subsidiary, except for storage
tanks containing diesel fuel, gasoline or waste oil, which tanks are in material
compliance with all applicable laws, rules and regulations.
               (b) No property owned, leased or operated by the Borrower or any
Subsidiary is or has been used for the storage or Disposal of any Hazardous
Substance, except in the ordinary course of its business in material compliance
with applicable Environmental Laws, or for the treatment of Hazardous
Substances.
               (c) No unpermitted Release of a Hazardous Substance has occurred
or is threatened on, at, from or near any property owned, leased or operated by
the Borrower or any Subsidiary, except where such unpermitted Release does not
have, and could not reasonably be expected to have, a Material Adverse Effect.



--------------------------------------------------------------------------------



 



- 49 -

               (d) Neither the Borrower nor any Subsidiary is subject to any
existing, pending or threatened suit or claim, notice of material violation or
any investigation under any Environmental Law, that in any such case could
reasonably be expected to result in a Material Adverse Effect.
               (e) The Borrower and each Subsidiary are in compliance with all
Environmental Laws, except where noncompliance does not have, and could not be
reasonably expected to have, a Material Adverse Effect.
               (f) All Environmental Permits have been obtained and are in full
force and effect, except where the failure to obtain such Environmental Permit
is not likely to have a Material Adverse Effect.
               (g) There are no agreements, consent orders, decrees, judgment,
license or permit conditions or other orders or directives of any federal, state
or local court, governmental agency or authority relating to the past, present
or future ownership, use, operation, sale, transfer or conveyance of any
property owned, leased or operated by the Borrower or any Subsidiary which
required any material change in condition or any work, repairs, construction,
containment, clean up, investigation, study, removal or other remedial action or
material capital expenditures with respect to such property.
          4.18 Burdensome Contracts; Labor Relations. Neither the Borrower nor
any Subsidiary (a) is subject to any burdensome contract, agreement, corporate
restriction, judgment, decree or order, (b) is a party to any labor dispute
affecting any bargaining unit or other group of employees generally, (c) is
subject to any strike, slowdown, walk out or other concerted interruptions of
operations by employees of the Borrower or any Subsidiary, whether or not
relating to any labor contracts, (d) is subject to any pending or, to the
knowledge of the Borrower, threatened, unfair labor practice complaint, before
the National Labor Relations Board, (e) is subject to any pending or, to the
knowledge of the Borrower, threatened grievance or arbitration proceeding
arising out of or under any collective bargaining agreement, (f) is subject to
any significant pending or, to the knowledge of the Borrower, threatened strike,
labor dispute, slowdown or stoppage, or (g) is, to the knowledge of the
Borrower, involved or subject to any union representation organizing or
certification matter with respect to the employees of the Borrower or any
Subsidiary, except (with respect to any matter specified in any of the above
clauses) for such matters as, individually or in the aggregate, which have not
had or will not have a Material Adverse Effect.
          4.19 Liens. Once executed and delivered, each of the Collateral
Documents creates, as security for the Indebtedness of the Borrower to the
Lenders or the obligations for the Guarantors under their respective Guaranty, a
valid and enforceable, and upon making the filings and recordings referenced in
the next sentence, perfected Lien on all of the Collateral subject thereto from
time to time, in favor of the Agent for the benefit of the Lenders, superior to
and prior to the rights of all third persons and subject to no other Liens,
except that the Collateral under the Collateral Documents may be subject to
Permitted Encumbrances. No filings or recordings are required in order to
perfect the Liens created under any Collateral Document except for filings or
recordings required in connection with any such Collateral Document that



--------------------------------------------------------------------------------



 



- 50 -

shall have been made, or for which satisfactory arrangements have been made,
upon or prior to the execution and delivery thereof. All recording, stamp,
intangible or other similar taxes required to be paid by any Person under
applicable legal requirements or other laws applicable to the property
encumbered by the Collateral Documents in connection with the execution,
delivery, recordation, filing, registration, perfection or enforcement thereof
have been paid.
          4.20 Intellectual Property. Each of the Borrower, the Guarantors and
other Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
service marks, copyrights, technology, know-how and process necessary for the
conduct of its business as currently conducted (collectively, the “Intellectual
Property”) except for those the failure to own or license which has not had or
will not have a Material Adverse Effect. No claim has been asserted and is
pending by any person challenging or questioning the use by the Borrower, any
Guarantor or any other Subsidiaries of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property, nor does Borrower,
any Guarantor or any other Subsidiaries know of any valid basis for any such
claim, to the knowledge of the Borrower the use of such Intellectual Property by
the Borrower, any Guarantors and any other Subsidiaries does not infringe on the
rights of any Person, and, to the knowledge of the Borrower, no such
Intellectual Property of the Borrower, any Guarantor and any other Subsidiaries
has been infringed, misappropriated or diluted by any other Person except for
such claims, infringements, misappropriation and dissolution that, in the
aggregate, has not had or will not have a Material Adverse Effect.
          4.21 Anti-Terrorism Laws.
               (a) General. Neither the Borrower, any Guarantor, nor any of
their Subsidiaries or Affiliates, is in violation of any Anti-Terrorism Law or
engages in or conspires to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.
               (b) Executive Order No. 13224. Neither the Borrower, any
Guarantor nor any of their Subsidiaries or Affiliates or their respective agents
acting or benefiting in any capacity in connection with the Loans or other
transactions hereunder, is any of the following (each a “Blocked Person”):
                    (1) a Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order No. 13224;
                    (2) a Person owned or controlled by, or acting for or on
behalf of, any Person that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order No. 13224;
                    (3) a Person or entity with which any bank is prohibited
from dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;
                    (4) a Person or entity that commits, threatens or conspires
to commit or supports “terrorism” as defined in the Executive Order No. 13224;



--------------------------------------------------------------------------------



 



- 51 -

                    (5) a Person or entity that is named as a “specially
designated national” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such list; or
                    (6) a Person or entity who is affiliated or associated with
a Person or entity listed above.
          Neither the Borrower, any Guarantor nor any other Subsidiary or
Affiliate of the Borrower or, to the knowledge of the Borrower, any of its
agents acting in any capacity in connection with the Loans or other transactions
hereunder (i) conducts any business or engages in making or receiving any
contributions of funds, goods or services to or for the benefit of any Blocked
Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order
No. 13224.
          4.22 Accuracy of Information, etc. No statement or information
contained in this Agreement, any other Loan Document, the Confidential
Information Materials or any other certificate furnished by or on behalf of
Borrower or the Guarantors to the Agent or the Lenders, or any of them, for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information or
certificate was so furnished (or, in the case of the Confidential Information
Materials, as of the date of this Agreement), any untrue statement of a material
fact or omitted to state a material fact necessary to make the statements
contained herein or therein not misleading in any material respect. The
financial statements contained in the materials referenced above, in conformity
with GAAP, require management to make estimates and assumptions that affect the
reported amounts of assets and liabilities and disclosure of contingent
liabilities at the date of the financial statements and the reported amounts of
revenues and expenses during the reporting periods. In addition, the projections
and pro forma financial information contained in the materials referenced above
are not guarantees of future performance and are subject to factors, risks and
uncertainties, the impact or occurrence of which could cause actual results to
differ materially from the expected results described in the projections and pro
forma financial information.
          4.23 Solvency. The Borrower has received consideration that is the
reasonable equivalent value of the obligations and liabilities that the Borrower
has incurred to the Agent, the Issuing Bank and the Lenders under the Loan
Documents. The Borrower now has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage
and is now solvent and able to pay its debts as they mature and the Borrower, as
of the Closing Date, owns property having a value, both at fair valuation and at
present fair salable value, greater than the amount required to pay the
Borrower’s debts; and the Borrower is not entering into the Loan Documents with
the intent to hinder, delay or defraud its creditors. For purposes of this
Section, “debt” means any liability on a claim, and “claim” means (y) right to
payment whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured; or (z) right to an equitable remedy for
breach of performance if such breach gives rise to a payment,



--------------------------------------------------------------------------------



 



- 52 -

whether or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured.
ARTICLE V. AFFIRMATIVE COVENANTS
          As long as this Agreement is in effect and until such time as the
Commitments have been terminated, no Notes remain outstanding and the Loans,
together with all interest, fees, charges and expenses under the Loan Documents
have been paid in full, the Borrower will:
          5.1 Payments. Duly and punctually pay the principal of and interest on
all Indebtedness and all fees incurred by Borrower pursuant to this Agreement in
the manner set forth in this Agreement.
          5.2 Financial Reporting Requirements. Furnish to the Agent and each
Lender (a) within forty-five (45) days after the end of each quarter of each of
its fiscal years, unaudited financial statements of the Borrower and its
Subsidiaries, which statements shall consist of Consolidated and summary
consolidating balance sheets as of the end of such quarter, and related
statements of income, covering the period from the end of the Borrower’s
immediately preceding fiscal year to the end of such quarter certified to be
correct by the President or Vice-President-Finance and Treasurer of the
Borrower, who shall also furnish to the Agent and each Lender a duly completed
and executed Compliance Certificate; (b) within ninety (90) days after the end
of each of its fiscal years, audited Consolidated financial statements of the
Borrower and its Subsidiaries, which shall consist of a Consolidated and
consolidating balance sheet as of the end of such year and the related
statements of income, retained earnings and cash flows covering such fiscal
year, audited by and together with an opinion of, in the case of such
Consolidated financial statements, Ernst & Young LLP, or other independent
certified public accountants satisfactory to the Agent, together with a
Compliance Certificate from the President or Vice President-Finance and
Treasurer of the Borrower; (c) promptly, after their preparations copies of all
such proxy statements, financial statements and reports which the Borrower sends
to its stockholders, and copies of all regular, periodic and special reports, as
well as all registration statements, which the Borrower files with the
Securities and Exchange Commission; (d) promptly after the filing thereof with
the Pension Benefit Guaranty Corporation, a copy of each annual report filed
with respect to each Plan; (e) by the end of each of its fiscal years, a
forecast of the statements of income and cash flows as of and through the close
of its following fiscal year of the Borrower and the Subsidiaries; and (f) such
additional information, reports or statements (including, without limitation, a
duly completed and executed Compliance Certificate) as the Agent may from time
to time reasonably request regarding the financial and business affairs of the
Borrower and the Subsidiaries.
          5.3 Notices. Promptly notify the Agent in writing of (a) any pending
or future audits of the Borrower’s or any Guarantor’s or other Subsidiary’s
federal income tax return by the Internal Revenue Service as soon as the
Borrower has knowledge thereof, and the results of each such audit after its
completion if such results could reasonably be expected to have a Material
Adverse Effect; and (b) any default by the Borrower or any Guarantor or other
Subsidiary in the performance of, or any modifications of, any of the terms or
conditions contained in this Agreement, any other agreement, mortgage, indenture
or instrument to which



--------------------------------------------------------------------------------



 



- 53 -

the Borrower or any Guarantor or other Subsidiary is a party or which is binding
upon the Borrower or any Guarantor or other Subsidiary and of any default by the
Borrower or any Guarantor or other Subsidiary in the payment of any of its
Indebtedness. The Borrower shall not, however, be required to so notify the
Agent of potential or actual defaults in payment of any such Indebtedness or the
performance under, or of modifications of terms or provisions of, those
documents or agreements pertaining to its transactions in the ordinary course of
business which do not have a Material Adverse Effect or constitute a Default or
an Event of Default.
          5.4 Taxes. Promptly pay and discharge all of its taxes, assessments
and other governmental charges (including any charged or assessed on the
issuance of the Notes) prior to the date on which penalties are attached
thereto, establish adequate reserves for the payment of such taxes, assessments
and governmental charges and make all required withholding and other tax
deposits; provided, however, that nothing herein contained shall be interpreted
to require the payment of any tax, assessment or charge so long as its validity
is being contested in good faith and by appropriate proceedings diligently
conducted.
          5.5 Insurance. (a) Keep, and cause each Subsidiary to keep, all its
property so insurable insured at all times with responsible insurance carriers
against fire, theft and other risks in coverage, form and amount consistent with
industry standards and reasonably satisfactory to the Agent and the Lenders;
(b) keep, and cause each Subsidiary to keep, adequately insured at all times in
reasonable amounts with responsible insurance carriers against liability on
account of damage to persons or property and under all applicable worker’s
compensation laws; (c) promptly deliver to the Agent certificates of insurance,
with appropriate endorsements designating the Agent as a lender’s loss payee and
additional insured as requested by the Agent; and (d) cause each such insurance
policy to contain a thirty (30) day notice of cancellation or material change in
coverage provision satisfactory to the Agent.
          5.6 Litigation. Promptly notify the Agent in writing as soon as the
Borrower has knowledge thereof, of the institution or filing of any litigation,
action, suit, claim, counterclaim, or administrative proceeding against, or
investigation of, the Borrower or any Subsidiary to which the Borrower or any
Subsidiary is a party by or before any regulatory body or governmental agency
(a) the outcome of which could reasonably be expected to have a Material Adverse
Effect or could reasonably be expected to materially and adversely affect the
Borrower’s ability to fulfill its obligations hereunder or which involves more
than $3,500,000 unless adequately covered by insurance, or (b) which questions
the validity of this Agreement, the Notes or any action taken or to be taken
pursuant to any of the foregoing; and furnish or cause to be furnished to the
Agent such information regarding the same as the Agent may request.
          5.7 Judgments. Promptly notify the Agent in writing as soon as the
Borrower has knowledge thereof, of any judgment, order or award of any court,
agency or other governmental agency or any arbitrator, (a) the outcome of which
could reasonably be expected to have a Material Adverse Effect or could
reasonably be expected to materially and adversely affect the Borrower’s ability
to fulfill its obligations hereunder or which involves more than $3,500,000
unless adequately covered by insurance, or (b) renders invalid this Agreement,
any Note or any action taken or to be taken pursuant to any of the foregoing,
and furnish or cause to be furnished to the Agent such information regarding the
same as the Agent may request.



--------------------------------------------------------------------------------



 



- 54 -

          5.8 Corporate Standing. Maintain, and cause each Subsidiary to
maintain, its corporate, partnership or limited liability company existence in
good standing and remain or become duly licensed or qualified and in good
standing in each jurisdiction in which the conduct of its business requires such
qualification or licensing, except where the failure to be so licensed or
qualified and in good standing would not have a Material Adverse Effect;
provided, however, nothing in this Section shall be deemed to prohibit any
transaction permitted by Section 6.7 of this Agreement.
          5.9 Books and Records. Keep proper books and records in accordance
with generally accepted accounting principles consistently applied and notify
the Agent promptly in writing of any proposed change in the location at which
such books and records are maintained.
          5.10 Compliance with Law. Comply, and cause each Subsidiary to comply,
with all applicable laws and governmental rules and regulations, except where
the failure to so comply does not have, and would not be reasonably expected to
have, a Material Adverse Effect.
          5.11 Pension Reports. With respect to each Plan, the Borrower will
furnish the following to the Agent as soon as possible and in any event within
thirty days after the Borrower knows or has reason to know of (a) the occurrence
of any Reportable Event with respect to such Plan or (b) the institution of
proceedings or the taking of any other action by the Pension Benefit Guaranty
Corporation or the Borrower or any Subsidiary to terminate, withdraw or
partially withdraw from any Plan and, with respect to a Multiemployer Plan, the
reorganization (as defined in Section 4241 of ERISA) or insolvency (as defined
in Section 4245 of ERISA) of such Plan, and in addition to such notice, deliver
to the Agent whichever of the following may be applicable: (i) a certificate of
the President or Vice President-Finance and Treasurer of the Borrower setting
forth details known to the Borrower as to such Reportable Event, together with a
copy of any notice thereof that is required to be filed with Pension Benefit
Guaranty Corporation, or (ii) any notice delivered by the Pension Benefit
Guaranty Corporation evidencing its intent to institute such proceedings or any
notice to Pension Benefit Guaranty Corporation that such Plan is to be
terminated, as the case may be.
          5.12 Inspections. Upon request of the Agent, permit any officer,
employee, accountant, attorney or other agent of the Agent upon reasonable
notice and during regular business hours to (a) visit and inspect each of the
premises of the Borrower and each Subsidiary, (b) examine, audit, copy and make
extracts from each accounting record of the Borrower, and (c) discuss the
business, operations, assets, affairs and condition (financial or other) of the
Borrower and each Subsidiary with a responsible officer of the Borrower and with
the independent accountants of the Borrower.
          5.13 Environmental Compliance. (a) Comply with all Environmental Laws
except where the failure to comply could not reasonably be expected to have a
Material Adverse Effect.
               (b) Promptly notify the Agent in the event of the Disposal of any
Hazardous Substance at any property owned, leased or operated by the Borrower or
any Subsidiary, or in the event of any Release, or threatened Release, of a
Hazardous Substance, on, at or from any such Property, except when such Disposal
or Release is in the ordinary course of



--------------------------------------------------------------------------------



 



- 55 -

the Borrower’s or such Subsidiary’s business and in compliance with all
applicable Environmental Laws or could not reasonably be expected to have a
Material Adverse Effect.
               (c) Deliver promptly to the Agent (i) copies of any non-routine,
material documents received from the United States Environmental Protection
Agency or any state, county or municipal environmental or health agency
concerning the Borrower’s or any Guarantor’s operations except documents of
general applicability; and (ii) copies of any documents submitted by the
Borrower or any Subsidiary to the United States Environmental Protection Agency
or any state, county or municipal environmental or health agency concerning its
operations, except submissions in the ordinary course of business.
          5.14 Certain Subsidiaries to Become Guarantors. In the event that at
any time after the Closing Date Borrower creates, holds, acquires or at any time
has any Subsidiary (other than a Non-Material Subsidiary and a Foreign
Subsidiary to which Section 5.15(b) applies) that is not a Guarantor, Borrower
will immediately, but in any event within five (5) Business Days, notify the
Agent in writing of such event, identifying the Subsidiary in question and
referring specifically to the rights of the Agent and the Lenders under this
Section. Borrower will, within fifteen (15) days following request therefor from
the Agent (who may give such request on its own initiative or upon request by
the Required Lenders), cause such Subsidiary to deliver to the Agent, in
sufficient quantities for the Lenders, (i) a Guaranty duly executed by such
Subsidiary, and (ii) if such Subsidiary is a corporation, resolutions of the
Board of Directors of such Subsidiary, certified by the Secretary or an
Assistant Secretary of such Subsidiary as duly adopted and in full force and
effect, authorizing the execution and delivery of such Guaranty, or if such
Subsidiary is not a corporation, such other evidence of the authority of such
Subsidiary to execute such a Guaranty as the Agent may reasonably request. If
any Subsidiary is required to provide a security agreement, whether pursuant to
Section 5.15 or otherwise, such Subsidiary shall also be subject to the
requirements of this Section 5.14.
          5.15 Additional Security; Further Assurances.
               (a) Additional Security. Subject to subpart (b) below, if
Borrower or any Domestic Subsidiary (other than a Non-Material Subsidiary and
other than Astronics Air LLC with respect to its existing ownership of a
corporate aircraft) acquires, owns or holds any personal or real property (other
than the vacant land currently owned by LSI and commonly known as 0 Commerce Way
or VL Commerce Way, East Aurora, New York and consisting of SBL Numbers
175.10-1-3.111 and 175.11-1-9.1) that is not at the time included in the
Collateral, the Borrower will promptly notify the Agent in writing of such
event, identifying the property or interests in question and referring
specifically to the rights of the Agent and the Lenders under this Section, and
Borrower will cause such Domestic Subsidiary to, within 30 days following a
request by the Agent (or such longer period as the Agent shall deem reasonable
under the circumstances), grant to the Agent for the benefit of the Lenders and
grant to HSBC Bank as issuer of the IRB Letters of Credit, on a pari passu
basis, a Lien on such personal or real property pursuant to the terms of such
security agreements, mortgages assignments or other documents as the Agent deems
appropriate (collectively, the “Additional Security Document”). Furthermore, the
Borrower shall cause to be delivered to the Agent and HSBC Bank such resolutions
and other related documents as may be reasonably requested by the Agent and HSBC
Bank in connection



--------------------------------------------------------------------------------



 



- 56 -

with the execution, delivery and recording of any such Additional Security
Document, all of which documents shall be in form and substance reasonably
satisfactory the Agent and HSBC Bank.
               (b) Foreign Subsidiaries. In the event that Borrower or any
existing Subsidiary acquires any other Foreign Subsidiary, or any Foreign
Subsidiary which is a Non-Material Subsidiary ceases to be a Non-Material
Subsidiary, or any existing Foreign Subsidiary whose Equity Interests are not
pledged as of the date hereof becomes a more material Subsidiary, the Borrower
will, or will cause such existing Subsidiary to, if so requested by the Agent,
pledge to the Agent for the benefit of the Lenders and pledge to HSBC Bank as
issuer of the IRB Letters of Credit, on a pari passu basis, 65% of the Equity
Interests in any such Foreign Subsidiary.
               (c) Further Assurances. Borrower will, and will cause each
Subsidiary, at the expense of Borrower, to make, execute, endorse, acknowledge,
file and/or deliver to the Agent from time to time such conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, and other
assurances or instruments and take such further steps relating to any Collateral
covered by any of the Loan Documents as the Agent may reasonably require. If at
any time the Agent determines, based on applicable law, that all applicable
taxes (including, without limitation, mortgage recording taxes or similar
charges) were not paid in connection with the recordation of any mortgage or
deed of trust, the Borrower shall promptly pay the same upon demand.
          5.16 Accounting; Reserves; Tax Returns. Cause each of the Borrower and
any Subsidiary at all times to (i) maintain a system of accounting established
and administered in material accordance with GAAP, and (ii) file each tax return
it is required to file except where the failure to so file will not and has not
had a Material Adverse Effect.
          5.17 Liens and Encumbrances. Promptly upon acquiring knowledge or
reason to know in the ordinary course of its business that any asset of Borrower
or any Subsidiary has or may become subject to any Lien other than Permitted
Encumbrances, provide to each Lender a certificate executed by an Authorized
Officer of Borrower and specifying the nature of such Lien and what action
Borrower has taken, is taking or proposes to take with respect thereto.
          5.18 Defaults and Material Adverse Effects. Promptly upon acquiring
knowledge or reason to know in the ordinary course of its business of the
occurrence or existence of (i) any Event of Default or Default or (ii) any event
or condition that has had or will have any Material Adverse Effect, provide to
each Lender a certificate executed by an Authorized Officer and specifying the
nature of such Event of Default, Default, event or condition, the date of



--------------------------------------------------------------------------------



 



- 57 -

occurrence or period of existence thereof and what action the Borrower has
taken, is taking or proposes to take with respect thereto.
          5.19 Good Repair. The Borrower will, and will cause each of its
Subsidiaries to, ensure that its material properties and equipment used or
useful in its business in whomsoever’s possession they may be, are kept in good
repair, working order and condition, normal wear and tear excepted, and that
from time to time there are made in such properties and equipment all needful
and proper repairs, renewals, replacements, extensions, additions, betterments
and improvements thereto, to the extent and in the manner customary for
companies in similar businesses.
          5.20 Further Actions. Promptly upon the request of the Agent, execute
and deliver or cause to be executed and delivered each writing, and take or
cause to be taken each other action, that the Agent shall deem necessary or
desirable at the sole option of the Agent to perfect or otherwise preserve or
protect the priority of any security interest, mortgage or other lien or
encumbrance imposed or created pursuant to any Loan Document or to correct any
error in any Loan Document.
ARTICLE VI. NEGATIVE COVENANTS
          As long as this Agreement is in effect and until such time as the
Commitments have been terminated, no Notes remain outstanding and the Loans,
together with all interest, fees, charges and expenses under the Loan Documents
have been paid in full:
          6.1 Indebtedness. Neither the Borrower nor any Subsidiary will create,
incur, assume or suffer to exist any Indebtedness except (a) to the Agent and
the Lenders, (b) as set forth on Schedule 6.2 attached hereto, (c) Indebtedness
owed by a Subsidiary to the Borrower or to another Subsidiary or by the Borrower
to a Subsidiary, in each case made in the ordinary course of business including,
without limitation, in connection with a Permitted Acquisition, (d) Indebtedness
not in excess of $3,000,000 outstanding at any one time incurred for Capital
Leases of fixed assets or fixed asset purchases, (e) unsecured Indebtedness that
is subordinated to the Indebtedness of the Borrower to the Lenders under this
Agreement in a manner reasonably satisfactory to the Agent and (f) any other
Indebtedness not exceeding $3,500,000 outstanding at any one time; provided that
Borrower or any Subsidiary may exchange, refinance or refund any such
Indebtedness described in clause (b) hereof if the aggregate principal amount
thereof (or Capitalized Lease Obligation in the case of a Capital Lease or
present value, based on the implicit rate, in the case of a Synthetic Lease) is
not increased (other than in connection with the capitalization of interest).
          6.2 Encumbrances. Neither the Borrower nor any Subsidiary will create,
incur, assume or suffer to exist any mortgage, lien, security interest, pledge
or other encumbrance on any of its property or assets, whether now owned or
hereafter owned or acquired, except in favor of the Agent or a trustee for the
benefit of the Agent and except for the following permitted encumbrances
(collectively, the “Permitted Encumbrances”): (a) any lease of any asset as a
lessor in the ordinary course of its business and without interference with the
conduct of its business or operations, (b) any pledge or deposit made by the
Borrower or any



--------------------------------------------------------------------------------



 



- 58 -

Subsidiary in the ordinary course of its business (i) in connection with any
workers’ compensation, unemployment insurance, social security or similar
statute, regulation or other law or (ii) to secure the payment of any
indebtedness, liability or obligation in connection with any letter of credit,
bid, tender, trade or government contract, lease, surety, appeal or performance
bond or statute, regulation or other law, or of any similar indebtedness,
liability or obligation, not incurred in connection with the borrowing of any
money or in connection with the deferral of the payment of the purchase price of
any asset, (c) any attachment, levy or similar lien with respect to the Borrower
or any Subsidiary arising in connection with any action or other legal
proceeding so long as (i) the validity of the claim or judgment secured thereby
is being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted, (ii) adequate reserves have been appropriately
established for such claim or judgment, (iii) the execution or other enforcement
of such attachment, levy or similar lien is effectively stayed and (iv) neither
such claim or judgment nor such attachment, levy or similar lien has a Material
Adverse Effect, (d) any statutory lien in favor of the United States for any
amount paid to the Borrower or any Subsidiary as a progress payment pursuant to
any government contract, (e) any statutory lien securing the payment of any tax,
assessment, fee, charge, fine or penalty imposed by any government or political
subdivision upon the Borrower or any Subsidiary or upon any of its respective
assets but not yet due to be paid (excluding any lien arising under ERISA),
(f) any statutory lien securing the payment of any claim or demand of any
materialman, mechanic, carrier, warehouseman, garageman or landlord against the
Borrower or any Subsidiary, but not yet due to be paid, (g) any reservation,
exception, encroachment, easement, right-of-way, covenant, condition,
restriction, lease or similar title exception or encumbrance affecting title to
any real property of the Borrower or any Subsidiary but not interfering with the
conduct of its business or operations, (h) liens listed on Schedule 6.2 hereto
and (i) liens on assets securing Indebtedness permitted by Section 6.1 hereof.
          6.3 Investments and Guaranty Obligations. Neither the Borrower nor any
Subsidiary will, directly or indirectly, (i) make or commit to make any
Investment or (ii) be or become obligated under any guaranty other than a
Guaranty, except for the following permitted investments (collectively, the
“Permitted Investments”):
               (a) Investments by Borrower or any Subsidiary in (i) Cash and
Cash Equivalents (each as defined under GAAP) including any readily marketable
direct obligation of the United States maturing within one year after the date
of acquisition thereof, (ii) any time deposit maturing within one year after the
date of acquisition thereof and issued by any banking institution that is
authorized to conduct a banking business under any statute of the United States
or any state thereof, or with respect to a Foreign Subsidiary authorized to
conduct a banking business under any statute of the foreign country in which
such Foreign Subsidiary is formed or organized or any political subdivision
thereof, and has a combined capital and surplus of not less than $100,000,000,
(iii) any demand or savings deposit with any such institution, (iv) any Dollar
deposits in the London Interbank Market with such banking institution or any
subsidiary of any such banking institution, and (v) any commercial paper rated
at least A-1 by Standard & Poor’s Ratings Group or P-1 by Moody’s Investor
Services, Inc.;
               (b) to the extent not permitted by the foregoing, Investments
existing as of the Closing Date and described on Schedule 6.3 hereto; and



--------------------------------------------------------------------------------



 



- 59 -

               (c) intercompany advances or loans permitted by Section 6.1 or
Contingent Obligations incurred by a Subsidiary or by the Borrower, with respect
to the obligations of the Borrower or any Subsidiary, entered into in the
ordinary course of business; and any other Investment (i) of Borrower or any
Subsidiary in any Subsidiary existing as of the Closing Date, (ii) of Borrower
in any Guarantor made after the Closing Date, (iii) of any Guarantor in any
Guarantor made after the Closing Date, (iv) resulting from a Permitted
Acquisition or (v) not exceeding $3,500,000 in the aggregate over the term of
this Agreement.
          6.4 Equity Interest Repurchases. Neither the Borrower nor any
Subsidiary will, directly or indirectly make any repurchase or repurchases of
Equity Interests in the Borrower or any Subsidiary in excess of $6,000,000 in
the aggregate over the term of this Agreement, and the Borrower will notify the
Agent in writing of any such repurchase and satisfactorily demonstrate to the
Agent that, after giving effect to such repurchase, the Borrower is pro forma
compliant with the financial covenants set forth in this Article as then in
effect.
          6.5 Limitation on Certain Restrictive Agreements. Neither the Borrower
nor any Subsidiary will, directly or indirectly, enter into, incur or permit to
exist or become effective, any “negative pledge” covenant or other agreement,
restriction or arrangement that prohibits, restricts or imposes any condition
upon (a) the ability of Borrower or any Subsidiary to create, incur or suffer to
exist any Lien upon any of its property or assets as security for Indebtedness,
or (b) the ability of any such Subsidiary to make dividends or distributions or
any other interest or participation in its profits owned by the Borrower or any
Subsidiary, or pay any Indebtedness owed to the Borrower or a Subsidiary, or to
make loans or advances to the Borrower or any other Subsidiaries, or transfer
any of its property or assets to the Borrower or any other Subsidiaries, except
for such restrictions existing under or by reason of (i) applicable law,
(ii) this Agreement and the other Loan Documents, (iii) customary provisions
restricting subletting or assignment of any lease governing a leasehold
interest, (iv) customary provisions restricting assignment of any licensing
agreement entered into in the ordinary course of business, (v) customary
provisions restricting the transfer or further encumbering of assets subject to
Liens permitted under Section 6.2, (vi) customary restrictions affecting only a
Subsidiary under any agreement or instrument governing any of the Indebtedness
of a Subsidiary permitted pursuant to Section 6.1, (vii) any document relating
to Indebtedness secured by a Permitted Encumbrance, insofar as the provisions
thereof limit grants of junior liens on the assets securing such Indebtedness,
and (viii) any Operating Lease or Capital Lease, insofar as the provisions
thereof limit grants of a security interest in, or other assignments of, the
related leasehold interest to any other Person.



--------------------------------------------------------------------------------



 



- 60 -

          6.6 Material Indebtedness Agreements.
               (a) Amendments. Neither the Borrower nor any Subsidiary will
amend, restate, supplement or otherwise modify any Material Indebtedness without
the prior written consent of the Agent if any such amendment, restatement,
supplement or other modification would materially impact the rights or remedies
of the Agent and the Lenders hereunder.
               (b) Prepayment and Refinance of Other Debt, etc. After the
Closing Date, the Borrower will not, and will not permit any Subsidiary to, make
(or give any notice in respect thereof) any voluntary or optional payment or
prepayment or redemption or acquisition for value of (including, without
limitation, by way of depositing with the trustee with respect thereto money or
securities before due for the purpose of paying when due) or exchange of, or
refinance or refund, any Indebtedness of Borrower or its Subsidiaries that has
an outstanding principal balance (or Capitalized Lease Obligation, in the case
of a Capital Lease or present value, based on the implicit interest rate, in the
case of a Synthetic Lease) greater than $3,500,000 (other than the Indebtedness
and intercompany loans and advances among Borrower and its Subsidiaries);
provided that (a) Borrower or any Subsidiary may exchange refinance or refund
any such Indebtedness if the aggregate principal amount thereof (or Capitalized
Lease Obligation, in the case of a Capital Lease or present value, based on the
implicit interest rate, in the case of a Synthetic Lease) is not increased
(other than in connection with the capitalization of interest) and (b) the
Borrower or any Subsidiary may make any such payment or prepayment or redemption
or acquisition for value if any such payment or prepayment or redemption or
acquisition for value is made with the proceeds of the sale of Equity Interests
in Borrower.
          6.7 Consolidation, Merger, Acquisitions, Asset Sales, etc. Neither the
Borrower nor any Subsidiary will (1) wind up, liquidate or dissolve its affairs,
(2) enter into any transaction of merger or consolidation, (3) make or otherwise
effect any acquisition of all or substantially all of the assets or Equity
Interests of any other Person, or assets constituting all or substantially all
of a division or product line of any other Person, other than Permitted
Acquisitions set forth in Section 6.7(c), (4) sell or otherwise dispose of any
of its property or assets outside the ordinary course of business, or otherwise
make or otherwise effect any Asset Sale, or (5) agree to do any of the foregoing
at any future time, except the following shall be permitted (collectively,
6.7(a) and 6.7(b) being “Permitted Dispositions”):
               (a) Certain Intercompany Mergers. If no Default or Event of
Default shall have occurred and be continuing or would result therefrom, (i) the
merger, consolidation or amalgamation of any Domestic Subsidiary with or into
Borrower, provided Borrower is the surviving or continuing or resulting
corporation; (ii) the merger, consolidation or amalgamation of any Domestic
Subsidiary with or into any Guarantor, provided that the surviving or continuing
or resulting corporation is a Guarantor, (iii) the merger, consolidation or
amalgamation of any existing Foreign Subsidiary with or into any other existing
Foreign Subsidiary; (iv) any Asset Sale by Borrower or any Guarantor to Borrower
or any Guarantor,



--------------------------------------------------------------------------------



 



- 61 -

(v) any Asset Sale by any Foreign Subsidiary to Borrower or any Guarantor; or
(vi) any Asset Sale by any existing Foreign Subsidiary to any other existing
Foreign Subsidiary.
               (b) Other Dispositions. If no Default or Event of Default shall
have occurred and be continuing or would result therefrom, and no Material
Adverse Effect has occurred or will result therefrom, the Borrower or any
Subsidiary may consummate any Asset Sale, provided that: (i) the consideration
for each such Asset Sale represents fair value and any non-cash consideration
qualifies as a Permitted Investment hereunder and the aggregate of all such
non-cash consideration does not exceed $3,500,000 over the term of this
Agreement; and (ii) the cumulative aggregate value of the assets subject to
Asset Sales does not exceed $1,000,000 in any one fiscal year (excluding for
purposes of computing such maximum amount conveyances of mere record title to
any asset to a Governmental Authority to save taxes where Borrower or any
Subsidiary has an option to require reconveyance of such property for a nominal
price) for all such transactions completed during any fiscal year.
               (c) Permitted Acquisitions. Any acquisition by Borrower or any
Subsidiary of all or substantially all of the assets or Equity Interests of any
other Person in a related line of business, or assets constituting all or
substantially all of a division or product line of any other Person in a related
line of business, so long as (i) immediately prior to contracting for or
consummating such acquisition there does not exist, and there does not occur as
a direct or indirect result of the consummation of such acquisition, (A) any
Event of Default or Default, and (B) immediately prior to contracting for or
consummating such acquisition Borrower is in compliance with Sections 6.13,
6.14, 6.15 and 6.16 of this Agreement or any replacements thereof (collectively,
the “Financial Covenants”) and Borrower can demonstrate based on pro-forma
projections that Borrower will be in compliance with the Financial Covenants
upon and after consummation of such acquisition, (ii) such acquisition is being
completed on a non-hostile basis without opposition from the board of directors,
managers or equity owners of the target entity, (iii) with respect to any assets
or Equity Interest of any Person acquired directly or indirectly pursuant to any
such acquisition, there are no liens thereon other than Permitted Encumbrances,
and (iv) the aggregate Consideration paid by Borrower and all Subsidiaries in
connection with such acquisition does not exceed $17,500,000 unless specifically
consented to by the Required Lenders.
          6.8 Transactions with Affiliates. Neither the Borrower nor any
Subsidiary will enter into any transaction or series of transactions with any
Affiliate (other than, in the case of the Borrower, any Subsidiary, and in the
case of a Subsidiary, the Borrower or another Subsidiary) (each, an “Affiliate
Transaction”), except for transactions in the ordinary course of business upon
fair and reasonable terms no less favorable to the Borrower or any Subsidiary
than would apply in a comparable arm’s length transaction with a Person who is
not an Affiliate, and agreements and transactions with and payments to officers,
directors and shareholders that are either (i) entered into in the ordinary
course of business and not prohibited by any of the provisions of this Agreement
or that are expressly permitted by the provisions of this Agreement, or
(ii) entered into outside the ordinary course of business, approved by the
directors or shareholders of the Borrower, and not prohibited by any of the
provisions of this Agreement or in violation of any law, rule or regulation.



--------------------------------------------------------------------------------



 



- 62 -

          6.9 Disposal of Hazardous Substances. Neither the Borrower nor any
Subsidiary will suffer, cause or permit the Disposal of Hazardous Substances at
any property owned, leased or operated by the Borrower or any Subsidiary, except
in the ordinary course of the Borrower’s business in material compliance with
applicable Environmental Laws.
          6.10 Fiscal Year, Fiscal Quarters. Neither the Borrower nor any
Subsidiary will change its, or permit any Guarantor or other Subsidiary to
change its, fiscal year or fiscal quarters (other than the fiscal year or fiscal
quarters of a Person that becomes a Subsidiary, at the time such Person becomes
a Subsidiary, to conform to Borrower’s, any Subsidiary’s fiscal year and fiscal
quarters).
          6.11 Anti-Terrorism Laws. Neither the Borrower nor any Subsidiary
shall be subject to or in violation of any law, regulation, or list of any
government agency (including without limitation, the U.S. Office of Foreign
Asset Control list, Executive Order No. 13224 or the USA Patriot Act) that
prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain Persons specified therein or
that prohibits or limits any Lender or any Issuing Bank from making any advance
or extension of credit to the Borrower or from otherwise conducting business
with the Borrower.
          6.12 Changes in Business. Neither the Borrower nor any Subsidiary will
engage in any business if, as a result, the general nature of the business,
taken on a Consolidated Basis, which would then be engaged in by the Borrower
and any Subsidiary, would be substantially changed from the general nature of
the business engaged in by the Borrower and any Subsidiary on the Closing Date.
          6.13 Minimum Debt Service Coverage Ratio. The Borrower will not permit
as of the end of each fiscal quarter of Borrower, on a Rolling Four-Quarter
Basis, the Consolidated Debt Service Coverage Ratio to be less than 2.50 to 1.0.
          6.14 Maximum Fiscal Capital Expenditures. The Borrower will not permit
Consolidated Capital Expenditures to be made or incurred in excess of
$10,000,000 in any one fiscal year.
          6.15 Maximum Leverage Ratio. The Borrower will not permit as of the
end of each fiscal quarter, the Leverage Ratio to exceed 3.0 to 1.0.
          6.16 Minimum Net Worth. The Borrower will not permit the Consolidated
Net Worth of the Borrower and its Subsidiaries to be less than the amount of
$40,000,000 (“Base Amount”) as of December 31, 2007, with such Base Amount being
increased for each subsequent year by 25% of the Borrower’s Consolidated Net
Income for each year ended after December 31, 2007. This covenant shall be
tested quarterly as of the last day of each fiscal quarter of the Borrower on a
Rolling Four-Quarter Basis.



--------------------------------------------------------------------------------



 



- 63 -

ARTICLE VII. DEFAULT
          7.1 Events of Default. The occurrence of any one or more of the
following events shall constitute an event of default (individually, “Event of
Default,” or, collectively, “Events of Default”):
               (a) Nonpayment. Nonpayment within ten (10) days after the same
becomes due whether by acceleration or otherwise of (i) principal of, or
interest on, any of the Notes; (ii) any charge, fee or premium provided for
hereunder; or (iii) any reimbursement obligation in connection with any Letter
of Credit, the Existing Letter of Credit or the IRB Letters of Credit.
               (b) Negative Covenants. Default in the observance of any of the
covenants or agreements of the Borrower contained in Article VI.
               (c) Other Covenants. Default in the observance of any of the
covenants or agreements of the Borrower contained in this Agreement or any other
Loan Document, other than those specified in Sections 5.1 and 7.1(b) hereof,
which is not remedied within thirty (30) days after notice thereof by the Agent
to the Borrower.
               (d) Voluntary Insolvency Proceedings. If the Borrower or any
Subsidiary (i) shall file a petition or request for liquidation, reorganization,
arrangement, adjudication as a bankrupt, relief as a debtor or other relief
under the bankruptcy, insolvency or similar laws of the United States of America
or any state or territory thereof or any foreign jurisdiction, now or hereafter
in effect; (ii) shall make a general assignment for the benefit of creditors;
(iii) shall consent to the appointment of a receiver or trustee for the Borrower
or any Subsidiary or any of the Borrower’s or any Subsidiary’s assets,
including, without limitation, the appointment of or taking possession by a
“custodian” as defined in the federal Bankruptcy Code; (iv) shall make any, or
send notice of any intended, bulk sale; or (v) shall execute a consent to any
other type of insolvency proceeding (under the federal Bankruptcy Code or
otherwise) or any formal or informal proceeding for the dissolution or
liquidation of, or settlement of claims against or winding up of affairs of, the
Borrower or any Guarantor or other Subsidiary.
               (e) Involuntary Insolvency Proceedings. The appointment of a
receiver, trustee, custodian or officer performing similar functions for the
Borrower or any Subsidiary or any of the Borrower’s or any Subsidiary’s assets,
including, without limitation, the appointment of or taking possession by a
“custodian” as defined in the federal Bankruptcy Code; or the filing against the
Borrower or any Subsidiary of a request or petition for liquidation,
reorganization, arrangement, adjudication as a bankrupt or other relief under
the bankruptcy, insolvency or similar laws of the United States of America or
any state or territory thereof or any foreign jurisdiction, now or hereafter in
effect; or the institution against the Borrower or any Subsidiary of any other
type of insolvency proceeding (under the federal Bankruptcy Code or otherwise)
or of any formal or informal proceeding for the dissolution or liquidation of,



--------------------------------------------------------------------------------



 



- 64 -

settlement of claims against or winding up of affairs of the Borrower or any
Subsidiary, and the failure to have such appointment vacated or such filing,
petition or proceeding dismissed within ninety (90) days after such appointment,
filing or institution.
               (f) Representations. If any certificate, statement,
representation, warranty or financial statement furnished by or on behalf of the
Borrower or any Subsidiary pursuant to or in connection with this Agreement or
as an inducement to the Agent and the Lenders to enter into this Agreement or
any other lending agreement with the Borrower shall prove to have been false in
any material respect at the time as of which the facts therein set forth were
represented, or to have omitted any substantial contingent or unliquidated
liability or claim against the Borrower or any Subsidiary required to be stated
therein, or if on the date of the execution of this Agreement there shall have
been any materially adverse change in any of the facts disclosed by any such
statement or certificate, which change shall not have been disclosed by the
Borrower to Lenders at or prior to the time of such execution.
               (g) Cross Default Under Other Agreements. If the Borrowers or any
of their Subsidiaries shall (i) default in any payment with respect to any of
the Existing Bonds, the IRB Letters of Credit, the Existing Letter of Credit
(collectively, the “Existing Indebtedness”) or any Material Indebtedness (other
than this Agreement), and such default shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Existing Indebtedness or such Material Indebtedness; or (ii) default in the
observance or performance of any agreement or condition relating to any such
Existing Indebtedness or such Material Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto (and all grace
periods applicable to such observance, performance or condition shall have
expired), or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Existing Indebtedness or such Material Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause any such Existing
Indebtedness or such Material Indebtedness to become due prior to its stated
maturity; or such Existing Indebtedness or such Material Indebtedness of the
Borrowers or any of their Subsidiaries shall be due and payable, or shall be
required to be prepaid (other than by a regularly scheduled required prepayment
or redemption), prior to the stated maturity thereof; or (iii) without
limitation of the foregoing clauses, default in any payment obligation under a
Designated Hedge Agreement, and such default shall continue after the applicable
grace period, if any, specified in such Designated Hedge Agreement or any other
agreement or instrument relating thereto.
               (h) Judgments. If any judgment or judgments (other than any
judgment for which it is fully insured) against the Borrower or any Subsidiary
in an aggregate amount in excess of $3,500,000 remains unpaid, unstayed on
appeal, undischarged, unbonded or undismissed for a period of thirty (30) days
after entry thereof.



--------------------------------------------------------------------------------



 



- 65 -

               (i) Pension Default.
                    (1) The Borrower or any of its Subsidiaries (or any officer
or director thereof) shall engage in any prohibited transaction (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
                    (2) any accumulated funding deficiency (as defined in
Section 302 of ERISA), shall exist with respect to any Plan,
                    (3) with respect to any Multiemployer Plan, the Borrower or
any Commonly Controlled Entity fails to make a contribution required to be made
thereto, or withdraws therefrom, where in either event the liability of the
Borrower or such Commonly Controlled Entity is in excess of $100,000,
                    (4) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Plan which is not a Multiemployer
Plan, which Reportable Event or institution of proceedings is, in the reasonable
opinion of the Agent, likely to result in the termination of such Plan for
purposes of Title IV of ERISA and, in the case of a Reportable Event, the
continuance of such Reportable Event unremedied for ten (10) days after notice
of such Reportable Event pursuant to Section 4043(a), (c) or (d) of ERISA is
given or the continuance of such proceedings for ten (10) days after
commencement thereof, as the case may be,
                    (5) any Plan shall terminate for purposes of Title IV of
ERISA, or
                    (6) any other similar event or condition shall exist which,
together with all other events or conditions in clauses (1) through (5) above,
if any, would subject the Borrower or any of its Subsidiaries to any tax,
penalty or other liabilities under ERISA in the aggregate material in relation
to the business, operations, property or financial or other condition of the
Borrower and its Subsidiaries taken as a whole.



--------------------------------------------------------------------------------



 



- 66 -

               (j) Change in Control. If there occurs a Change in Control.
               (k) Challenge to Loan Documents. If Borrower or any Subsidiary
shall challenge the validity and binding effect of any provision of any of the
Loan Documents or shall state its intention to make such a challenge of any of
the Loan Documents or any of the Collateral Documents shall for any reason
(except to the extent permitted by its express terms) cease to be perfected or
lose the priority of the Lien granted thereunder or cease to be effective.
               (l) Guarantor Default. Any Guaranty shall cease, for any reason,
to be in full force and effect or any Guarantor or the Borrower shall so assert
in writing.
          7.2 Effects of an Event of Default. (a) Upon the happening of one or
more Events of Default (except a default with respect to the Borrower or any
Subsidiary under either Section 7.1(d) or 7.1(e) hereof), the Agent may by
notice to the Borrower require the principal of the Notes then outstanding to be
immediately payable, together with all interest thereon and fees and expenses
accruing under this Agreement. Upon such declaration, any obligations the Agent
and the Lenders may have to the Borrower hereunder shall be immediately canceled
and the Notes shall become immediately due and payable without presentation,
demand or further notice of any kind to the Borrower.
               (b) Upon the happening of one or more Events of Default under
Section 7.1(d) or 7.1(e) hereof with respect to the Borrower or any Subsidiary,
the Notes shall become immediately payable without presentation, demand or
notice of any kind to the Borrower.
               (c) No termination of this Agreement will relieve or discharge
Borrower of its duties, obligations and covenants hereunder until all of the
Indebtedness hereunder has been indefeasibly paid in full.
          7.3 Remedies. Upon the occurrence and during the continuance of any
Event of Default or upon any termination of this Agreement as a result of an
Event of Default, then any of the Lenders and the Agent shall have all of their
rights under this Agreement or otherwise under law. In addition to, and without
limitation of, any rights of the Lenders under applicable law, if any Event of
Default occurs, any and all deposits (including all account balances, whether
provisional or final and whether or not collected or available) and any other
Indebtedness at any time held or owing by any Lender to or for the credit or
account of Borrower may be offset and applied toward the payment of the
Indebtedness of the Borrower due under this Agreement or the Loan Documents.
          7.4 Application of Certain Payments and Proceeds. All payments and
other amounts received by the Agent or any Lender through the exercise of
remedies hereunder or under the other Loan Documents shall, unless otherwise
required by the terms of the other Loan Documents or by applicable law, be
applied as follows:



--------------------------------------------------------------------------------



 



- 67 -

                    (i) first, to the payment of all expenses (to the extent not
otherwise paid by the Borrower or any of the Guarantors) incurred by the Agent
and the Lenders in connection with the exercise of such remedies, including,
without limitation, all reasonable costs and expenses of collection, reasonable
attorneys’ fee and expenses, court costs and any foreclosure expenses;
                    (ii) second, to the payment pro rata of interest then
accrued on the outstanding Loans;
                    (iii) third, to the payment pro rata of any fees then
accrued and payable to the Agent, any Issuing Bank or any Lender under this
Agreement in respect of the Loans or the Letters of Credit or the IRB Letters of
Credit;
                    (iv) fourth, to the payment pro rata of (A) the principal
balance then owing on the outstanding Loans, (B) the amounts then due under
Designated Hedge Agreements to creditors of the Borrower or any Subsidiary,
subject to confirmation by the Agent of any calculations of termination or other
payment amounts being made in accordance with normal industry practice, (C) the
principal amount of the outstanding Letters of Credit and IRB Letters of Credit
(to be held and applied by the Agent as security for the reimbursement
obligations in respect thereof) and (D) the unreimbursed amount of any LC
Disbursements and of any drawings on the IRB Letters of Credit;
                    (v) fifth, to the payment to the Lenders of any amounts then
accrued and unpaid under Sections 2.9, 2.10 and 2.11 of this Agreement, and if
such proceeds are insufficient to pay such amounts in full, to the payment of
such amounts pro rata;
                    (vi) sixth, to the payment pro rata of all other amounts
owed by the Borrower to the Agent, to any Issuing Bank or any Lender under this
Agreement or any other Loan Document, and to any counterparties under Designated
Hedge Agreements of the Borrower and any Subsidiary, and if such proceeds are
insufficient to pay such amounts in full, to the payment of such amounts pro
rata; and
                    (viii) finally, any remaining surplus after all of the
Indebtedness has been paid in full, to the Borrower or to whomsoever shall be
lawfully entitled thereto.
ARTICLE VIII. INDEMNIFICATION — COSTS AND EXPENSES
          8.1 Indemnification. The Borrower agrees to indemnify, defend, and
hold harmless the Agent and the Lenders from and against any and all
liabilities, claims, damages, penalties, expenditures, losses, or charges
incurred in connection with this Agreement, including, but not limited to, the
use of, or proposed use of, the proceeds borrowed under this Agreement, and all
costs of investigation, monitoring, legal representation, remedial response,
removal, restoration or permit acquisition, which may now or in the future be
undertaken, suffered, paid, awarded, assessed, or otherwise incurred by the
Agent or any Lender, or any other Person as a result of the presence of, Release
of or threatened Release of Hazardous Substances on, in, under or near the
property owned or operated by the Borrower or any Subsidiary except to the
extent resulting from the gross negligence or willful misconduct of the
indemnified party. The liability



--------------------------------------------------------------------------------



 



- 68 -

of the Borrower under the covenants of this Section is not limited by any
exculpatory provisions in this Agreement and shall survive repayment of the
Notes, or any transfer or termination of this Agreement regardless of the means
of such transfer or termination, with respect to acts or omissions or a Release
occurring before such repayment, transfer or termination.
          8.2 Expenses. The Borrower shall reimburse the Agent promptly for all
of its out-of-pocket expenses including, without limitation, reasonable counsel
fees, filing fees, appraisal fees and recording fees incurred in connection with
this Agreement and with any indebtedness subject hereto and for any taxes which
the Agent may be required to pay in connection with the execution and delivery
of this Agreement and the Notes. The Borrower shall further reimburse the Agent
promptly for any reasonable expenses, including counsel fees and out-of-pocket
expenses, incident to the enforcement of any provision of this Agreement, the
Notes or any other document executed in connection with this Agreement or in
connection with any Letter of Credit or the IRB Letters of Credit. Without
limiting the Borrower’s obligation to reimburse the Agent pursuant to this
Section 8.2, the Borrower hereby irrevocably authorizes the Agent to make
Revolving Credit Loans to the Borrower and to use the proceeds thereof to pay
any amount owed by the Borrower under this Section 8.2 upon the failure of the
Borrower to make such payment, and the Agent agrees to notify the Borrower of
the making of such Revolving Credit Loans. Any such Revolving Credit Loans shall
be made (i) in the minimum amount necessary and (ii) without regard to the
requirements of this Agreement with respect to notice or minimum amount.



--------------------------------------------------------------------------------



 



- 69 -

ARTICLE IX. THE AGENT AND ISSUING BANK
          9.1 Appointment and Authorization. Each Lender hereby irrevocably
appoints HSBC Bank as Agent, and HSBC Bank accepts such appointment. Each Lender
hereby irrevocably authorizes the Agent to take such action as such agent on its
behalf and to exercise such powers hereunder as are delegated to such agent by
the terms hereof, together with such powers as are reasonably incidental
thereto. Neither the Agent nor any of their directors, officers, attorneys or
employees shall be liable for any action taken or omitted to be taken by such
agent or them hereunder or in connection herewith, except for such agent’s or
their own gross negligence or willful misconduct as determined in a final
judgment by a court of competent jurisdiction. The Agent (a) shall have no
duties or responsibilities except those expressly set forth in this Agreement
and in the other Loan Documents, and shall not by reason of this Agreement or
any other Loan Documents be a trustee or fiduciary for any Lender; (b) shall not
be responsible to any Lender for any recitals, statements, representations or
warranties contained in this Agreement or in any of the other Loan Documents, or
in any certificate or other document referred to or provided for in, or received
by any Lender under, this Agreement or any other Loan Documents, or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Loan Documents or any other document referred to or
provided for herein or therein or for any failure by Borrower, or any other
Person to perform any of its obligations hereunder or thereunder; and (c) shall
not be responsible to any Lender for any action taken or omitted to be taken by
it hereunder or under any other Loan Documents or under any other document or
instrument referred to or provided for herein or therein or in connection
herewith or therewith, except in the event of such agent’s own gross negligence
or willful misconduct, as determined by a final judgment of a court of competent
jurisdiction. The Agent may employ agents and attorneys-in-fact and shall not be
responsible for the negligence or misconduct of any such agent or
attorneys-in-fact selected by it in good faith. In administering the Letters of
Credit, the Issuing Bank shall not be under any liability to any Lender, except
for such Issuing Bank’s own gross negligence or willful misconduct, as
determined in a final non-appealable decision of a court of competent
jurisdiction or as set forth in Section 2.4 of this Agreement.
          9.2 Waiver of Liability of Agent. The Agent shall not have any
liability or, as the case may be, any duty or obligation:
               (a) To Borrower on account of any failure of any Lender to
perform, or the delay of any Lender in the performance of, any of its respective
obligations under this Agreement or any of the Loan Documents or any of the
other documents in connection herewith;
               (b) To any Lender on account of any failure or delay in
performance by Borrower or any other Lender of any of their respective
obligations under this Agreement or any of the Loan Documents or any of the
other documents in connection herewith;
               (c) To any Lender to provide either initially or on a continuing
basis any information with respect to Borrower or any of its Affiliates or
Subsidiaries or its condition, or for analyzing or assessing or omitting to
analyze or assess the status, creditworthiness or prospects of Borrower or any
of the Affiliates of Borrower or any Subsidiaries, provided,



--------------------------------------------------------------------------------



 



- 70 -

however, the Agent shall promptly provide to each Lender a copy of the documents
delivered by Borrower to the Agent pursuant to Section 5.2 of this Agreement;
               (d) To any Lender to investigate whether or not any Default or
Event of Default has occurred (and the Agent may assume that, until Agent shall
have actual knowledge or shall have received notice from any Lender or Borrower,
to the contrary, no such Default or Event of Default has occurred);
               (e) To any Lender to account for any sum or profit or any
property of any kind received by the Agent or any Issuing Bank arising out of
any present or future banking or other relationship with Borrower or any of the
Affiliates of Borrower or any Subsidiaries, or with any other Person except the
relationship established pursuant to this Agreement or the Loan Documents;
               (f) To any Lender to disclose to any Person any information
relating to Borrower or any of the Affiliates of Borrower or any Subsidiaries
received by the Agent or any Issuing Bank, if in any such party’s reasonable
determination (such determination to be conclusive), such disclosure would or
might constitute a breach of any law or regulation or be otherwise actionable by
suit against such agent or any Issuing Bank by Borrower or any other Person;
               (g) To take any action or refrain from taking any action other
than as expressly required by this Agreement and the Loan Documents; and
               (h) To commence any legal action or proceeding arising out of or
in connection with this Agreement or the Loan Documents until either of the
Agent or the Issuing Bank, shall have been indemnified to the Agent’s or the
Issuing Bank’s satisfaction against any and all costs, claims and expenses
(including, but not limited to, attorneys’ fees and expenses) in respect of such
legal action or proceeding.
          9.3 Note Holders. The Agent may treat the payee of any Note as the
holder thereof until written notice of transfer shall have been filed with it,
signed by such payee and in form satisfactory to the Agent.
          9.4 Consultation with Counsel. The Agent may consult with legal
counsel selected by the Agent and shall not be liable for any action taken or
suffered in good faith by the Agent in accordance with the opinion of such
counsel.
          9.5 Documents. The Agent shall not be under any duty to examine into
or pass upon the validity, effectiveness, genuineness or value of any Loan
Documents or any other documents furnished pursuant hereto or in connection
herewith or the value of any Collateral obtained hereunder, and the Agent shall
be entitled to assume that the same are valid, effective and genuine and what
they purport to be.
          9.6 Agent and Affiliates. With respect to the Loans, the Agent shall
have the same rights and powers hereunder as any other Lender and may exercise
the same as though it were not the Agent, and the Agent and its Affiliates may
accept deposits from, lend money to



--------------------------------------------------------------------------------



 



- 71 -

and generally engage in any kind of business with Borrower, any Guarantor or any
other Subsidiary or any Affiliate thereof including, without limitation,
entering into any kind of Hedge Agreement with respect to the Loans.
          9.7 Knowledge of Default. It is expressly understood and agreed that
the Agent and each Issuing Bank shall be entitled to assume that no Default or
Event of Default has occurred and is continuing, unless the Agent or such
Issuing Bank has been notified by a Lender in writing that such Lender believes
that a Default or Event of Default has occurred and is continuing and specifying
the nature thereof.
          9.8 Enforcement. In the event any remedy may be exercised with respect
to this Agreement or the Loan Documents, the Agent shall have the sole right of
enforcement and each Lender agrees that no Lender shall have any right
individually to enforce any provision of this Agreement or the Loan Documents,
or make demand under this Agreement or the Loan Documents; provided, that any
Issuing Bank or the Agent on behalf of such Issuing Bank may make demand upon
Borrower as an Issuing Bank.
          9.9 Action by Agent. So long as the Agent shall be entitled, pursuant
to Section 9.7 of this Agreement, to assume that no Default or Event of Default
shall have occurred and be continuing, the Agent shall be entitled to use its
discretion with respect to exercising or refraining from exercising any rights
which may be vested in it by, or with respect to taking or refraining from
taking any action or actions which it may be able to take under or in respect
of, this Agreement. The Agent shall incur no liability under or in respect of
this Agreement by acting upon any notice, certificate, warranty or other paper
or instrument believed by it to be genuine or authentic or to be signed by the
proper party or parties, or with respect to anything which it may do or refrain
from doing in the reasonable exercise of its judgment, or which may seem to it
to be necessary or desirable in the premises.
          9.10 Notices, Defaults, etc. In the event that the Agent shall have
acquired actual knowledge of any Default or Event of Default, the Agent shall
promptly notify the Lenders and shall take such action and assert such rights
under this Agreement as the Required Lenders shall direct and the Agent shall
inform the other Lenders in writing of the action taken. The Agent may take such
action and assert such rights as it deems to be advisable, in its discretion,
for the protection of the interests of the holders of the Notes.
          9.11 Indemnification of Agent. The Lenders agree to indemnify the
Agent (to the extent not reimbursed by the Borrower), ratably according to their
respective Applicable Percentages from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Agent in its capacity as the Agent in
any way relating to or arising out of this Agreement or any Loan Document or any
action taken or omitted by the Agent with respect to this Agreement or any Loan
Document, provided no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorney fees and expenses) or disbursements
resulting from the Agent’s gross negligence or willful misconduct as determined
in a final judgment by a court of competent jurisdiction or from any action
taken or omitted by the Agent in any capacity other than as the Agent under this
Agreement.



--------------------------------------------------------------------------------



 



- 72 -

          9.12 Successor Agent. The Agent may resign as the Agent hereunder by
giving not fewer than thirty (30) days prior written notice to the Borrower and
the Lenders. If the Agent shall resign under this Agreement, then either (a) the
Required Lenders shall appoint from among the Lenders a successor administrative
agent for the Lenders (with the consent of the Borrower so long as an Event of
Default has not occurred and which consent shall not be unreasonably withheld),
or (b) if a successor administrative agent shall not be so appointed and
approved within the thirty (30) day period following the Agent’s notice to the
Lenders of its resignation, then the Agent shall appoint a successor
administrative agent who shall serve as the Agent until such time as the
Required Lenders appoint a successor administrative agent. Upon its appointment,
such successor administrative agent shall succeed to the rights, powers and
duties as the Agent, and the term “Agent” shall mean such successor effective
upon its appointment, and the former Agent’s rights, powers and duties as the
Agent shall be terminated without any other or further act or deed on the part
of such former Agent or any of the parties to this Agreement.
          9.13 Lenders’ Independent Investigation. Each Lender, by its signature
to this Agreement, acknowledges and agrees that the Agent has made no
representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of Borrower or
with respect to the statements contained in any information memorandum furnished
in connection herewith or in any other oral or written communication between the
Agent and such Lender. Each Lender represents that it has made and shall
continue to make its own independent investigation of the creditworthiness,
financial condition and affairs of the Borrower in connection with the extension
of credit hereunder, and agrees that the Agent has no duty or responsibility,
either initially or on a continuing basis, to provide any Lender with any credit
or other information with respect thereto (other than such notices as may be
expressly required to be given by the Agent to the Lenders hereunder), whether
coming into its possession before the granting of the first Loans hereunder or
at any time or times thereafter.
          9.14 Amendments, Consents. No amendment, modification, termination or
waiver of any provision of any Loan Document nor consent to any variance
therefrom, shall be effective unless the same shall be in writing and signed by
the Agent and the Lenders or Required Lenders, as appropriate, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. Anything herein to the contrary
notwithstanding, no amendment, modification, termination or waiver shall
increase the amount of any Commitment of any Lender without the written consent
of such Lender or increase the Total Commitment without the consent of all of
the Lenders, and the unanimous consent of the Lenders shall be required with
respect to (a) the extension or postponement of the Revolving Credit Maturity
Date, the payment dates of interest thereunder, or the payment of facility or
other fees or amounts payable hereunder, (b) any reduction in the rate of
interest on the Revolving Notes, or in any amounts of principal or interest due
on any Revolving Note or the payment of facility or other fees hereunder or any
change in the manner of pro rata application of any payments made by the
Borrower to the Lenders hereunder, (c) any change in any percentage voting
requirement, voting rights, or the Required Lenders definition in this
Agreement, (d) the release of any material Collateral other than in connection
with a Permitted Disposition which the Agent alone may release, or (e) any
amendment to this Section 9.14; provided, however, only the consent of the
Required Lenders shall be required for a waiver involving (i) the applicability



--------------------------------------------------------------------------------



 



- 73 -

of any post-Event of Default interest rate increase or the applicability of
interest on Overdue Amounts as provided in Section 2.6(c) of this Agreement,
(ii) any reduction in the amount of Net Proceeds required to be applied to
prepay the Loans as provided in Section 2.7(b) of this Agreement or (iii) any
other amendment hereunder or under the other Loan Documents which does not
specifically require unanimous consent of the Lenders. Notice of amendments or
consents ratified by the Required Lenders hereunder shall immediately be
forwarded by the Agent to all Lenders. Each Lender or other holder of a Note
shall be bound by any amendment, waiver or consent obtained as authorized by
this Section, regardless of its failure to agree thereto. A Defaulting Lender
shall not be entitled to give instructions to the Agent or to approve,
disapprove, consent to or vote on any matters relating to this Agreement and the
other Loan Documents. All amendments, waivers and other modifications of this
Agreement and the other Loan Documents may be made without regard to a
Defaulting Lender and, for purposes of the definition of “Required Lenders”, a
Defaulting Lender shall be deemed not to be a Lender and not to have any
Revolving Credit Exposures and Unused Commitments.
          9.15 Funding by Agent. Unless the Agent shall have been notified in
writing by any Lender not later than 4:00 p.m. on the day before the day on
which Loans are requested by Borrower to be made that (or, if the request for a
Loan is made by Borrower on the date such Loan is to be made, then not later
than 2:00 p.m. on such day) such Lender will not make its ratable share of such
Loans, the Agent may assume that such Lender will make its ratable share of the
Loans, and in reliance upon such assumption the Agent may (but in no
circumstances shall be required to) make available to the Borrower a
corresponding amount. If and to the extent that any Lender fails to make such
payment on such date, such Lender shall pay such amount to the Agent on demand,
together with interest thereon, as set forth in Section 2.5(b) of this
Agreement.
          9.16 Sharing of Payments. If any Lender obtains any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) with respect to the Loans in excess of its pro rata share of such
payments shared by all Lenders, such Lender shall forthwith purchase from the
other Lenders participation in the Loans made by them as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, if all or any portion of such excess payment is
hereafter recovered from such purchasing Lender, such purchase from the other
Lenders shall be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount recovered.
Borrower agrees that any Lender purchasing a participation from another Lender
pursuant to this Section 9.16 may, to the fullest extent permitted by law,
exercise all of its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of Borrower in the amount of such participation.
          9.17 Payment to Lenders. Except as otherwise set forth in
Sections 2.3(c), 2.4(e), 2.15 and 9.16 of this Agreement, promptly after receipt
from Borrower of any principal or interest payment on the Notes or any fees
payable under, or in connection with, this Agreement (other than fees payable to
the Agent for the account of the Agent), the Agent shall promptly distribute to
each Lender that Lender’s ratable share of the funds so received. If the Agent
fails to distribute collected funds received by 2:00 p.m. on any Business Day
prior to the end of the



--------------------------------------------------------------------------------



 



- 74 -

same Business Day, or to distribute collected funds received after 2:00 p.m. on
any Business Day by the end of the next Business Day, the funds shall bear
interest until distributed at the Federal Funds Effective Rate.
          9.18 Tax Withholding Clause. Each Lender that is organized under the
laws of a jurisdiction other than the United States of America, any State
thereof or the District of Columbia (a “Foreign Lender”) (including any
replacement or successor Lender hereunder) shall:
               (a) at least five (5) Business Days before the date of the
initial payment to be made by Borrower under this Agreement to such Lender,
deliver to the Borrower and the Agent (i) two duly completed copies of United
States Internal Revenue Service Form W-8BEN or W-8ECI, or successor applicable
form, as the case may be, certifying that it is entitled to receive under this
Agreement without deduction or withholding of any United States federal income
taxes and (ii) an Internal Revenue Service Form W-8BEN, or any successor
applicable form, certifying that it is entitled to an exemption from United
States backup withholding tax;
               (b) deliver to the Borrower and the Agent two further copies of
any such form or certification at least five (5) Business Days before the date
that any such form or certification expires or becomes obsolete and after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to the Agent and the Borrower;
               (c) obtain such extensions of time for filing and complete such
forms certifications as may reasonably be requested by the Borrower or the
Agent; and
               (d) file amendments to such forms as and when required unless an
event (including, without limitation, any change in treaty, law or regulation)
has occurred after the date such Person becomes a Lender hereunder which renders
all such forms inapplicable or which would prevent such Lender from duly
completing and delivering any such form with respect to it and such Lender so
advises the Borrower and the Agent; provided, however, that the Borrower may
rely upon such forms provided to the Borrower for all periods prior to the
occurrence of such event. Furthermore, the Borrower shall not be required to pay
any additional amounts to a Foreign Lender pursuant to Section 2.11, and shall
be permitted to reduce any payment required to be made to any Lender by any
present or future income, stamp or other Taxes, deductions or withholdings (that
otherwise would not be permitted to reduce such payment pursuant to the
provisions of Section 2.14 of this Agreement), if such additional amounts or
present or future income, stamp or other Taxes, deductions or withholdings would
not have arisen or would not have been required to have been withheld, but for a
failure by such Foreign Lender to comply with the provisions of this Section
9.18.
          9.19 USA Patriot Act. Each Lender or assignee or participant of a
Lender that is not organized under the laws of the United States of America or a
state thereof (and is not excepted from the certification requirement contained
in Section 313 of the USA Patriot Act and the applicable regulations because it
is both (a) an affiliate of a depository institution or foreign bank that
maintains a physical presence in the United States or foreign country, and
(b) subject to supervision by a banking authority regulating such affiliated
depository institution or foreign bank) shall deliver to the Agent the
certification, or, if applicable, recertification, certifying that



--------------------------------------------------------------------------------



 



- 75 -

such Lender is not a “shell” and certifying to other matters as required by
Section 313 of the USA Patriot Act and the applicable regulations: (i) within
10 days after the Closing Date, and (ii) at such other times as re required
under the USA Patriot Act.
          9.20 Issuing Bank. Each Lender acknowledges and agrees that the
provisions of this Article IX shall apply to the Issuing Bank, in its capacity
as issuer of any Letter of Credit, in the same manner as such provisions are
expressly stated to apply to the Agent.
          9.21 Benefit of Article IX. The provisions of this Article IX are
intended solely for the benefit of the Agent, the Issuing Bank and the Lenders.
The Borrower shall not be entitled to rely on any such provisions or assert any
such provisions in a claim, or as a defense, against the Agent or any Lender.
The Borrower acknowledges and consents to the foregoing provisions of this
Article IX.
ARTICLE X. MISCELLANEOUS
          10.1 Amendments and Waivers. This Agreement is intended by the parties
as the final, complete and exclusive statement of the transactions evidenced by
this Agreement. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement, and no party is relying on any promise, agreement or understanding
not set forth in this Agreement. No modification, rescission, waiver, release or
amendment of any provision of this Agreement shall be made except by a written
agreement or as otherwise provided in Section 9.14 of this Agreement, subscribed
by an Authorized Officer of the Borrower and by authorized officers of the
Required Lenders (or all the Lenders, if applicable), and the Agent.
          10.2 Delays and Omissions. No course of dealing and no delay or
omission by the Agent or the Lenders in exercising any right or remedy hereunder
or with respect to any Indebtedness of the Borrower to shall operate as a waiver
thereof or of any other right or. remedy, and no single or partial exercise
thereof shall preclude any other or further exercise thereof or the exercise of
any other right or remedy. The Agent and the Lenders may remedy any Event of
Default in any reasonable manner without waiving the Event of Default remedied
and without waiving any other prior or subsequent Event of Default by Borrower
and shall be reimbursed for their expenses in so remedying such Event of
Default. All rights and remedies of the Lenders and the Agent hereunder are
cumulative.
          10.3 Assignments/Participation. (a) The Borrower shall not assign or
otherwise transfer any of its rights pursuant to this Agreement without the
prior written consent of the Agent, and any such assignment or other transfer
without such prior written consent shall be void.
          (b) Any Lender may, in accordance with applicable law, at any time
sell to one or more Persons who would qualify as an Eligible Assignee (each, a



--------------------------------------------------------------------------------



 



- 76 -

“Participant”) participating interests in any Revolving Loan owing to such
Lender, any Revolving Note held by such Lender, any Commitment of such Lender or
any other interest of such Lender under the Loan Documents. In the event of any
such sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the holder of any such Revolving Loan
or Revolving Note for all purposes under the Loan Documents, all amounts payable
by Borrower under this Agreement shall be determined as if such Lender had not
sold such participating interests, and the Borrower and the Agent shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under the Loan Documents. In no event shall any
Participant have any right to approve any amendment or waiver of any provision
of any Loan Document, or any consent to any departure by Borrower or any
Guarantor therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or interest on, the Loans or any fees payable
hereunder, or postpone the Revolving Credit Maturity Date, in each case to the
extent subject to such participation.
               (c) Any Lender may, in the ordinary course of its business and in
accordance with applicable law, at any time assign to an Eligible Assignee all
or any part of its rights and obligations under the Loan Documents. Such
assignment shall be pursuant to an Assignment and Assumption. The consent of the
Agent and the Borrower shall be required prior to an assignment becoming
effective if so required for the assignee to be an “Eligible Assignee”. Each
such assignment shall be in an amount not less than the lesser of (i)
$5,000,000, or (ii) the remaining amount of the assigning Lender’s Commitment
(calculated as at the date of such assignment). Upon (i) delivery to the Agent
of an Assignment and Assumption, together with any consents required above, and
(ii) payment of a $3,500 fee to the Agent for processing such assignment, such
assignment shall become effective on the effective date specified in such
Assignment and Assumption. On and after the effective date of such assignment,
such Eligible Assignee shall for all purposes be a Lender to this Agreement and
any other



--------------------------------------------------------------------------------



 



- 77 -

Loan Document executed by the Lenders and shall have all the rights and
obligations of a Lender under the Loan Documents, to the same extent as if it
were an original party hereto, and no further consent or action by the Borrower,
the Lenders or the Agent shall be required to release the transferor Lender, and
the transferor Lender shall be released without any further action, with respect
to the Commitments and Revolving Loans assigned to such Eligible Assignee. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.3(c) shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.3(b) of this Agreement. Upon the
consummation of any assignment to an Eligible Assignee pursuant to this
Section 10.3(c), the transferor Lender, the Agent and the Borrower shall make
appropriate arrangements so that replacement Revolving Notes, if applicable, are
issued to such transferor Lender and new Revolving Notes or, as appropriate,
replacement Revolving Notes, are issued to such Eligible Assignee, in each case
in principal amounts reflecting their respective Commitments, as adjusted
pursuant to such assignment.
               (d) Any Lender may at any time pledge or assign all or any
portion of its rights under the Loan Documents to any of the twelve (12) Federal
Reserve Banks organized under Section 4 of the Federal Reserve Act, 12 U.S.C.
Section 341. No such pledge or assignment or enforcement thereof shall release
Lender from its obligations under any of the Loan Documents.
          10.4 Successors and Assigns. Borrower, Guarantor, Subsidiary, Lenders
and Agent as such terms are used herein shall include the legal representatives,
successors and assigns of those parties.
          10.5 Notices. Any notice, request or demand to or upon the respective
parties hereto to be effective shall be in writing, unless otherwise expressly
provided herein, and shall be deemed to have been given or made when delivered
by hand or by facsimile (with a copy by regular mail), one (1) Business Day
after being delivered to a courier for overnight delivery or three (3) Business
Days after being deposited in the first class United States mail, addressed as
follows, or to such other address as may be hereafter notified by the respective
parties hereto:



--------------------------------------------------------------------------------



 



- 78 -

     
To the Borrower:
  Astronics Corporation
 
  130 Commerce Way
 
  East Aurora, New York 14052
 
  Attn: David C. Burney, Vice President-Finance and Treasurer
 
  Facsimile No. 716-805-1286
 
  Telephone No. 716-805-1599 ext. 159
 
   
(With a copy
  Hodgson Russ LLP
which shall not
  The Guaranty Building
itself constitute
  140 Pearl Street, Suite 100
notice to):
  Buffalo, New York 14202-4040
 
  Attention: Victoria J. Saxon, Esq.
 
  Facsimile No. 716-849-0349
 
  Telephone No. 716-848-1755
 
   
To HSBC Bank:
  HSBC Bank USA, National Association
 
  Commercial Banking Department
 
  One HSBC Center
 
  Buffalo, New York 14203
 
  Attn: Mark F. Zeis, Senior Vice President
 
  Facsimile No. 716-841-6782
 
  Telephone No. 716-841-2132
 
   
(With a copy
  Phillips Lytle LLP
which shall not
  3400 HSBC Center
itself constitute
  Buffalo, New York 14203
notice to):
  Attention: Raymond H. Seitz, Esq.
 
  Facsimile No. 716-852-6100
 
  Telephone No. 716-847-7065

          10.6 Governing Law. This Agreement, the transactions described herein
and the obligations of the parties hereto shall be construed under, and governed
by, the internal laws of the State of New York without regard to principles of
conflicts of law.
          10.7 Counterparts. This Agreement may be executed in any number of
counterparts and by the Agent, the Lenders and the Borrower on separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same Agreement.
          10.8 Titles. Titles to the sections of this Agreement are solely for
the convenience of the parties, and are not an aid in the interpretation of this
Agreement or any part thereof.
          10.9 Inconsistent Provisions. The terms of this Agreement and any
related agreements, instruments or other documents shall be cumulative except to
the extent that they are specifically inconsistent with each other, in which
case the terms of this Agreement shall prevail.



--------------------------------------------------------------------------------



 



- 79 -

          10.10 Course of Dealing. Without limitation of the foregoing, the
Agent and the Lenders shall have the right, but not the obligation, at all times
to enforce the provisions of this Agreement and all other documents executed in
connection herewith in strict accordance with their terms, notwithstanding any
course of dealing or performance by the Lenders or the Agent in refraining from
so doing at any time and notwithstanding any custom in the banking trade. Any
delay or failure by the Lenders or the Agent at any time or times in enforcing
its rights under such provisions in strict accordance with their terms shall not
be construed as having created a course of dealing or performance modifying or
waiving the specific provisions of this Agreement.
          10.11 USA Patriot Act Notification. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56), such Lender is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Lender to
identify Borrower in accordance with the USA Patriot Act (collectively, the
“Customer Identification Materials”). Borrower has delivered to the Agent, and
the Agent acknowledges receipt from the Borrower of, the Customer Identification
Materials requested by the Agent to satisfy the Agent’s regulatory requirements
with respect thereto. Borrower consents to the dissemination of such Customer
Identification Materials by the Agent to each Lender.
          10.12 JURY TRIAL WAIVER. BORROWER, THE AGENT AND EACH LENDER, HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY THEY
MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH
THIS AGREEMENT OR ANY LOAN DOCUMENT OR THE TRANSACTIONS RELATED HERETO. BORROWER
REPRESENTS AND WARRANTS THAT NEITHER ANY REPRESENTATIVE OF THE AGENT OR ANY
LENDER NOR THE AGENT NOR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT THE AGENT OR ANY LENDER WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THIS JURY TRIAL WAIVER. BORROWER ACKNOWLEDGES THAT THE AGENT AND THE
LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE PROVISIONS OF THIS SECTION.
          10.13 CONSENT TO JURISDICTION. BORROWER, THE AGENT AND EACH LENDER
AGREE THAT ANY ACTION OR PROCEEDING TO ENFORCE OR ARISING OUT OF THIS AGREEMENT
MAY BE COMMENCED IN THE SUPREME COURT OF NEW YORK IN ERIE COUNTY, OR IN THE
DISTRICT COURT OF THE UNITED STATES IN THE WESTERN DISTRICT OF NEW YORK, AND THE
BORROWER WAIVES PERSONAL SERVICE OF PROCESS AND AGREES THAT A SUMMONS AND
COMPLAINT COMMENCING AN ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE PROPERLY
SERVED AND SHALL CONFER PERSONAL JURISDICTION IF SERVED BY REGISTERED OR
CERTIFIED MAIL TO THE BORROWER, OR AS OTHERWISE PROVIDED BY THE LAWS OF THE
STATE OF NEW YORK OR THE UNITED STATES.
[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be signed by their duly authorized officers, all as of the 13th day of May,
2008.

            ASTRONICS CORPORATION
      By:           David C. Burney        Vice President-Finance and Treasurer 
      HSBC BANK USA, NATIONAL ASSOCIATION,
as Agent, Swingline Lender, Lender, Issuing Bank
and Arranger
      By:           Mark F. Zeis        Senior Vice President        BANK OF
AMERICA, N.A., as a Lender
      By:           Thomas C. Lillis        Senior Vice President        KEYBANK
NATIONAL ASSOCIATION, as a Lender
      By:           Mark F. Wachowiak        Vice President     

[SIGNATURE PAGE TO ASTRONICS CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 



 

EXHIBIT A
REVOLVING NOTE

          Buffalo, New York $                       May 13, 2008        

          FOR VALUE RECEIVED, the undersigned, ASTRONICS CORPORATION
(“Borrower”) hereby unconditionally promises to pay, on or before May 13, 2013,
to the order of ______ (“Lender”) at the Agent’s Commercial Banking Department’s
office of the Agent (as defined in the Credit Agreement as hereinafter defined)
at One HSBC Center, Buffalo, New York 14203, or at the holder’s option, at such
other place as may be designated by the holder, in lawful money of the United
States of America, a principal sum equal to the lesser of ______($___) or the
aggregate unpaid principal amount of all Revolving Loans made by Lender to the
Borrower from time to time under a Credit Agreement, dated of as of May 13,
2008, among the Borrower, HSBC Bank USA, National Association as agent, for
itself, the Lender and other lending institutions and issuing banks now or
hereafter parties thereto, as the same may hereafter be amended, supplemented,
renewed, restated, replaced or otherwise modified from time to time (“Credit
Agreement”) as evidenced by the inscriptions made on the schedule attached
hereto, or any continuation thereof (“Schedule”). The Borrower further promises
to pay interest on the unpaid principal amount hereof from time to time at the
rates and at such times as are specified in the Credit Agreement. All
capitalized terms used herein and not otherwise defined herein shall have the
meanings specified in the Credit Agreement.
          The Lender and each holder of this Note are authorized to inscribe on
the Schedule, the date of the making of each Revolving Loan, the amount of each
Revolving Loan, the applicable Rate Options and Interest Periods, all payments
on account of principal and the aggregate outstanding principal balance of this
Note from time to time unpaid. Each entry set forth on the Schedule shall be
prima facie evidence of the facts so set forth. No failure by the Lender or any
holder of this Note to make, and no error in making, any inscriptions on the
Schedule shall affect Borrower’s obligation to repay the full principal amount
loaned to or for the account of Borrower, or the Borrower’s obligation to pay
interest thereon at the agreed upon rate.
          If any payment on this Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day, and the Borrower will pay interest thereon at the then
applicable rate until the date of actual receipt of such installment by the
holder of this Note.
          No failure by the holder to exercise, and no delay in exercising, any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise by the holder of any right or powers hereunder preclude any
other or further exercise thereof or the exercise of any other right or power.
The rights and remedies of the holder as herein specified



--------------------------------------------------------------------------------



 



- 2 -

are cumulative and not exclusive of any other rights or remedies which the
holder may otherwise have.
          No modification, rescission, waiver, release or amendment of any
provision of this Note shall be made except by a written agreement subscribed by
a duly authorized officer of the Borrower and the holder hereof.
          Borrower waives diligence, presentment, protest and demand, and also
notice of protest, demand, dishonor and nonpayment of this Note.
          This Note evidences a borrowing under the Credit Agreement to which
reference is hereby made with respect to interest rate options and periods,
prepayments of principal hereof prior to the maturity hereof upon the terms and
conditions therein specified, and rights of acceleration of the principal hereof
on the occurrence of certain events. The obligations of the Borrower under this
Note, and the obligations of the Guarantors under the Loan Documents, are
secured by the Collateral referred to in the Collateral Documents.
          Borrower agrees to pay on demand all reasonable costs and expenses
incurred by the holder in enforcing this Note or in collecting the indebtedness
evidenced hereby, including, without limitation, if the holder retains counsel
for any such purpose, reasonable attorneys’ fees and expenses.
          This Note shall be construed under, and governed by, the internal laws
of the State of New York without regard to principles of conflicts of laws.

            ASTRONICS CORPORATION
      By:           David C. Burney        Vice President-Finance and Treasurer 
 



--------------------------------------------------------------------------------



 



 

         

SCHEDULE
LOANS AND PAYMENTS OF PRINCIPAL

                                                  AMOUNT             DATE LOAN  
AMOUNT OF           OF   AGGREGATE     TYPE   MADE, CON-   LOAN MADE,   INTEREST
      PRINCIPAL   UNPAID   NOTATION OF   TINED OR   CONTINUED OR   PERIOD   DUE
  PAID OR   PRINCIPAL   MADE BY LOAN   CONVERTED   CONVERTED   DATES   DATE  
PREPAID   BALANCE   AND DATE                                                    
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                 



--------------------------------------------------------------------------------



 



 

EXHIBIT B
SWINGLINE NOTE

          Buffalo, New York $10,000,000.00      May 13, 2008        

          FOR VALUE RECEIVED, the undersigned, ASTRONICS CORPORATION, a New York
business corporation having its principal place of business at 130 Commerce Way,
East Aurora, New York 14052 (“Borrower”) promises to pay, ON DEMAND, to the
order of HSBC BANK USA, NATIONAL ASSOCIATION (“Lender”) at the banking office of
the Agent (as defined in the Credit Agreement, as hereinafter defined) at One
HSBC Center, Buffalo, New York 14203, in lawful money of the United States and
in immediately available funds, the lesser of (i) the principal amount of Ten
Million Dollars ($10,000,000) or (ii) the aggregate amount of all unpaid
Swingline Loans made by Lender to Borrower as shown on the schedule on the
reverse side of this Note or any continuation schedule (“Schedule”) together
with interest as provided in the next paragraph. In this Note, any capitalized
term not defined in this Note has the meaning defined in a Credit Agreement,
dated as of May 13, 2008, among the Borrower, HSBC Bank USA, National
Association as agent, for itself, the Lenders and other lending institutions and
issuing banks now or hereafter parties thereto, as the same may hereafter be
amended, supplemented, renewed, restated, replaced or otherwise modified from
time to time (“Credit Agreement”).
          From and including the date of this Note to but not including the date
the outstanding principal amount of this Note is paid in full, the Borrower
shall pay to the Agent for the account of the holder of this Note (“Holder”)
interest on such outstanding principal amount at a rate per year that shall on
each day prior to demand be equal to the Prime Rate from time to time in effect.
After an unsatisfied demand for payment, this Note shall bear interest at a per
annum rate of interest equal to 2% in excess of the Prime Rate from time to time
in effect. In no event shall such interest be payable at a rate in excess of the
maximum rate of interest permitted by applicable law. A payment of such interest
shall become due on the first day of each calendar month, beginning on June 1,
2008 and on the date this Note is repaid in full. Interest shall be calculated
on the basis of a 365-day year or 366-day year, as applicable, for the actual
number of days elapsed.
          The Holder is authorized to inscribe on the Schedule the date of each
Swingline Loan made hereunder, each repayment of principal and the aggregate
unpaid principal balance of this Note. Each entry set forth on the Schedule
shall be prima facie evidence of the facts so set forth. No failure by the
Holder to make, and no error by the Holder in making, any inscription on the
Schedule shall affect the Borrower’s obligation to repay the full amount
advanced on this Note to or for the account of the Borrower, or Borrower’s
obligation to pay interest thereon at this agreed upon rate.



--------------------------------------------------------------------------------



 



- 2 -

          If any payment on this Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day, and the Borrower will pay interest thereon at the then
applicable rate until the date of actual receipt of such installment by the
holder of this Note.
          No failure by the holder to exercise, and no delay in exercising, any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise by the holder of any right or powers hereunder preclude any
other or further exercise thereof or the exercise of any other right or power.
The rights and remedies of the holder as herein specified are cumulative and not
exclusive of any other rights or remedies which the holder may otherwise have.
          No modification, rescission, waiver, release or amendment of any
provision of this Note shall be made except by a written agreement subscribed by
a duly authorized officer of the Borrower and the holder hereof.
          Borrower waives diligence, presentment, protest and demand, and also
notice of protest, demand, dishonor and nonpayment of this Note.
          This Note is the Swingline Note referred to in the Credit Agreement
and is otherwise entitled to the benefits of the Credit Agreement. The
obligations of the Borrower under this Note, and the obligations of the
Guarantors under the Loan Documents, are secured by the Collateral referred to
in the Collateral Documents.
          Borrower agrees to pay on demand all reasonable costs and expenses
incurred by the holder in enforcing this Note or in collecting the indebtedness
evidenced hereby, including, without limitation, if the holder retains counsel
for any such purpose, reasonable attorneys’ fees and expenses.
          This Note shall be construed under, and governed by, the internal laws
of the State of New York without regard to principles of conflicts of laws.

            ASTRONICS CORPORATION
      By:           David C. Burney        Vice President-Finance and Treasurer 
 



--------------------------------------------------------------------------------



 



- 3 -

         

SCHEDULE
SWINGLINE LOANS AND PAYMENTS OF PRINCIPAL

                          AMOUNT OF   AGGREGATE         PRINCIPAL   PRINCIPAL
PAID OR   UNPAID PRINCIPAL   INSCRIPTION MADE DATE   AMOUNT   REPAID   BALANCE  
BY                                                                              
                                                                               
                                                           



--------------------------------------------------------------------------------



 



 

EXHIBIT C
COMPLIANCE CERTIFICATE
          ASTRONICS CORPORATION (“Borrower’) hereby certifies to HSBC BANK USA,
NATIONAL ASSOCIATION (“HSBC Bank”) as Agent and the Lenders pursuant to the
Credit Agreement between the Borrower and the Agent and the Lenders dated as of
May 13, 2008 (“Agreement”), that:
     1. Capitalized terms not defined herein shall have the meanings set forth
in the Agreement.
     2. The Borrower has complied with all the terms, covenants and conditions
to be performed or observed by it contained in the Agreement and the Loan
Documents.
     3. There exists no Default or Event of Default or Material Adverse Effect
on the date hereof or, if applicable, after giving effect to the Loan made,
continued or converted on the date hereof.
     4. The representations and warranties contained in the Agreement, in any
Loan Document or in any certificate, document or financial or other statement
furnished at any time thereunder are true, correct and complete in all material
respects with the same effect as though such representations and warranties had
been made on the date hereof, except to the extent that any such representation
and warranty relates solely to an earlier date (in which case such
representation and warranty shall be true, correct and complete on and as of
such earlier date).
     5. There is no unsatisfied reimbursement obligation of the Borrower in
connection with any Letter of Credit, the Existing Letter of Credit or the IRB
Letters of Credit.
     6. As of the date hereof and for the period ending date set forth below,
the computations, ratios and calculations set forth in this Certificate are true
and correct:
          Period Ending Date:                     

                    §6.13    
Minimum Debt Service Coverage Ratio
                 
Consolidated Debt Service Coverage Ratio
    = _____:1.0            
Required: ³ 2.50 to 1.0
               
 
          §6.14    
Maximum Capital Expenditures
                 
Consolidated Capital Expenditures
  $            
 
               
Required: £ 10,000,000
       



--------------------------------------------------------------------------------



 



- 2 -

                    §6.15    
Maximum Leverage Ratio
                 
Consolidated Leverage Ratio
  = _____:1.0            
Required: £ 3.00 to 1.0
               
 
          §6.16    
Minimum Net Worth
                 
Consolidated Net Worth
  = $          
 
                 
Required: ³ 40,000,000 increased by 25% of Consolidated Net Income after
12/31/07
       

          WITNESS the signature of a duly authorized officer of the Borrower on
___, 20___.

                  ASTRONICS CORPORATION    
 
           
 
  By        
 
             
 
  Name:        
 
             
 
  Title:        
 
           



--------------------------------------------------------------------------------



 



 

EXHIBIT D
REQUEST CERTIFICATE
Revolving Credit
          The undersigned hereby certifies to HSBC Bank USA, National
Association (“HSBC Bank”) in accordance with the terms of a Credit Agreement
dated as of May 13, 2008 among Astronics Corporation (“Borrower”), HSBC Bank as
Agent and the Lenders;
          The undersigned requests or has requested by telephone or facsimile
notice a:
          (Check One)
o new loan
o conversion
o continuation
of a
          (Check One)
o Libor Loan
o  ABR Loan
to a or as a
          (Check One)
o Libor Loan
o  ABR Loan
in the amount of $___for an Interest Period, if applicable, of
          (Check One)
o one month.
o two months.
o three months.
o six months.
The proposed loan/conversion/continuation is to be made on ___, 20___which is a
Business Day.



--------------------------------------------------------------------------------



 



- 2 -

          WITNESS the signature of the undersigned authorized signatory of the
Borrower this ______ day of ___, 20___.

                  ASTRONICS CORPORATION    
 
           
 
  By        
 
           



--------------------------------------------------------------------------------



 



 

EXHIBIT E
ASSIGNMENT AND ASSUMPTION
     Reference is made to a Credit Agreement, dated as of May 13, 2008, among
Astronics Corporation, HSBC Bank USA, National Association as agent, for itself,
the Lenders and other lending institutions and issuing banks now or hereafter
parties thereto, as the same may hereafter be amended, supplemented, renewed,
restated, replaced or otherwise modified from time to time (“Credit Agreement”).
Terms defined in the Credit Agreement are used herein as defined therein.
     The Assignor identified on Schedule 1 hereto (“Assignor”) and the Assignees
identified on Schedule 1 hereto (each, an “Assignee”, and collectively, the
“Assignees”) agree as follows:
          1. Assignor hereby irrevocably sells and assigns to the Assignees,
without recourse to Assignor, and each Assignee hereby irrevocably purchases and
assumes from Assignor, without recourse to Assignor, as of the Effective Date
(as defined below), the interest described on Schedule 1 hereto (each, an
“Assigned Interest”, and collectively, the “Assigned Interests”) in and to
Assignor’s rights and obligations under the Credit Agreement with respect to
those credit facilities contained in the Credit Agreement as are set forth on
Schedule 1 hereto (“Assigned Facility”) in a principal amount for each Assigned
Facility as set forth on Schedule 1 hereto.
          2. Assignor (i) represents and warrants that (A) it is legally
authorized to enter into this Assignment and Assumption, (B) as of the date
hereof, its Revolving Credit Commitment is $0, and its Applicable Percentage is
0%, in each case after giving effect to the assignment contemplated hereby,
(ii) makes no representation or warranty, express or implied and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant thereto, or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement, any other Loan Document or any other instrument or document
furnished pursuant thereto or the attachment, perfection or priority of any
security interest or mortgage, other than that it has not created any adverse
claim upon the interest being assigned by it hereunder and that such interest is
free and clear of any such adverse claim; and (iii) makes no representation or
warranty and assumes no, responsibility with respect to the financial condition
of the Borrower or any of its Subsidiaries or any other obligation or the
performance or observance by the Borrower, any of its Subsidiaries or any other
Person primarily or secondarily liable in respect of the Obligations under the
Credit Agreement, any other Loan Document or any other instrument or document
furnished pursuant hereto or thereto.
          3. Each of the Assignees (i) represents and warrants that (A) it is
duly and legally authorized to enter into this Assignment and Assumption,
(B) the execution, delivery and



--------------------------------------------------------------------------------



 



- 2 -

performance of this Assignment and Assumption do not conflict with any provision
of law or of the charter or by-laws of such Assignee, or of any agreement
binding on such Assignee, and (C) all acts, conditions and things required to be
done and performed and to have occurred prior to the execution, delivery and
performance of this Assignment and Assumption, and to render the same the legal,
valid and binding obligation of such Assignee, enforceable against it in
accordance with its terms, have been done and performed and have occurred in due
and strict compliance with all applicable laws; (ii) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements delivered pursuant to Section 5.2 thereof, if any, the other Loan
Documents, and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption; (iii) agrees that it will, independently and without reliance upon
the Assignor, the Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, any
other Loan Document or any other instrument or document furnished pursuant
hereto or thereto; (iv) appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement, the Notes or any other instrument or document furnished pursuant
hereto or thereto as are delegated to the Agent by the terms thereof, together
with such powers as are incidental thereto; (v) acknowledges that it has made
arrangements with the Assignor satisfactory to such Assignee with respect to its
pro rata share of letter of credit fees in respect of outstanding Letters of
Credit; and (vi) agrees that it will be bound by the provisions of the Credit
Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender including, if it is organized under the laws of a jurisdiction outside
the United States of America, its obligation pursuant to Section 9.18 of the
Credit Agreement to deliver the forms prescribed by the Internal Revenue Service
of the United States certifying as to such Assignee’s exemption from United
States withholding taxes with respect to all payments to be made to such
Assignee under the Credit Agreement, or such other documents as are necessary to
indicate that all such payments are subject to such tax at a rate reduced by an
applicable tax treaty.
          4. On the Effective Date (as defined below), the Assignor shall return
to the Borrower the Revolving Note payable to Assignor which is being changed as
the result of this Assignment and Assumption, stamped “Replaced”.
          5. The effective date for this Assignment and Assumption shall be the
Effective Date of the Assignment described in Schedule 1 hereto (the “Effective
Date”). Schedule 2.1 to the Credit Agreement shall thereupon be replaced by a
new Schedule 2.1 in the form annexed hereto.
          6. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interests (including payments of principal,
interest, fees and other amounts) to the Assignees that accrue subsequent to the
Effective Date. The Assignor and the Assignees shall make directly between
themselves any appropriate adjustments in payments for periods prior to the
Effective Date by the Agent or with respect to the making of this assignment.



--------------------------------------------------------------------------------



 



- 3 -

          7. From and after the Effective Date, (i) each of the Assignees shall
be a party to the Credit Agreement and, to the extent provided in this
Assignment and Assumption, have the rights and obligations of a Lender
thereunder and under the Notes and shall be bound by the provisions thereof, and
(ii) the Assignor shall, to the extent provided in this Assignment and
Assumption, relinquish its rights and be released from its obligations under the
Credit Agreement. Notwithstanding anything to the contrary contained herein, the
Assignor shall retain its right to be indemnified pursuant to Section 8.1 of the
Credit Agreement with respect to any claims or actions arising prior to the
Effective Date.
          8. This Assignment and Assumption may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Assignment and
Assumption by signing any such counterpart.
[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------



 



- 4 -

          IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of ______, 20___ by their respective duly
authorized officers.

          ASSIGNOR:    
 
       
By:
       
 
       
Name:
       
Title:
       
 
        ASSIGNEE:    
 
       
By:
       
 
       
Name:
       
Title:
       
 
       



--------------------------------------------------------------------------------



 



 

SCHEDULE 1
to
Assignment and Assumption
I. As to the Revolving Credit Facility in respect of which an interest is being
assigned:

         
Percentage interest assigned:
      %
 
     
 
       
Assignee’s Revolving Credit Commitment:
  $    
 
     
 
       
Aggregate outstanding principal amount of Revolving Loans assigned:
  $    
 
     
 
       
Principal amount of Revolving Note payable to Assignee:
  $    
 
     
 
       
Principal amount of Revolving Note payable to Assignor:
  $    
 
     

                             
Effective Date of Assignment 
        , 200             
 
                                                 
 
                            [NAME OF ASSIGNOR], as Assignor       [NAME OF
ASSIGNEE], as Assignee    
 
                           
By:
              By:            
 
                           
 
                           
Title:
              Name:            
 
                           
 
                           
Dated:
      , 200___       Dated:       , 200___    
 
                           
 
                                            Domestic Lending Office:    
 
                                                     
 
                                                     
 
                                                     
 
                                            Libor Lending Office:    
 
                                                     
 
                                                     
 
                                                     



--------------------------------------------------------------------------------



 



- 2 -

Accepted this ___day of
                    , 200                     
ASTRONICS CORPORATION, as Borrower

         
By:
       
 
       
Name:
       
 
       
Title:
       
 
       
 
        HSBC BANK USA, NATIONAL ASSOCIATION,
as Agent      
By:
       
 
       
Name:
       
 
       
Title:
       
 
       



--------------------------------------------------------------------------------



 



 

SCHEDULE 1
EMPLOYEE BENEFITS PLAN
Atro Companies’ Profit Sharing/401K Plan



--------------------------------------------------------------------------------



 



 

SCHEDULE 2.1
LENDERS’ COMMITMENTS

                      Commitment   Applicable Lender   (In Millions)  
Percentage
HSBC Bank USA, National Association
  $ 30.0       50.0 %
Bank of America, N.A.
  $ 15.0       25.0 %
KeyBank National Association
  $ 15.0       25.0 %  
TOTAL
  $ 60.0       100 %

Applicable Lending Offices:

         
1. Lender
  2. Domestic Lending Office   3. Libor Lending Office
 
       
 
      4.
 
       
5. HSBC Bank USA, National
  7. One HSBC Center   9. One HSBC Center
 
       
6. Association
  8. Buffalo, NY 14203   10. Buffalo, NY 14203
 
       
 
      11.
 
       
12. Bank of America, N.A.
  13. 2001 Clayton Road   18. 2001 Clayton Road
 
       
 
  14. Concord, CA 94520   19. Concord, CA 94520
 
       
 
  15. Attn: Anna Maria Finn   20. Attn: Anna Maria Finn



--------------------------------------------------------------------------------



 



- 2 -

         
 
  16. Credit Service Rep.   21. Credit Service Rep.
 
       
 
  17.   22.
 
       
23. KeyBank National
  24. 50 Fountain Plaza, 17th Floor   26. 50 Fountain Plaza, 17th Floor
Association
   
 
       
 
  25. Buffalo, NY 14202   27. Buffalo, NY 14202
 
       
28.
  29.   30.
 
       
31.
  32.   33.
 
       
34.
  35.   36.

ISSUING BANK’S COMMITMENT

          Letter of Credit Issuing Bank   Commitment HSBC Bank USA, National
Association   $5,000,000



--------------------------------------------------------------------------------



 



 

SCHEDULE 4.11
SUBSIDIARIES; AFFILIATES

      Company   Incorporated
Luminescent Systems, Inc.
  New York
 
   
Luminescent Systems Europe B.V.B.A.
  Belgium
 
   
Luminescent Systems of Canada Inc.
  Quebec, Canada
 
   
Astronics Advanced Electronic Systems Corp.
  Washington
 
   
Astronics Air LLC *
  New York

 

*   Sole asset is a single-engine aircraft



--------------------------------------------------------------------------------



 



 

SCHEDULE 6.2
LIENS AND INDEBTEDNESS

                                                  Due Property/Equipment   Owner
  Lien Held By   Type   Balance   Date
Lot 27, Centerra
Business Park
4 Lucent Drive
Lebanon, New Hampshire
  Luminescent Systems, Inc.   HSBC Bank   IRB *   $ 4,516,000     06/18
 
                       
130 Commerce Way
East Aurora, New York
  Luminescent Systems, Inc.

Luminescent Systems, Inc.   HSBC Bank
HSBC Bank   IRB *
IRB *   $
$ 3,340,000
6,084,000     12/19
4/27
 
                       
Unsecured Loan
  Astronics
Corporation   Empire State
Development
Corporation   Loan   $ 50,091     3/1/11
 
                       
Unsecured Loan Backed by Existing Letter of Credit
  Luminescent Systems Canada Inc.   HSBC Bank
Canada   Loan   $ 1,357,539.91     Demand,
no later
8/31/15

 

*   Each of the IRB transactions are variable rate bond transactions backed by
one of the IRB Letters of Credit.



--------------------------------------------------------------------------------



 



- 2 -

SCHEDULE 6.3
INVESTMENTS AND GUARANTY OBLIGATIONS
15,000 shares of common stock of Tel-Instrument Electronics Corp., which is
traded on the American Stock Exchange, with an approximate value as of April 22,
2008 of $3.90 per share.